Exhibit 10.90

 

EXECUTION VERSION

 

FIRST AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

AND

FIRST AMENDMENT

TO AMENDED AND RESTATED SECURITY AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT (this “Amendment”) is dated
as of February 11, 2016, and effective in accordance with Section 4 below, by
and among TELETECH HOLDINGS, INC., a Delaware limited liability company (the
“Administrative Borrower”), certain subsidiaries of the Administrative Borrower
party hereto, the financial institutions party hereto (collectively, the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders party to the Credit
Agreement (“Agent”) and, solely for the purpose set forth in Section 6 of this
Amendment, Citibank, N.A. (the “Exiting Lender”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, the Borrowers, the financial institutions party thereto (the “Lenders”)
and Agent are parties to the Amended and Restated Credit Agreement dated as of
June 3, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) and the Administrative Borrower, the Agent and
certain subsidiaries of the Administrative Borrower are parties to the Amended
and Restated Security Agreement dated as of June 3, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).

 

WHEREAS, the Borrowers have requested, and subject to the terms and conditions
set forth herein, Agent and the Lenders have agreed, to certain amendments to
the Credit Agreement and the Security Agreement as more specifically set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                     Capitalized Terms.  All capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement.

 

2.                                     Amendments to Credit Agreement.  The
parties hereto agree that the Credit Agreement is amended as follows:

 

(a)                                 General Amendments to Credit Agreement.  The
body of the Credit Agreement is hereby amended to delete the stricken text and
to add the double-underlined text as set forth in the Credit Agreement attached
as Annex A;

 

(b)                                Amendment to Schedules.

 

(i)                                     Schedule 1 to the Credit Agreement is
hereby amended in its entirety in the form of Annex B attached hereto; and

 

(ii)                                  Schedule 3 to the Credit Agreement is
hereby amended in its entirety in the form of Annex C attached hereto;

 

1

--------------------------------------------------------------------------------


 

(c)                                 Amendment to Exhibit F.  Exhibit F (Form of
Assignment and Assumption Agreement) to the Credit Agreement is hereby amended
and replaced in its entirety in the form of Annex D attached hereto; and

 

(d)                                Addition of Exhibits I-1 through I-4.  The
Credit Agreement is hereby amended to add Exhibits I-1 through I-4 in the form
of Annex E attached hereto.

 

3.                                     Amendment to Security Agreement.  The
parties hereto agree that Section 6 of the Security Agreement is hereby amended
and restated in its entirety to read as follows:

 

“6.                           Corporate Names and Locations of Collateral. 
Without the prior written consent of Agent, no Pledgor shall change its
corporate name or organizational type to such an extent that any Financing
Statement filed by Agent in connection with this Agreement would become
seriously misleading under the U.C.C., unless, in each case, such Pledgor shall
provide Agent with at least five (5) Business Days’ (or such shorter time period
as agreed to by Agent in its sole discretion) prior written notice thereof. 
Administrative Borrower shall also provide Agent with written notification
within thirty (30) days (or such longer time period as agreed to by Agent in its
sole discretion) after (a) any change in the location of the office where any
Pledgor’s records pertaining to the Collateral are kept; and (b) any change in
any Pledgor’s chief executive office.  In the event of any of the foregoing, or
as a result of any change of applicable law with respect to the taking of
security interests, or if determined by Agent to be necessary, Agent is hereby
authorized to file new U.C.C.  Financing Statements describing the Collateral
and otherwise in form and substance sufficient for recordation wherever
necessary or appropriate, as determined in Agent’s reasonable discretion, to
perfect or continue perfected the security interest of Agent, for the benefit of
the Secured Parties, in the Collateral.  Pledgors shall pay all filing and
recording fees and taxes in connection with the filing or recordation of such
U.C.C. Financing Statements and shall promptly reimburse Agent therefor if Agent
pays the same.  Such amounts shall be Related Expenses.”

 

4.                                     Conditions to Effectiveness.  This
Amendment shall be deemed to be effective upon the satisfaction of each of the
following conditions to the reasonable satisfaction of Agent (such date the
“First Amendment Effective Date”):

 

(a)                                 Executed Amendment.  Agent shall have
received counterparts of this Amendment duly executed by Agent, each of the
Lenders and by an Authorized Officer of the Administrative Borrower and each
Credit Party;

 

(b)                                New Revolving Credit Notes.  Agent shall have
received a Revolving Credit Note executed by US Borrower in favor of each Lender
that has requested a Revolving Credit Note at least two Business Days in advance
of the effective date hereof;

 

(c)                                 Officer’s Certificate of each Credit Party. 
Agent shall have received an officer’s certificate for each Credit Party
attaching copies of (i) the resolutions of the board of directors (or comparable
official body) of such Credit Party evidencing approval of the execution and
delivery of this Amendment and the execution of other Related Writings to which
such Credit Party is a party, (ii) the Organizational Documents of such Credit
Party certified on or about the date hereof by the Secretary of State or
comparable entity in the state or states where such Credit Party is incorporated
or formed (or a representation by an Authorized Officer of such Credit Party
that the

 

2

--------------------------------------------------------------------------------


 

copies of such Organizational Documents previously provided to Agent have not
been amended, supplemented or otherwise modified) and (iii) a good standing
certificate or full force and effect certificate, as the case may be, for each
Credit Party, issued on or about the effective date hereof by the Secretary of
State or comparable entity in the state or states where such Credit Party is
incorporated or formed;

 

(d)                                Legal Opinions.  Agent shall have received
opinions of counsel for the Credit Parties, in form and substance reasonably
satisfactory to Agent;

 

(e)                                 New Domestic Guarantors of Payment.  With
respect to each Domestic Subsidiary required to become a Domestic Guarantor of
Payment pursuant to Section 5.21 of the Credit Agreement that is not already a
Domestic Guarantor of Payment prior to the execution of this Amendment, Agent
shall have received each of the following, in each case in form and substance
reasonably acceptable to Agent (i) a Guaranty of Payment Joinder and a Security
Agreement Joinder, each duly executed by such Additional Domestic Subsidiary,
along with any such other supporting documentation, Security Documents, and
corporate governance and authorization documents as may be deemed reasonably
necessary or advisable by Agent, (ii) the documentation and other information
requested by Agent in order to comply with requirements of the Patriot Act,
applicable “know your customer” and anti-money laundering rules and regulations,
(iii) the results of (x) U.C.C. lien searches and (y) federal and state tax lien
and judicial lien searches, and (iv) original stock certificates and blank stock
powers to the extent required by the Loan Documents;

 

(f)                                   Representations and Warranties.  The
representations and warranties of the Credit Parties contained in Section 5
below shall be true and correct; and

 

(g)                                Fees and Expenses.  (i) Agent and the
Lenders, as applicable, shall have been paid such additional fees as separately
agreed to by the parties, (ii) Agent shall have been reimbursed for all
out-of-pocket charges and other expenses incurred in connection with this
Amendment, including, without limitation, the reasonable and documented
out-of-pocket fees and disbursements of counsel for Agent (to the extent payable
pursuant to the letter agreement dated as of December 15, 2015 between Agent and
the Administrative Borrower), to the extent invoiced at least two Business Days
prior to the effective date hereof or otherwise set forth on a funds flow which
has been approved by the Administrative Borrower and (iii) the Exiting Lender
shall have received, all Obligations owing to it on the First Amendment
Effective Date (other than accrued fees and interest owing thereon).

 

5.                                     Representations and Warranties.  By its
execution hereof, each Credit Party hereby represents and warrants to Agent and
the Lenders that, as of the date hereof after giving effect to this Amendment:

 

(a)                                 each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents is true and
correct in all material respects (except to the extent that such representation
and warranty is subject to a materiality or Material Adverse Effect qualifier,
in which case it shall be true and correct in all respects), in each case, on
and as of the date hereof as if made on and as of the date hereof, except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date;

 

(b)                                no Default or Event of Default has occurred
and is continuing as of the date hereof or after giving effect hereto;

 

3

--------------------------------------------------------------------------------


 

(c)                                 it has the right and power and is duly
authorized and empowered to enter into, execute and deliver this Amendment and
to perform and observe the provisions of this Amendment;

 

(d)                                this Amendment has been duly authorized and
approved by such Credit Party’s board of directors or other governing body, as
applicable, and constitutes a legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and

 

(e)                                 the execution, delivery and performance of
this Amendment do not conflict with, result in a breach in any of the provisions
of, constitute a default under, or result in the creation of a Lien (other than
Liens permitted under Section 5.9 of the Credit Agreement) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.

 

6.                                     Reallocation of Exiting Lender Revolving
Credit Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
the Credit Agreement, on the First Amendment Effective Date, the Revolving
Credit Commitment of the Exiting Lender shall be reallocated to one or more
other Lenders (each, an “Assuming Lender”), such that after giving effect to
such reallocation (i) the Revolving Credit Commitment and the Commitment
Percentage of each Lender shall be as set forth on Annex B hereto, and (ii) the
Revolving Credit Commitment of the Exiting Lender shall be permanently reduced
to $0.

 

(b)                                In connection with the reduction permitted in
clause (a) above, on the First Amendment Effective Date (i) the Borrowers will
repay all outstanding Revolving Loans and other amounts owing to the Exiting
Lender (other than accrued fees and interest) and (ii) the Exiting Lender shall
cease to be a Lender under the Credit Agreement and shall have no further rights
or obligations as a Lender under the Credit Agreement, except to the extent of
rights and obligations that survive a Lender’s assignment of its commitments
pursuant to Section 11.10 of the Credit Agreement and its rights to payment of
interest and fees that have accrued but not been paid on the First Amendment
Effective Date.  Each Credit Party agrees to take such other actions as are
reasonably requested by the Exiting Lender in connection with the foregoing. 
From and after the First Amendment Effective Date, Agent shall make payment to
(x) the Exiting Lender in respect of any accrued fees and interest that have
accrued to but excluding the First Amendment Effective Date on the Revolving
Loans of the Exiting Lender, which were repaid on the First Amendment Effective
Date and (y) the Assuming Lender for any such amounts that have accrued on or
after the First Amendment Effective Date.  The Exiting Lender is a party to this
Amendment solely for the purpose of evidencing its agreement to this Section 6.

 

(c)                                 Notwithstanding anything to the contrary in
the Credit Agreement, the parties hereto agree and consent to (i) the
non-pro-rata reduction of the aggregate Revolving Credit Commitment on the First
Amendment Effective Date, (ii) any non-pro-rata repayment of Revolving Loans to
the Exiting Lender (along with accrued fees, interest, expenses and other
amounts owing thereto) as set forth in this Section 6 and (iii) any adjustments
to be made to the Register to effectuate such reallocation (including
adjustments in the form of a non-pro rata funding by the applicable Assuming
Lenders in an aggregate amount equal to the outstanding Revolving Loans of the
Exiting Lender).

 

4

--------------------------------------------------------------------------------


 

7.                                     Effect of this Amendment.  Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.  Except as expressly set
forth herein, this Amendment shall not be deemed (a) to be a waiver of, or
consent to, a modification or amendment of, any other term or condition of the
Credit Agreement or any other Loan Document, (b) to prejudice any other right or
rights which Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrowers or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or Agent, or any of them, under or with respect to any such documents or (d) to
be a waiver of, or consent to or a modification or amendment of, any other term
or condition of any other agreement by and among the Credit Parties, on the one
hand, and Agent or any other Lender, on the other hand.  References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement as
modified hereby.

 

8.                                     Reaffirmations.  Each Credit Party
(a) consents to this Amendment and agrees that the transactions contemplated by
this Amendment shall not limit or diminish the obligations of such Person under,
or release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remain in full force and effect and are hereby
ratified and confirmed.

 

9.                                     Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
AND THE RESPECTIVE RIGHTS AND OBLIGATIONS OF BORROWERS, AGENT, AND THE LENDERS
SHALL BE GOVERNED BY NEW YORK LAW, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAWS.

 

10.                              Counterparts.  This Amendment may be executed
in any number of counterparts, and by different parties hereto in separate
counterparts and by facsimile signature, each of which counterparts when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

 

11.                              Electronic Transmission.  Delivery of this
Amendment by facsimile, telecopy or pdf shall be effective as delivery of a
manually executed counterpart hereof; provided that, upon the request of any
party hereto, such facsimile transmission or electronic mail transmission shall
be promptly followed by the original thereof.

 

12.                              Nature of Agreement.  For purposes of
determining withholding Taxes imposed under FATCA from and after the effective
date of this Amendment, the Administrative Borrower and Agent shall treat (and
the Lenders hereby authorize Agent to treat) the Credit Agreement (as amended by
this Amendment) as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

 

ADMINISTRATIVE BORROWER:

 

 

 

TELETECH HOLDINGS, INC., as Borrower

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

EVP, CFO and CAO

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TELETECH SERVICES CORPORATION, as Guarantor

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

Chief Financial Officer

 

 

 

TELETECH INTERNATIONAL HOLDINGS, INC., as Guarantor

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

President & Chief Financial Officer

 

 

 

REVANA, INC., as Guarantor

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

Chief Financial Officer

 

 

 

TECHNOLOGY SOLUTIONS GROUP, INC., as Guarantor

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

Chief Financial Officer

 

 

 

ELOYALTY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

Chief Financial Officer

 

 

 

TELETECH GOVERNMENT SOLUTIONS, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

Chief Financial Officer

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TTEC CONSULTING, INC., as Guarantor

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

Chief Financial Officer

 

 

 

TELETECH SOUTH AMERICA HOLDINGS, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

President & Chief Financial Officer

 

 

 

TELETECH HEALTHCARE SOLUTIONS, INC., as Guarantor

 

 

 

 

 

By:

/s/ Marc Arseneau

 

Name:

Marc Arseneau

 

Title:

Chief Financial Officer & Treasurer

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Agent, Swing Line Lender, Fronting Lender and Lender

 

 

 

 

 

By:

/s/ Jason Weston

 

Name:

Jason Weston

 

Title:

Vice President

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Tad L. Stainbrook

 

Name:

Tad L. Stainbrook

 

Title:

Vice President

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael T. Letsch

 

 

Name:

Michael T. Letsch

 

 

Title:

Senior Vice President

 

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

COMPASS BANK, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Joseph W. Nimmons

 

 

Name:

Joseph W. Nimmons

 

 

Title:

Sr. Vice President

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew W. Hietala

 

 

Name:

Andrew W. Hietala

 

 

Title:

Senior Vice President and Relationship Manager

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy D. Lee

 

 

Name:

Timothy D. Lee

 

 

Title:

Vice President

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BANK OF THE WEST, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Likos

 

 

Name:

Robert J. Likos

 

 

Title:

Director

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Molly Drennan

 

 

Name:

Molly Drennan

 

 

Title:

Senior Vice President

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Benedix

 

 

Name:

Jeff Benedix

 

 

Title:

Vice President

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A., as Exiting Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Cahow

 

 

Name:

James Cahow

 

 

Title:

Vice President & Director

 

 

TeleTech Holdings, Inc.

First Amendment to Amended and Restated Credit Agreement and

First Amendment to Amended and Restated Security Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Amended and Restated Credit Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSIONANNEX A TO FIRST AMENDMENT

 

Published Revolver CUSIP Number: 87952JAF0

Published Transaction CUSIP Number: 87952JAE3

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT
(as amended by the First Amendment dated as of February 11, 2016)

 

among

 

TELETECH HOLDINGS, INC.,

as US Borrower

 

and

 

THE FOREIGN BORROWERS NAMED HEREIN,

collectively, as Borrowers

THE LENDERS NAMED HEREIN,

as Lenders

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender and Fronting Lender

 

KEYBANK NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.,

BBVA COMPASS,

and

HSBC BANK USA, NATIONAL ASSOCIATION,
BANK OF THE WEST,
and
U.S. BANK, NATIONAL ASSOCIATION

each as Documentation Agent

 

WELLS FARGO SECURITIES, LLC,

KEYBANK NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BBVA COMPASS,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

and

BANK OF THE WEST

as Joint Lead Arrangers

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BBVA COMPASS,

HSBC BANK USA, NATIONAL ASSOCIATION,

and

BANK OF THE WEST

as Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------

 

dated as of
June 3, 2013

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I.                      DEFINITIONS

21

Section 1.1

Definitions

21

Section 1.2

Accounting Terms

2830

Section 1.3

Terms Generally

2930

Section 1.4

Confirmation of Recitals

2931

ARTICLE II.                   AMOUNT AND TERMS OF CREDIT

2931

Section 2.1

Amount and Nature of Credit

2931

Section 2.2

Revolving Credit Commitment

3031

Section 2.3

Interest

36

Section 2.4

Evidence of Indebtedness

38

Section 2.5

Notice of Credit Event; Funding of Loans

38

Section 2.6

Payment on Loans and Other Obligations

4039

Section 2.7

Prepayment

4241

Section 2.8

Commitment and Other Fees

4341

Section 2.9

Modifications to Commitment

4342

Section 2.10

Computation of Interest and Fees

4544

Section 2.11

Mandatory Payments

4544

Section 2.12

Liability of Borrowers

4544

Section 2.13

Addition of Foreign Borrowers and Foreign Guarantors of Payment

4746

Section 2.14

Grant of Additional Security Interests from US Borrower and Domestic Guarantors
of Payment

4948

Section 2.15

Extension of CommitmentRevolving Credit Maturity Date

4948

ARTICLE III.                ADDITIONAL GENERAL LOAN PROVISIONS RELATING TO LIBOR
FIXED RATE LOANS; INCREASED CAPITAL; TAXES

50

Section 3.1

Requirements of LawIncreased Costs

50

Section 3.2

Taxes

51

Section 3.3

Funding Losses

5355

Section 3.4

Change of Lending OfficeMitigation Obligations; Replacement of Lenders

5355

Section 3.5

Eurodollar Rate or Alternate Currency Rate Lending Unlawful; Inability to
Determine Rate

5456

Section 3.6

Section 3.7

Replacement of LendersDiscretion of Lenders as to Manner of Funding

54

5557

Section 3.7

Cash Collateral

57

Section 3.8

Defaulting Lenders

58

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE IV.             CONDITIONS PRECEDENT

5560

Section 4.1

Conditions to Each Credit Event

5560

Section 4.2

Conditions to the First Credit Event

5661

ARTICLE V.                COVENANTS

5862

Section 5.1

Insurance

5862

Section 5.2

Money Obligations

5863

Section 5.3

Financial Statements and Information

5863

Section 5.4

Financial Records

5964

Section 5.5

Franchises; Change in Business

5965

Section 5.6

ERISA Pension and Benefit Plan Compliance

6065

Section 5.7

Financial Covenants

6166

Section 5.8

BorrowingIndebtedness

6266

Section 5.9

Liens

6368

Section 5.10

Regulations T, U and X

6569

Section 5.11

Investments, Loans and Guaranties

6569

Section 5.12

Merger and Sale of Assets

6670

Section 5.13

Acquisitions

6771

Section 5.14

Notice

6872

Section 5.15

Restricted Payments

6872

Section 5.16

Environmental Compliance

6973

Section 5.17

Affiliate Transactions

6973

Section 5.18

Use of Proceeds

6973

Section 5.19

Corporate Names

7073

Section 5.20

Lease Rentals

7074

Section 5.21

Subsidiary Guaranties, Security Documents and Pledge of Stock or Other Ownership
Interest

7074

Section 5.22

Restrictive Agreements

7275

Section 5.23

Other Covenants and Provisions

7276

Section 5.24

Pari Passu Ranking

7276

Section 5.25

Guaranty Under Material Indebtedness Agreement

7277

Section 5.26

Amendment of Organizational Documents

7377

Section 5.27

Fiscal Year of Borrowers

7377

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.28

Further Assurances

7377

Section 5.29

Anti-Corruption Laws and Sanctions

77

ARTICLE VI.             REPRESENTATIONS AND WARRANTIES

7377

Section 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

7377

Section 6.2

Corporate Authority

7378

Section 6.3

Compliance with Laws and Contracts

7478

Section 6.4

Litigation and Administrative Proceedings

7579

Section 6.5

Title to Assets

7579

Section 6.6

Liens and Security Interests

7579

Section 6.7

Tax Returns

7579

Section 6.8

Environmental Laws

7579

Section 6.9

Locations

7680

Section 6.10

Continued Business

7680

Section 6.11

Employee Benefits Plans

7680

Section 6.12

Consents or Approvals

7781

Section 6.13

Solvency

7781

Section 6.14

Financial Statements

7881

Section 6.15

Regulations

7882

Section 6.16

Material Agreements

7882

Section 6.17

Intellectual Property

7882

Section 6.18

Insurance

7982

Section 6.19

Deposit and Securities Accounts

7982

Section 6.20

Accurate and Complete Statements

7982

Section 6.21

Investment Company; Other Restrictions

7983

Section 6.22

Defaults

7983

ARTICLE VII.          EVENTS OF DEFAULT

7983

Section 7.1

Payments

7983

Section 7.2

Special Covenants

7983

Section 7.3

Other Covenants

7983

Section 7.4

Representations and Warranties

8083

Section 7.5

Cross Default

8083

Section 7.6

ERISA Default

8083

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.7

Change in Control

8084

Section 7.8

Judgments

8084

Section 7.9

Security

8084

Section 7.10

Validity of Loan Documents

8184

Section 7.11

SolvencyInsolvency Events

8184

ARTICLE VIII.       REMEDIES UPON DEFAULT

8285

Section 8.1

Optional Defaults

8285

Section 8.2

Automatic Defaults

8285

Section 8.3

Letters of Credit

8286

Section 8.4

Offsets

8286

Section 8.5

Equalization Provisions

8386

Section 8.6

Other Remedies

8487

Section 8.7

Application of Proceeds

8487

ARTICLE IX.             THE AGENT

8588

Section 9.1

Appointment and Authorization

8588

Section 9.2

Note Holders

8689

Section 9.3

Consultation With Counsel

8689

Section 9.4

Documents

8689

Section 9.5

Agent and Affiliates

8689

Section 9.6

Knowledge or Notice of Default

8789

Section 9.7

Action by Agent

8790

Section 9.8

Release of Collateral or Guarantor of Payment

8790

Section 9.9

Delegation of Duties

8790

Section 9.10

Indemnification of Agent

8790

Section 9.11

Successor Agent

8891

Section 9.12

Fronting Lender

8891

Section 9.13

Swing Line Lender

8891

Section 9.14

Agent May File Proofs of Claim

8991

Section 9.15

No Reliance on Agent’s Customer Identification Program

8992

Section 9.16

Other Agents

8992

ARTICLE X.                GUARANTY

9092

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.1

The Guaranty

9092

Section 10.2

Obligations Unconditional

9092

Section 10.3

Reinstatement

9193

Section 10.4

Certain Additional Waivers

9193

Section 10.5

Remedies

9193

Section 10.6

Guarantee of Payment; Continuing Guarantee

9294

Section 10.7

Payments

9294

ARTICLE XI.             MISCELLANEOUS

9294

Section 11.1

Lenders’ Independent Investigation

9294

Section 11.2

No Waiver; Cumulative Remedies

9294

Section 11.3

Amendments, Waivers and Consents

9294

Section 11.4

Notices

9495

Section 11.5

Costs, Expenses and Documentary Taxes

9496

Section 11.6

Indemnification

9596

Section 11.7

Obligations Several; No Fiduciary Obligations

9597

Section 11.8

Execution in Counterparts

9597

Section 11.9

Binding Effect; Borrowers’ Assignment

9597

Section 11.10

Section 11.11

Section 11.12

Lender Assignments; Participations

Sale of

Replacement of Affected Lenders

98

95

97

Section 11.1311.11

Patriot Act Notice

98101

Section 11.1411.12

Severability of Provisions; Captions; Attachments

98101

Section 11.1511.13

Investment Purpose

99101

Section 11.1611.14

Entire Agreement

99101

Section 11.1711.15

Limitations on Liability of the Fronting Lender

99101

Section 11.1811.16

General Limitation of Liability

99102

Section 11.1911.17

No Duty

100102

Section 11.2011.18

Legal Representation of Parties

100102

Section 11.2111.19

Judgment Currency

100103

Section 11.2211.20

Governing Law; Submission to Jurisdiction

101103

Section 11.2311.21

JURY TRIAL WAIVER

101103

Section 11.2411.22

Amendment and Restatement; No Novation

101104

Section 11.23

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

104

 

v

--------------------------------------------------------------------------------


 

Exhibit A

Form of US Borrower Revolving Credit Note

Exhibit B

Form of Foreign Borrower Revolving Credit Note

Exhibit C

Form of Swing Line Note

Exhibit D

Form of Notice of Loan

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Assignment and AcceptanceAssumption Agreement

Exhibit G

Form of Additional Foreign Borrower Assumption Agreement

Exhibit H

Form of Request for Extension

Exhibit I-1

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit I-2

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit I-3

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit I-4

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

 

Schedule 1

Commitments of Lenders

Schedule 2

Foreign Borrowers

Schedule 2.2

Existing Letters of Credit

Schedule 3

Guarantors of Payment

Schedule 5.8

Indebtedness

Schedule 5.9

Liens

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

Litigation and Administrative Proceedings

Schedule 6.9

Locations

Schedule 6.11

Employee Benefits Plans

Schedule 6.16

Material Agreements

Schedule 6.18

Insurance

 

vi

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the June 3, 2013 among:

 

(a)                                 TELETECH HOLDINGS, INC., a Delaware
corporation (“US Borrower”);

 

(b)                                each Foreign Borrower, as hereinafter
defined, as may hereafter become a party hereto (each such Foreign Borrower,
together with US Borrower shall be referred to herein, collectively, as
“Borrowers” and, individually, each a “Borrower”);

 

(c)                                 the lenders listed on Schedule 1 hereto and
each other Eligible TransfereeAdditional Lender, as hereinafter defined, that
from time to time becomes a party hereto pursuant to Section 2.9(bc) or 11.10
hereof (collectively, the “Lenders” and, individually, each a “Lender”); and

 

(d)                                WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders under this
Agreement and the other Loan Documents (“Agent”).

 

WITNESSETH:

 

WHEREAS, US Borrower, the lenders named therein, as lenders, and KeyBank
National Association, as agent, entered into that certain Credit Agreement,
dated as of October 1, 2010, as amended by a First Amendment thereto dated as of
March 27, 2012 (collectively, the “Existing Credit Agreement”);

 

WHEREAS, this Agreement amends and restates in its entirety the Existing Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement shall be superseded hereby.  All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Existing Credit Agreement, delivered in connection with the Existing Credit
Agreement, shall be deemed to refer to this Agreement.  Notwithstanding the
amendment and restatement of the Existing Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding under the Existing Credit Agreement as of the date
hereof) shall remain outstanding and constitute continuing Obligations
hereunder.  Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations.  In furtherance of and, without limiting the foregoing, from and
after the date hereof and except as expressly specified herein, the terms,
conditions, and covenants governing the obligations outstanding under the
Existing Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Existing Credit Agreement in its entirety; and

 

WHEREAS, Borrowers, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrowers upon the terms and subject to the
conditions hereinafter set forth.

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1                             Definitions.  As used in this Agreement,
the following terms shall have the meanings set forth below:

 

--------------------------------------------------------------------------------


 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

 

“Additional Commitment” means that term as defined in Section 2.9(b) hereof.

 

“Additional Foreign Borrower Assumption Agreement” means each of the Additional
Foreign Borrower Assumption Agreements executed by a Foreign Borrower, as
applicable, after the Closing Date, substantially in the form of the attached
Exhibit G, as the same may from time to time be amended, restated or otherwise
modified.

 

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(bc) hereof.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to Agent, wherein an Additional
Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(bc) hereof.

 

“Administrative Borrower” means US Borrower.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

 

“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.

 

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agent” means that term as defined in the first paragraph hereof.

 

“Agreement” means that term as defined in the first paragraph hereof.

 

“Alternate Currency” means (a) Euros, Canadian Dollars, Pounds Sterling,
Japanese Yen, Mexican Pesos, New Zealand Dollars and Australian Dollars, in each
case as acceptable to Agent, and (b) any other currency, other than Dollars,
agreed to by Agent and the Required Lenders in writing, that (i) shall be freely
transferable and convertible into Dollars, (ii) is dealt with in the London
interbank deposit market, and (iii) for which no central bank or other
governmental authorization in the country of issue of such currency is required
to give authorization for the use of such currency by any Lender for making
Revolving Loans unless such authorization has been obtained and remains in full
force and effect.

 

--------------------------------------------------------------------------------


 

“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans outstanding to US Borrower, (b) the aggregate principal amount of
Alternate Currency Loans outstanding to the Foreign Borrowers, and (c) the
Letter of Credit Exposure that is denominated in one or more Alternate
Currencies.

 

“Alternate Currency Loan” means a Revolving Loan described in
Section 2.2(a) hereof, that shall be denominated in an Alternate Currency and on
which a Borrower shall pay interest at a rate based upon the Derived LIBOR Fixed
Rate applicable to such Alternate Currency.

 

“Alternate Currency Maximum Amount” means an amount equal to fifty percent (50%)
of the Total CommitmentRevolving Amount.

 

“Alternate Currency Rate” means, with respect to an Alternate Currency Loan:

 

(a)                                 denominated in Euros or Japanese Yen, the
rate of interest, determined by Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error, for deposits in
the relevant currency in immediately available funds with a term equivalent to
the applicable Interest Period as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as
may be designated by Agent from time to time) as of approximately 11:00
A.M. (London time) two Business Days prior to the making of such Alternate
Currency Loan, as quoted by Reuters or Bloomberg (or, if for any reason such
rate is unavailable from Reuters or Bloomberg, from any other similar company or
service that provides rate quotations comparable to those currently provided by
Reuters or Bloomberg) as the rate for deposits in such Alternate Currency in
immediately available funds;  (or such other day as is generally treated as the
rate fixing day by market practice in such interbank market, as determined by
Agent; provided that to the extent such market practice is not administratively
feasible for Agent, such other day as otherwise reasonably determined by Agent);

 

(b)                                denominated in Pounds Sterling, the rate of
interest, determined by Agent in accordance with its usual procedures, for
deposits in Pounds Sterling in immediately available funds with a term
equivalent to the applicable Interest Period as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by Agent from time to time) as of approximately
11:00 A.M. (London time) on the first day of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by Agent; provided that to the extent such
market practice is not administratively feasible for Agent, such other day as
otherwise reasonably determined by Agent) (or if such day is not a Business Day,
then on the immediately preceding Business Day);

 

(c)                                 denominated in Canadian Dollars, the rate of
interest, determined by Agent in accordance with its usual procedures, equal to
the Canadian Dealer Offered Rate, or a comparable or successor rate which rate
is approved by Agent, with a term equivalent to the applicable Interest Period
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by Agent from
time to time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by Agent; provided that to the extent such market practice
is not administratively feasible for Agent, such other day as otherwise
reasonably determined by Agent) (or if such day is not a Business Day, then on
the immediately preceding Business Day);

 

--------------------------------------------------------------------------------


 

(d)                                denominated in Australian Dollars, the rate
of interest, determined by Agent in accordance with its usual procedures, equal
to the Bank Bill Swap Reference Bid Rate or a comparable or successor rate which
rate is approved by Agent, with a term equivalent to the applicable Interest
Period as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
Agent from time to time) at or about 10:30 A.M. (Melbourne, Australia time) two
Business Days prior to the making of such Alternate Currency Loan (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by Agent; provided that to the extent such
market practice is not administratively feasible for Agent, such other day as
otherwise reasonably determined by Agent);

 

(e)                                 denominated in New Zealand Dollars, the rate
of interest, determined by Agent in accordance with its usual procedures, equal
to the Bank Bill Reference Bid Rate or a comparable or successor rate which rate
is approved by Agent, with a term equivalent to the applicable Interest Period
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by Agent from
time to time) at or about 10:45 A.M. (Auckland, New Zealand time) two Business
Days prior to the making of such Alternate Currency Loan (or such other day as
is generally treated as the rate fixing day by market practice in such interbank
market, as determined by Agent; provided that to the extent such market practice
is not administratively feasible for Agent, such other day as otherwise
reasonably determined by Agent); and

 

(f)                                    denominated in any other Alternate
Currency, the rate of interest as designated with respect to such Alternate
Currency at the time such Alternate Currency is approved by Agent and the
Required Lenders;

 

provided that, in the event that any such rate quotation is not available for
any reason, then the Alternate Currency Rate shall be the rate of interest,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) pertaining to such Alternate Currency
Loan that adequately reflects the all-in-cost of funds denominated in such
Alternate Currency to Agent.

 

The Credit Parties acknowledge and agree that the provisions of Article III
shall apply mutatis mutandis to the Alternate Currency Rate and all Alternate
Currency Loans bearing interest at a rate based on such rate.  Upon request of
Borrowers made with respect to any Alternate Currency Loan, Agent shall,
promptly following the making of such Alternate Currency Loan and request,
provide to Borrowers a certificate setting forth the basis utilized by Agent in
determining the Alternate Currency Rate applicable to such Alternate Currency
Loan.  Agent shall incur no liability under or in respect of this Agreement
based on a failure to provide such certificate or in connection with the
determination of the Alternate Currency Rate applicable to such Alternate
Currency Loan.  Each calculation by Agent of the Alternate Currency Rate shall
be conclusive and binding for all purposes, absent manifest error.

 

“Anti-Terrorism Order” means Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), as
amended.Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

 

“Applicable Commitment Fee Rate” means:

 

--------------------------------------------------------------------------------


 

(a)                                 for the period from the ClosingFirst
Amendment Date through the first Calculation Date following the ClosingFirst
Amendment Date, fifteen (15.00) basis points0.125% per annum; and

 

(b)                                commencing on the first Calculation Date
following the ClosingFirst Amendment Date, the number of basis pointspercentage
per annum set forth in the following matrix, based upon the result of the
computation of the Net Leverage Ratio as set forth in the Compliance Certificate
for such fiscal period, as provided below:

 

Net Leverage Ratio

 

Applicable Commitment
Fee Rate

 

Greater than or equal to 3.00 to 1.00

 

27.50 basis points0.250

%

Greater than or equal to 2.252.50 to 1.00 but less than 3.00 to 1.00

 

22.50 basis points0.200

%

Greater than or equal to 1.502.00 to 1.00 but less than 2.252.50 to 1.00

 

17.50 basis points0.175

%

Greater than or equal to 1.00 to 1.00 but less than 1.502.00 to 1.00

 

15.00 basis points0.150

%

Less than 1.00 to 1.00

 

12.50 basis points0.125

%

 

The Applicable Commitment Fee Rate shall be determined and adjusted quarterly on
the date five (5) Business Days after the day on which US Borrower provides ana
Compliance Certificate pursuant to Section 5.3(c) for the most recently ended
fiscal quarter of US Borrower (each such date, a “Calculation Date”)  The above
matrix does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of Agent and the Lenders to charge the Default Rate, or the
rights and remedies of Agent and the Lenders pursuant to Articles VII and VIII
hereof.  Notwithstanding anything herein to the contrary, (i) during any period
when US Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Net Leverage Ratio
at such time, and (ii) in the event that any financial information or
certification provided to Agent in the Compliance Certificate is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Commitment Fee Rate for any period (an “Applicable
Commitment Fee Period”) than the Applicable Commitment Fee Rate applied for such
Applicable Commitment Fee Period, then (A) US Borrower shall immediately deliver
to Agent a corrected Compliance Certificate for such Applicable Commitment Fee
Period, (B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) US Borrower shall immediately pay to
Agent the accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such Applicable Commitment Fee Period.

 

“Applicable Margin” means:

 

(a)                                 for the period from the ClosingFirst
Amendment Date through the first Calculation Date following the Closing Date,
one hundred twelve and five tenths (112.50) basis pointsFirst Amendment Date,
1.000% per annum for LIBOR Fixed Rate Loans and twelve and five tenths (12.50)
basis points0.000% per annum for Base Rate Loans; and

 

(b)                                commencing on the first Calculation Date
following the ClosingFirst Amendment Date, the number of basis pointspercentage
per annum (depending upon whether

 

--------------------------------------------------------------------------------


 

Loans are LIBOR Fixed Rate Loans or Base Rate Loans) set forth in the following
matrix, based upon the result of the computation of the Net Leverage Ratio as
set forth in the Compliance Certificate for such fiscal period, as provided
below:

 

Net Leverage Ratio

 

Applicable Basis
PointsMargin for
LIBOR Fixed Rate
Loans

 

Applicable Basis
PointsMargin for
Base Rate Loans

 

Greater than or equal to 3.00 to 1.00

 

200.001.750

%

100.000.750

%

Greater than or equal to 2.252.50 to 1.00 but less than 3.00 to 1.00

 

162.501.500

%

62.500.500

%

Greater than or equal to 1.502.00 to 1.00 but less than 2.252.50 to 1.00

 

137.501.375

%

37.500.375

%

Greater than or equal to 1.00 to 1.00 but less than 1.502.00 to 1.00

 

112.501.125

%

12.500.125

%

Less than 1.00 to 1.00

 

100.001.000

%

0.000.000

%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which US Borrower provides ana
Compliance Certificate pursuant to Section 5.3(c) for the most recently ended
fiscal quarter of US Borrower (each such date, a “Calculation Date”)  The above
matrix does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of Agent and the Lenders to charge the Default Rate, or the
rights and remedies of Agent and the Lenders pursuant to Articles VII and VIII
hereof.  Notwithstanding anything herein to the contrary, (i) during any period
when US Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Net Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to Agent in the Compliance Certificate is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an “Applicable Margin Period”)
than the Applicable Margin applied for such Applicable Margin Period, then
(A) US Borrower shall immediately deliver to Agent a corrected Compliance
Certificate for such Applicable Margin Period, (B) the Applicable Margin shall
be determined based on such corrected Compliance Certificate, and (C) US
Borrower shall immediately pay to Agent the accrued additional interest owing as
a result of such increased Applicable Margin for such Applicable Margin Period.

 

“Approved Foreign Jurisdiction” means, subject to Section 2.13(a) hereof,
(a) Australia, Canada, Japan, Mexico, New Zealand, or any European Union country
(other than Bulgaria, Croatia, Cyprus, Czech Republic, Estonia, France, Greece,
Hungary, Latvia, Lithuania, Malta, Poland, Portugal, Romania, Slovakia, and
Slovenia), in each case as acceptable to Agent, and (b) any other jurisdiction
approved by Agent and the Required Lenders in writing.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment Agreement” means an Assignment and AcceptanceAssumption Agreement in
the form of the attached Exhibit F.

 

--------------------------------------------------------------------------------


 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.

 

“Available Liquidity” means, at any time, the sum, without duplication, of
(a) all unencumbered and unrestricted (except as to any Lien of Agent, for the
benefit of the Lenders)Unrestricted cash on hand of the Companies, plus (b) all
unencumbered and unrestricted (except as to any Lien of Agent, for the benefit
of the Lenders)Unrestricted Cash Equivalents of the Companies that have a
maturity of not more than one year from the date of determination, plus (c) the
Revolving Credit Availability; provided that, for the purposes of calculating
Available Liquidity for Section 5.7(dc) hereof, to the extent that cash needs to
be repatriated to a jurisdiction for the payment of all or any part of the
Expected Earn-Out Amount, the costs (including taxes and other related costs) of
such repatriation shall be subtracted from Available Liquidity.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and Agent or a
Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Company to Agent or any
Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.

 

“Bank Products” means a service or facility extended to a Company by Agent or
any Lender (or an affiliate of a Lender) for (a) credit cards and credit card
processing services, (b) debit cards, purchase cards and stored value cards,
(c) ACH transactions, and (d) cash management, including controlled
disbursement, accounts or services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, on any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one half of one percent (.500.50%) in excess of the Federal
Funds Effective Rate, and (c) one hundred twenty-five (125.00) basis points1.25%
per annum in excess of the London Interbank Offered Rate for loans in
Eurodollars with an Interest Period of one month (or, if such day is not a
Business Day, such rate as calculated on the most recent Business Day).  Any
change in the Base Rate shall be effective immediately from and after such
change in the Base Rate.

 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrowers shall pay interest at a
rate based on the Derived Base Rate.

 

“Borrower” means that term as defined in the first paragraph hereof.

 

--------------------------------------------------------------------------------


 

“Borrower Materials” means that term as described in Section 5.3 hereof.

 

“Borrower Investment Policy” means the investment policy of US Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the chief financial officer of US Borrower.

 

“Borrowers” means that term as defined in the first paragraph hereof.

 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close, and, in
addition, (a) if the applicable Business Day relates to a Eurodollar Loan, is a
day of the year on which dealings in deposits are carried on in the London
interbank Eurodollar market, and (b) if the applicable Business Day relates to
an Alternate Currency Loan denominated in Euros, any fundings, disbursements,
settlements and payments in Euros in respect of any such Alternate Currency
Loan, or any other dealings in Euros to be carried out pursuant to this
Agreement in respect of any such Alternate Currency Loan, is day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) determined by Agent to be a suitable replacement) is
open for the settlement of payments in Euros and (c) if the applicable Business
Day relates to an Alternate Currency Loan denominated in an Alternate Currency
other than Euros, is a day on which dealings in deposits are carried on in the
relevant Alternate Currency.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

 

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to Agent, or
directly to the applicable Fronting Lender (with notice thereof to Agent), for
the benefit of one or more of the Fronting Lenders, the Swing Line Lender or the
Lenders, as collateral for outstanding Letters of Credit or obligations of the
Lenders to fund participations in respect of Letters of Credit or Swing Loans,
cash or deposit account balances or, if Agent and the applicable Fronting Lender
and the Swing Line Lender shall agree, in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to Agent, such Fronting Lender and the Swing Line Lender, as
applicable.  “Cash Collateral” shall have a meaning correlative to the
definition of Cash Collateralize and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means those securities and other investments described in the
Borrower Investment Policy.

 

“CFC” means any Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 

--------------------------------------------------------------------------------


 

“CFC Holding Company” means, as of any time of determination, a Domestic
Subsidiary that at such time has no material assets other than the equity
interests in one or more CFCs.  For the avoidance of doubt, US Borrower shall
not be treated as a CFC Holding Company.

 

“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Exchange Act) or of record, on or after the Closing Date, by
any Person (other than Kenneth D. Tuchman, his spouse, any of his lineal
descendants or any trustees or trusts established for his benefit or the benefit
of his spouse or any of his lineal descendants) or group (within the meaning of
Sections 13d-3 and 14d of the Exchange Act), of shares representing more than
forty percent (40%) of the aggregate ordinary Voting Power represented by the
issued and outstanding equity interests of US Borrower; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors or
other governing body of US Borrower by Persons who were neither (i) nominated or
approved by the board of directors or other governing body of US Borrower nor
(ii) appointed or approved by directors so nominated or approved; (c) if US
Borrower shall cease to own, directly or indirectly, seventy-five percent (75%)
of the aggregate ordinary Voting Power represented by the issued and outstanding
equity interests of each Foreign Borrower; or (d) the occurrence of a change in
control, or other term of similar import used therein, as defined in any
Material Indebtedness Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued; provided further, that solely for the purposes of Section 3.1
hereof, any increased costs associated with a Change in Law based on the
foregoing clauses (i) and (ii) may only be imposed to the extent the applicable
Lender or Recipient is generally seeking such costs from other similarly
situated borrowers that are similarly affected by the circumstances giving rise
to such costs under credit facilities that such Lender or Recipient reasonably
deems to afford such Lender or Recipient the legal right to impose such costs,
but no such Lender or Recipient shall be required to disclose any proprietary or
confidential information in exercising its rights under Section 3.1 hereof.

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means the Collateral, as defined in the Security Documents from
time to time.

 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Revolving Amount.

 

--------------------------------------------------------------------------------


 

“Commitment Increase Period” means the period from the Closing Date to the date
that is three (3) months prior to the last day of the Commitment PeriodRevolving
Credit Maturity Date, or such later date (prior to the last day of the
Commitment PeriodRevolving Credit Maturity Date) as shall be agreed to in
writing by Agent.

 

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

 

“Commitment Period” means the period from the Closing Date to June 3, 2018, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article VIII hereofFirst Amendment Date to the Revolving Credit Maturity Date.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” means all Borrowers and all Subsidiaries of all Borrowers.

 

“Company” means a Borrower or a Subsidiary of a Borrower.

 

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consent Deadline” means that term as defined in Section 2.15(a) hereof.

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition, but in all cases excluding earn-outs in respect of such
Acquisition, so long as such cash earn-outs (which may be roughly quantified)
are not in excess of twenty percent (20%) of the purchase price.

 

“Consolidated” means the resultant consolidation of the financial statements of
US Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of US Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, (c) Consolidated Depreciation and Amortization Charges (and, in
addition, current and future amortization charges relating to the capitalized
costs incurred by the Companies in connection with the execution and closing of
this Agreement and the

 

--------------------------------------------------------------------------------


 

other Loan Documents (and future costs directly related to the amendment, from
time to time, of the foregoing documents)), (d) one-time, non-recurring cash
charges, including severance and other restructuring-related expenses incurred
during the fiscal year of US Borrower ending December 31, 2012, and paid in cash
during that fiscal year or within nine months thereafter, up to an aggregate
amount of Twenty Million Dollars ($20,000,000) in any fiscal year of the US
Borrower, (e) (i) non-cash charges or expenses incurred in accordance with GAAP
(but excluding any non-cash charges related to receivables impairment), minus
(ii) extraordinary or unusual non-cash gains not incurred in the ordinary course
of business but that were included in the calculation of Consolidated Net
Earnings for such period; provided that, for purposes of calculating the
Leverage Ratio, SeniorNet Leverage Ratio and the Interest Coverage Ratio, (1) a
pro forma calculation of Consolidated EBITDA shall be made for Significant
Positive EBITDA Dispositions for any fiscal year of US Borrower if Significant
Positive EBITDA Dispositions are made, during such fiscal year, in excess of the
aggregate amount of Twenty Million Dollars ($20,000,000), (2) a pro forma
calculation of Consolidated EBITDA shall be made for Significant Positive EBITDA
Acquisitions made during such period, and (3) to the extent that any changes to
GAAP require the reclassification or recharacterization of Operating Leases as
capital leases, changes to Consolidated EBITDA that result from such
reclassification or recharacterization shall be excluded from the calculation of
Consolidated EBITDA and (f) (i) synergies resulting from Acquisitions (to be
achieved within one yeareighteen (18) months of the consummation of such
Acquisition and are not anticipated to be incurred on an ongoing basis following
the consummation thereof) and (ii) reasonable legal, due diligence and other
customary transaction costs and expenses incurred in connection with
Acquisitions or potential Acquisition, whether or not consummated (such costs
and expenses incurred no later than one year from either the consummation of
such Acquisition) or the termination of such potential Acquisition, as
applicable), to the extent the synergies, costs and expenses included in this
clause (f) (1) are certified by a Financial Officer in form and substance
reasonably satisfactory to Agent, (2) are reasonably acceptable to Agent and
(3) do not exceed the lesser of (x) ten percent (10%) of the Consideration in
connection with such Acquisition and (y) ten percent (10%) of Consolidated
EBITDA (determined without reference to this clause (f) but including the EBITDA
of the Person or assets to be acquired pursuant to such Acquisition or potential
Acquisition, on a pro forma basis, for the most recent consecutive four quarter
period prior to the closing of such Acquisition or termination of such potential
Acquisition, as applicable, for which financial statements are available).

 

“Consolidated Funded Indebtedness” means, at any date, solely with respect to
Indebtedness and other obligations owing by the Companies to Persons other than
the Companies and without duplication, the sum of (a) all Indebtedness for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) all guaranties of Indebtedness of the type described in this definition,
(d) all obligations created under any conditional sale or other title retention
agreements, (e) all Capitalized Lease Obligations, Synthetic Lease and asset
securitization obligations (provided that the Companies may exclude Synthetic
Leases of aircraft up to the aggregate amount of Ten Million Dollars
($10,000,000)), (f) all obligations (contingent or otherwise) with respect to
letters of credit (other than a letter of credit or similar form of credit
enhancement issued as a Performance Guaranty), and (g) all obligations for the
deferred purchase price of capital assets as determined on a Consolidated
basis.  Notwithstanding anything in this definition to the contrary (i) all
deferred payment obligations (that are not based on performance) that are part
of the total Consideration for an Acquisition shall be considered to be
Consolidated Funded Indebtedness for the purposes of calculating the financial
covenants set forth in Section 5.7 hereof, (ii) no performance based contingent
obligation that is part of the total Consideration for any Acquisition shall be
considered to be Consolidated Funded Indebtedness for the purposes of
calculating the financial covenants set forth in Section 5.7 hereof, (iii) to
the extent that changes to GAAP require the reclassification or
recharacterization of Operating Leases as capital leases, such leases, as so
reclassified or

 

--------------------------------------------------------------------------------


 

recharacterized, shall be excluded from Consolidated Funded Indebtedness, and
(iv) up to an aggregate amount of Fifteen Million Dollars ($15,000,000) in
economic incentives or grants provided by third parties, which may be recorded
as liabilities until certain conditions are met, shall be excluded from
Consolidated Funded Indebtedness, so long as the Companies remain in material
compliance with the terms of such economic incentives and grants.  In addition,
for the avoidance of doubt, the net obligations under any currency swap
agreement, interest rate swap, cap, collar or floor agreement or other interest
rate management device or any Hedge Agreement shall not be considered
Consolidated Funded Indebtedness.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of US Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
US Borrower, paid in cash, on Consolidated Funded Indebtedness for such period,
as determined on a Consolidated basis.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of US
Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of US
Borrower, determined as of such date on a Consolidated basis.

 

“Consolidated Senior Funded Indebtedness” means, at any date, as determined on a
Consolidated basis, the total, without duplication, of (a) Consolidated Funded
Indebtedness, minus (b) Subordinated Indebtedness.

 

“Consolidated Total Assets” means, at any time, all of the assets of the
Companies, as determined on a Consolidated basis.

 

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.

 

“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

 

“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable, maintained with such Person, setoffs and chargebacks by
such Person against such Securities Account or Deposit Account, as applicable,
that directly relate to the maintenance and administration thereof, including,
without limitation, for the following purposes: (a) administrative and
maintenance fees and expenses; (b) items deposited in or credited to the account
and returned unpaid or otherwise uncollected or subject to an adjustment entry;
(c) for adjustments or corrections of posting or encoding errors; (d) for any
ACH credit or similar entries that are subsequently returned thereafter; (e) for
items subject to a claim against the depository bank/securities intermediary for
breach of

 

--------------------------------------------------------------------------------


 

transfer, presentment, encoding, retention or other warranty under Federal
Reserve Regulations or Operating Circulars, ACH or other clearing house rules,
or applicable law (including, without limitation, Articles 3, 4 and 4A of the
U.C.C.); and (f) for chargebacks in connection with merchant card transactions.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means, subject to Section 3.8(b) hereof, any Lender, as
reasonably determined by Agent, that (a) has failed (which failure has not been
cured) to fund any Loan or any participation interest in Letters of Credit
required to be made hereunder in accordance with the terms hereof (unless such
Lender shall have notified that (a) has failed to (i) fund all or any portion of
any Loan or any participations in a Letter of Letters of Credit or
participations in Swing Loans required to be funded by it hereunder within two
Business Days of the date such Loans or participations were required to be
funded hereunder unless such Lender notifies Agent and the Administrative
Borrower in writing of its good faith determination that a condition under
Section 4.1 hereof to its obligation to fund any Loan shall not have been
satisfied); (b) has notified Administrative Borrower orthat such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, any Fronting Lender, the Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Loans) within two
Business Days of the date when due, (b) has notified the Administrative
Borrower, Agent, any Fronting Lender or the Swing Line Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreementhereunder, or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit;that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after receipt of a written request fromby
Agent or the Administrative Borrower, to confirm in writing to Agent and the
Administrative Borrower that it will comply with the terms of this Agreement
relating to its obligation to fund prospective Loans or participations in
Letters of Credit, and such request states that the requesting party has reason
to believe that the Lender receiving such request may fail to comply with such
obligation, and states such reasonits prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Agent

 

--------------------------------------------------------------------------------


 

orand the Administrative Borrower); or (d) has failed to pay to Agent or any
other Lender when due an amount owed by such Lender to Agent or any other Lender
pursuant to the terms of this Agreement, unless such amount is subject to a good
faith dispute or such failure has been cured.  Any Defaulting Lender shall cease
to be a Defaulting Lender when Agent determines, in its reasonable discretion,
that such Defaulting Lender is no longer a Defaulting Lender based upon the
characteristics set forth in this definition, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action, unless in the case of any Lender subject to this
clause (d), the Administrative Borrower, Agent, each Fronting Lender and the
Swing Line Lender shall each have determined that such Lender intends, and has
all approvals required to enable it (in form and substance satisfactory to each
of the Administrative Borrower, Agent, each Fronting Lender and the Swing Line
Lender), to continue to perform its obligations as a Lender hereunder; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error.  Such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.8(b) hereof)
(x) immediately in the case of clause (a)(i) and (b) or (c) (if notified by the
Administrative Borrower) or (d) above and (y) upon delivery of written notice of
such determination to the Administrative Borrower, each Fronting Lender, the
Swing Line Lender and each Lender in the case of clause (a)(ii) and (b) or
(c) (if notified to Agent or any Lender).

 

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among US Borrower or a Domestic Guarantor of Payment, Agent and a depository
institution, dated on or after the Closing Date, to be in form and substance
reasonably satisfactory to Agent, as the same may from time to time be amended,
restated or otherwise modified.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived LIBOR Fixed Rate” means (a) with respect to a Eurodollar Loan, a rate
per annum equal to the sum of the Applicable Margin (from time to time in
effect) for LIBOR Fixed Rate Loans plus the Eurodollar Rate, and (b) with
respect to an Alternate Currency Loan, a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Alternate Currency Rate applicable to the relevant Alternate Currency.

 

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company pursuant to Section 5.12(b),
(c) or (g) hereof or in the ordinary course of business.

 

--------------------------------------------------------------------------------


 

“Dollar” or “$” means lawful money of the United States of America.

 

“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by Agent on the basis of its spot rate at
approximately 11:00 A.M. (London time) on the date two Business Days before the
date of such Alternate Currency Loan or issuance of such Letter of Credit
denominated in such Alternate Currency, for the purchase of the relevant
Alternate Currency with Dollars for delivery on the date of such Alternate
Currency Loan or Letter of Credit, and (b) with respect to any other amount, if
such amount is denominated in Dollars, then such amount in Dollars and,
otherwise the Dollar equivalent of such amount, determined by Agent on the basis
of its spot rate at approximately 11:00 A.M. (London time) on the date for which
the Dollar equivalent amount of such amount is being determined, for the
purchase of the relevant Alternate Currency with Dollars for delivery on such
date; provided that, in calculating the Dollar Equivalent for purposes of
determining (i) a Borrower’s obligation to prepay Loans and Letters of Credit
pursuant to Section 2.11(a) hereof, or (ii) a Borrower’s ability to request
additional Loans or Letters of Credit pursuant to the Commitment, Agent may, in
its discretion, on any Business Day selected by Agent (prior to payment in full
of the Obligations), calculate the Dollar Equivalent of each such Loan or Letter
of Credit.  (Note that for purposes of repayment of an Alternate Currency Loan
at the end of an Interest Period, the amount of the Alternate Currency borrowed
(as opposed to the Dollar Equivalent of such amount) is the amount required to
be repaid.)  Agent shall notify Administrative Borrower of the Dollar Equivalent
of such Alternate Currency Loan or any other amount, at the time that such
Dollar Equivalent shall have been determined.

 

“Domestic Guarantor of Payment” means each of the Companies designated a
“Domestic Guarantor of Payment” on Schedule 3 hereto, each of which is executing
and delivering a Guaranty of Payment, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to Agent subsequent to the Closing Date;
provided that (a) none of Percepta, Global, any Newgen Company, any Peppers
Company or iKnowtion LLC shall be required to be a Guarantor of Payment, (b) no
joint venture, partnership or limited liability company in which US Borrower (or
any other Company) and a non-Affiliate hold an interest shall be required to be
a Guarantor of Payment, and (c) no captive insurance company in which US
Borrower (or any other Company) holds an interest shall be required to be a
Guarantor of Payment.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than TenTwenty Million Dollars ($10,000,000),20,000,000) and (c) has no
direct or indirect Subsidiaries with aggregate assets, for such Company and all
such Subsidiaries, of more than TenTwenty Million Dollars
($10,000,000).”Downgraded Lender” means any Lender that has a non-credit
enhanced senior unsecured debt rating below investment grade from either
Moody’s, Standard & Poor’s or any other nationally recognized statistical rating
organization recognized as such by the SEC that has been designated by Agent, in
its reasonable discretion, as a Downgraded Lender.  Any Downgraded Lender shall
cease to be a Downgraded Lender when Agent determines, in its reasonable
discretion, that such Downgraded Lender is no longer a Downgraded Lender based
upon the characteristics set forth in this definition20,000,000).

 

“EBITDA” means, for any period, the net earnings of a Person (without giving
effect to extraordinary losses or gains) for such period, plus the aggregate
amounts deducted in determining such net earnings in respect of (a) interest
expense of such Person, (b) income taxes of such Person

 

--------------------------------------------------------------------------------


 

and (c) the aggregate of all depreciation and amortization charges of such
Person for fixed assets, leasehold improvements and general intangibles
(specifically including goodwill).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not a Borrower, a
Subsidiary or an Affiliate, and that may receive interest payments hereunder or
in connection herewith free of U.S. withholding taxes.any Person that meets the
requirements to be an assignee under Section 11.10(a)(iii), (v) and (vi) hereof
(subject to such consents, if any, as may be required under
Section 11.10(a)(iii) hereof).

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that is reasonably likely to result in the imposition of a material
excise tax or any other material liability on a Company or of the imposition of
a Lien on the assets of a Company; (b) the engagement by a Controlled Group
member in a non-exempt “prohibited transaction” (as defined under ERISA
Section 406 or Code Section 4975) or a breach of a fiduciary duty under ERISA
that is reasonably likely to result in a material liability to a Company;
(c) the application by a Controlled Group member for a waiver from the minimum
funding requirements of Code Section 412 or ERISA Section 302 or a Controlled
Group member is required to provide security under Code Section 401(a)(29) or
ERISACode Section 307436; (d) the occurrence of a Reportable Event with respect
to any Pension Plan that is reasonably likely to result in a material liability
to a Company; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively) or the
withdrawal of any Controlled Group member from any Pension

 

--------------------------------------------------------------------------------


 

Plan subject to ERISA Section 4063 during a plan year in which such entity was a
“substantial employer” as defined in ERISA Section 4001(a)(2) or a cessation of
operations that is treated as such a withdrawal under ERISA Section 4062(e),
which is reasonably likely to result in a material liability to a Company;
(f) the involvement of, or occurrence or existence of any event or condition
that makes likely the involvement of, a Multiemployer Plan in any reorganization
under ERISA Section 4241 which is reasonably likely to result in a material
liability to a Company; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (hg) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan in a distress termination under ERISA
Section 4041(c); (i or a Multiemployer Plan under ERISA Section 4041A; (h) the
failure by a Controlled Group member or an ERISA Plan to satisfy any
requirements of law applicable to an ERISA Plan which is reasonably likely to
result in a material liability to a Company; (ji) the commencement, existence or
threatening of a claim, action, suit, audit or investigation with respect to an
ERISA Plan (other than a routine claim for benefits) which is reasonably likely
to result in a material liability to a Company; or (kj) any incurrence by or any
expectation of the incurrence by a Controlled Group member of a material
increase in the liability for post-retirement benefits under any Welfare Plan,
other than as required by ERISA Section 601, et. seq. or Code Section 4980B.; or
(k) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Code Sections 430, 431 and 432 or ERISA Sections 303, 304 and 305.

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan, and which is not excluded from the coverage of ERISA pursuant to
Section 4(b)(4) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrowers shall pay interest
at a rate based upon the Derived LIBOR Fixed Rate applicable to Eurodollars.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained by dividing (a) the rate
of interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on British Bankers
Association Interest Ratewhich appears on Reuters Screen LIBOR 01 or 02 as
provided by Reuters or Bloomberg01 Page (or, if for any reason such rate is
unavailable from Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Reuters
or Bloomberg) as the rate in the London interbank market

 

--------------------------------------------------------------------------------


 

for Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period; provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average of
the per annum rates at which deposits in immediately available funds in Dollars
for the relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Agent (or an affiliate of Agent, in Agent’s discretion) by
prime banks in any Eurodollar market reasonably selected by Agent, determined as
of 11:00 A.M. (London time) (or as soon thereafter as practicable), two Business
Days prior to the beginning of the relevant Interest Period pertaining to such
Eurodollar Loan; by (b) 1.00 minus the Reserve Percentage.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means (a) US Borrower’s headquarters at 9197 Peoria Street,
Englewood, Colorado and any other fee-owned real property (other than real
property (and any improvement thereon) with an individual fair market value of
more than $5,000,000), (b) all leasehold interests in real property, (c) motor
vehicles, airplanes and other assets subject to certificates of title, letter of
credit rights (to the extent a security interest therein cannot be perfected by
a U.C.C. Financing Statement) and commercial tort claims; (d) pledges and
security interests in any asset prohibited (i) by applicable law, rule,
regulation at any time or (ii) by a contractual obligation binding on the
grantor at the time the asset subject to such contractual obligation was
acquired (in each case, except to the extent such prohibition is unenforceable
after giving effect to the applicable provisions of the U.C.C.) or which could
require governmental (including regulatory) consent, approval, license or
authorization to be pledged (unless such consent, approval, license or
authorization has been received) (in each case, after giving effect to the
applicable provisions of the U.C.C.); provided that such exclusion shall not
include any proceeds, products, substitutions or replacements of such asset,
except to the extent that any such proceeds, products, substitutions or
replacements would otherwise be excluded by this definition; (e) equity
interests in any Person other than Wholly Owned Subsidiaries to the extent not
permitted by the terms of any applicable organizational documents, joint venture
agreement or shareholder agreement or similar contractual obligation (other than
with US Borrower or any of its Wholly Owned Subsidiaries); (f) assets to the
extent a security interest in such assets could reasonably be expected to result
in a material adverse tax consequence as determined in good faith by the US
Borrower; (g) any lease, license or other agreement to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto (other than the US Borrower or any of its Wholly Owned Subsidiaries)
after giving effect to the applicable anti-assignment provisions of the U.C.C.
or similar laws; provided that such exclusion shall not include any proceeds,
products, substitutions or replacements of such asset, except to the extent that
any such proceeds, products, substitutions or replacements would otherwise be
excluded by this definition; (h) those assets as to which Agent and the US
Borrower reasonably agree that the cost or other consequence of obtaining such a
security interest or perfection thereof are excessive in relation to the value
afforded thereby; (i) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of the U.C.C.
or similar laws; (j) “intent-to-use” trademark applications prior to the filing
of a statement of use; (k) any segregated accounts or segregated funds held or
received on behalf of third parties (it being understood that third parties
shall not include the US Borrower or any of its Subsidiaries); and (l) any
equipment or other asset subject to Liens permitted under Section 5.9(h), sale
and leaseback

 

--------------------------------------------------------------------------------


 

transactions, capital lease obligations or other purchase money debt, if the
contract or other agreement providing for such debt or capital lease obligation
prohibits or requires the consent of any Person (other than the US Borrower or
one of its Wholly Owned Subsidiaries) as a condition to the creation of any
other security interest on such equipment or asset and, in each case, such
prohibition or requirement is permitted under the Loan Documents.

 

“Excluded Subsidiary” means (a) each of Percepta, iKnowtion LLC, TTEC
Investments, Inc. and Humanify, Inc., (b) any joint venture, partnership or
limited liability company in which US Borrower (or any other Company) and a
non-Affiliate of US Borrower (or any other Company) hold an interest, (c) any
captive insurance company in which US Borrower (or any other Company) holds an
interest, (d) any Subsidiary that is prohibited by its charter documents,
contract or applicable law from guaranteeing the Secured Obligations (provided
that such prohibition was in existence at the time such Subsidiary was acquired
or such contract was entered into, as applicable, and not included in
anticipation thereof), (e) any Domestic Subsidiary of a CFC), (f) any CFC
Holding Company and (g) any Dormant Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor of Payment, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of Payment of, or the grant by such Guarantor of Payment of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor of Payment’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Guarantor of Payment or the grant of such security
interest becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means, in the case of Agent and each Lender, taxes any of the
following Taxes imposed on or with respect to a Recipient or required to be
withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by its overall net income or branch profits and franchise taxes imposed
on it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which Agent or such Lender, as the case
may be, is organized or in which its principal office is located,(however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, in which its
applicable lending office is located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, United States federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Administrative Borrower
under Section 3.4(b) hereof) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.2, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.2(g) hereof, and (d) any United States federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that term as defined in the first paragraph
hereof.

 

--------------------------------------------------------------------------------


 

“Existing Letter of Credit” means that term as defined in
Section 2.2(b)(vii) hereof.

 

“Expected Earn-Out Amount” means US Borrower’s best estimate of the aggregate
amount that the Companies will be required to pay, during the next twelve (12)
months, in connection with performance based contingent obligations that were
incurred in connection with one or more Acquisitions.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the First Amendment
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“FB Threshold Date” means the first date on which both of the following
conditions are satisfied:

 

(a)                                 the Foreign Subsidiary Exposure exceeds One
Hundred Million Dollars ($100,000,000) at any time during any two consecutive
fiscal quarters of US Borrower; and

 

(b)                                the Net Leverage Ratio is greater than or
equal to 3.00 to 1.00 as of the last day of each such fiscal quarter.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “with members of the Federal Reserve System on the
previous Business Day; provided that if such rate is not so published for any
day which is a Business Day, the Federal Funds Effective Rate” as of the Closing
Date shall be the average of the quotation for such day on such transactions
received by Agent from three federal funds brokers of recognized standing
selected by Agent.

 

“Fee Letter” means the letter agreement between the US Borrower and Wells Fargo
Securities, LLC, dated as of April 19, 2013,December 15, 2015, as the same may
from time to time be amended, restated or otherwise modified.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer, vice president of
finance or controller.  Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of US
Borrower.

 

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement, dated as of the First Amendment Date, by and among the
Borrowers, the Lenders party thereto and Agent.

 

“First Amendment Date” means February 11, 2016.

 

“First FB Addition Date” means the date of the addition of the first Foreign
Borrower under this Agreement, pursuant to Section 2.13(a).

 

--------------------------------------------------------------------------------


 

“First-Tier Material Foreign Subsidiary” means a first-tier Foreign Subsidiary
of US Borrower or a Domestic Guarantor of Payment (with assets (consolidated for
the foreign jurisdiction) in excess of five percent (5%) of Consolidated Total
Assets).

 

“Foreign Affiliate” means, with respect to a Foreign Borrower, a parent
Companycompany, sister Companycompany or Subsidiary of such Foreign Borrower
(that is not US Borrower or a Domestic Subsidiary).

 

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.

 

“Foreign Borrower” means each of the Foreign Subsidiaries of US Borrower set
forth on Schedule 2 hereto, together with any other Foreign Subsidiary of US
Borrower that, on or after the Closing Date, shall have satisfied, in the
opinion of Agent, the requirements of Section 2.13(a) hereof.

 

“Foreign Borrower Revolving Credit Note” means a Foreign Borrower Revolving
Credit Note, substantially in the form of the attached Exhibit B (or as
otherwise required by Agent after consultation with foreign counsel to Agent),
executed and delivered by a Foreign Borrower pursuant to Section 2.4(b) hereof.

 

“Foreign Guarantor of Payment” means each of the Companies set forth on Schedule
3 hereto that shall have been designated a “Foreign Guarantor of Payment”, that
are each executing and delivering a Guaranty of Payment, or any other Foreign
Subsidiary that shall execute and deliver a Guaranty of Payment to Agent
subsequent to the Closing Date.

 

“Foreign Lender” means (a) with respect to the Administrative Borrower, a Lender
that is not a U.S. Person, and (b) with respect to each Foreign Borrower, a
Lender that is resident or organized under the laws of a jurisdiction other than
that in which such Foreign Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Foreign Subsidiary Exposure” means, at any time, the Dollar Equivalent of the
sum of (a) the aggregate outstanding principal amount of all Revolving Loans
made to all Foreign Borrowers, plus (b) the aggregate amount of all intercompany
loans (which, for the avoidance of doubt, shall not include payments by US
Borrower or any Domestic Guarantor of Payment for services provided to it by one
or more Foreign Subsidiaries in the ordinary course of business and consistent
with past practices), guaranties of Indebtedness and letters of credit (other
than backing performance of a contract entered into in the ordinary course of
business and are not guaranties of indebtedness or the payment of indebtedness)
provided by US Borrower or a Domestic Guarantor of Payment, after the Closing
Date, to, or for the benefit of, Foreign Subsidiaries.

 

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Fronting Lender, such Defaulting Lender’s Commitment Percentage
of the outstanding Letter of Credit Exposure with respect to Letters of Credit
issued by such Fronting Lender, other than such Letter of Credit Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Commitment
Percentage of outstanding Swing Loans other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fronting Lender” means, (a) as to any Letter of Credit transaction hereunder,
Wells Fargo as issuer of the Letter of Credit, or, in the event that Wells Fargo
shall be unable to issue or shall agree that another Lender may issue, a Letter
of Credit, such other Lender as shall agree to issue the Letter of Credit in its
own name, but in each instance on behalf of the Lenders hereunder, or (b) as to
any Existing Letter of Credit, KeyBank National Association or Bank of America,
N.A., as applicable.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means, subject to the provisions of Section 1.2(b) hereof, generally
accepted accounting principles in the United States as then in effect, which
shall include the official interpretations thereof by the Financial Accounting
Standards Board, applied on a basis consistent with the past accounting
practices and procedures of US Borrower.

 

“Global” means Global One Colorado, Inc. and Global One Insurance Company (f/k/a
Global One Captive Insurance Company), together with their respective successors
and assigns (other than a Credit Party).

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” means a Domestic Guarantor of Payment or Foreign
Guarantor of Payment, or any other Person that shall deliver a Guaranty of
Payment to Agent subsequent to the Closing Date.

 

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

 

--------------------------------------------------------------------------------


 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Domestic Guarantor of Payment for the purpose of adding such
Domestic Guarantor of Payment as a party to a previously executed Guaranty of
Payment.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

 

“Incremental Increase” means that term as defined in Section 2.9(b) hereof.

 

“Incremental Revolving Credit Increase” means that term as defined in
Section 2.9(b) hereof.

 

“Incremental Term Loan Commitment” means that term as defined in
Section 2.9(b) hereof.

 

“Incremental Term Loan” means that term as defined in Section 2.9(b) hereof.

 

“Indebtedness” means, for any Company (excluding in all cases trade payables and
guaranties of performance by a Subsidiary payable in the ordinary course of
business by such Company), without duplication, (a) all obligations to repay
borrowed money, direct or indirect, incurred, assumed, or guaranteed, (b) all
obligations in respect of the deferred purchase price of property or services,
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all Synthetic Leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs that are required to be reported as a
liability in accordance with GAAP, (i) all obligations to advance funds to, or
to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.

 

“Insolvent Lender” means a Lender that (a) has become or is not Solvent or is
the subsidiary of a Person that has become or is not Solvent; or (b) has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or is a subsidiary of a
Person that has become the subject of a proceeding under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be an Insolvent Lender solely by virtue of the
ownership or acquisition of an equity interest in such Lender

 

--------------------------------------------------------------------------------


 

or a parent company thereof by a governmental authority or an instrumentality
thereof.  Any Insolvent Lender shall cease to be an Insolvent Lender when Agent
determines, in its reasonable discretion, that such Insolvent Lender is no
longer an Insolvent Lender based upon the characteristics set forth in this
definition.Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Credit Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of US Borrower, on a Consolidated basis, the ratio of
(a) (i) Consolidated EBITDA minus (ii) Twenty Million Dollars ($20,000,000), to
(b) Consolidated Interest Expense.

 

“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless, with respect to a Eurodollar Loan,
such LIBOR Fixed Rate Loan is converted to a Base Rate Loan), each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period, as selected by Administrative
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a LIBOR Fixed Rate Loan shall be one month, two months, three months
or six months, in each case as Administrative Borrower may select upon notice,
as set forth in Section 2.5 hereof; provided that (a) if Administrative Borrower
shall fail to so select the duration of any Interest Period for a Eurodollar
Loan at least three Business Days prior to the Interest Adjustment Date
applicable to such Eurodollar Loan, Administrative Borrower shall be deemed to
have converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; and (b) each Alternate Currency Loan must be repaid on
the last day of the Interest Period applicable thereto.

 

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lender and the Swing Line Lender.

 

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of US Borrower or a Domestic Guarantor of
Payment, including amendments thereto, if any, and shall have an expiration date
no later than the earlier of (a) one year after its date of issuance (provided
that such Letter of Credit may provide for the renewal thereof for additional
one year periods), or (b) one year after the last day of the Commitment
PeriodRevolving Credit Maturity Date, subject to Section 2.2(b)(viii) hereof.

 

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Thirty-Five Million Dollars ($35,000,000).

 

“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of, the
sum of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by Borrowers or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

 

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of US Borrower) to (b) Consolidated EBITDA (for the
most recently completed four fiscal quarters of US Borrower).

 

--------------------------------------------------------------------------------


 

“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Limited Conditionality Acquisition” means that term as defined in
Section 2.9(d) hereof.

 

“Loan” means a Revolving Loan or a Swing Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, each Additional Foreign Borrower
Assumption Agreement and the Fee Letter, as any of the foregoing may from time
to time be amended, restated or otherwise modified or replaced, and any other
document delivered pursuant thereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of US Borrower or any material Foreign Borrower, (b) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (cb) the material
rights and remedies of Agent or the Lenders under any Loan Document, (dc) the
ability of anythe Credit PartyParties, taken as a whole, to perform itstheir
obligations under any material Loan Document to which it is a party, or (ed) the
legality, validity, binding effect or enforceability against any Credit Party of
any material Loan Document to which it is a party.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise lease (but not any Operating Lease), guaranty, contract,
commitment, agreement or other arrangement evidencing or entered into in
connection with any Indebtedness of any Company or the Companies in excess of
the amount of Twenty Million Dollars ($20,000,000).

 

“Maximum Rate” means that term as defined in Section 2.3(d)(i) hereof.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Fronting Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swing Line Lender with respect to all Swing Loans outstanding at
such time and (b) otherwise, an amount determined by Agent and each of the
applicable Fronting Lenders that is entitled to Cash Collateral hereunder at
such time in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Newgen Companies” means Newgen Results Corporation, a Delaware corporation, and
each of its Subsidiaries.Net Leverage Ratio” means, as any date of
determination, the ratio of (a) Consolidated Funded Indebtedness (as of the end
of the most recently completed fiscal quarter of US Borrower) minus seventy
percent (70%) of Unrestricted cash and Cash Equivalents of the Companies as of
such date of determination to

 

--------------------------------------------------------------------------------


 

(b) Consolidated EBITDA (for the most recently completed four fiscal quarters of
US Borrower).

 

“Non-Consenting Lender” means that term as defined inany Lender that does not
approve any consent, waiver, amendment, modification or termination that
(a) requires the approval of all Lenders, each Lender directly and adversely
affected thereby or all affected Lenders in accordance with the terms of
Section 11.3(c) hereof and (b) has been approved by the Required Lenders.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.

 

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to Agent, the Swing
Line Lender, the Fronting Lender, or any Lender (or any affiliate thereof)
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans, (b) all obligations of US Borrower or
any Credit Party pursuant to Letters of Credit; (c) each extension, renewal,
consolidation or refinancing of any of the foregoing, in whole or in part;
(d) the commitment and other fees, and any prepayment fees payable pursuant to
this Agreement or any other Loan Document; (e) all fees and charges in
connection with the Letters of Credit; (f) every other liability, now or
hereafter owing to Agent or any Lender by any Company pursuant to this Agreement
or any other Loan Document; and (g) all Related Expenses.

 

“OFAC” means that term as defined in Section 6.3(f) hereof.the U.S. Department
of the Treasury’s Office of Foreign Assets Control.

 

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or,
court, documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery

 

--------------------------------------------------------------------------------


 

or, performance, enforcement ofor registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.4 hereof).

 

“Participant” means that term as defined in Section 11.1111.10(c) hereof.

 

“Participant Register” means that term as defined in Section 11.10(c) hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

“Peppers Company” means Peppers & Rogers Group Company and each of its
Subsidiaries.

 

“Percepta” means Percepta, LLC and each of its Subsidiaries.

 

“Performance Guaranty” means a performance guaranty entered into in the ordinary
course of business and upon terms typical in the industry of Borrowers; provided
that Performance Guaranties shall not include guaranties of Indebtedness.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Code Section 412 and ERISA
Section 302, each as in effect prior to the Pension Act and, thereafter, Code
Sections 412, 430, 431, 432 and 436 and ERISA Sections 302, 303, 304 and 305.

 

“Platform” means that term as described in Section 5.3 hereof.

 

“Pledge Agreement” means each of the Pledge Agreements executed and delivered to
Agent, for the benefit of the Lenders, by a Borrower or a Guarantor of Payment,
as applicable, with respect to the capital stock or other equity interests owned
by such Credit Party, as the same may from time to time be amended, restated or
otherwise modified.

 

“Pledged Securities” means, with respect to a Pledge Agreement, the capital
stock or other equity interests pledged to Agent, for the benefit of the
Lenders, by a Credit Party pursuant to such Pledge Agreement.

 

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the

 

--------------------------------------------------------------------------------


 

lowest interest rate charged by Agent for commercial or other extensions of
credit. Each change in the Prime Rate shall be effective immediately from and
after such change.

 

“Public Lenders” means that term as described in Section 5.3 hereof.

 

“Recipient” means (a) Agent, (b) any Lender and (c) any Fronting Lender, as
applicable.

 

“Register” means that term as described in Section 11.10(ib) hereof.

 

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

 

“Related Expenses” means any and all reasonable and documented out-of-pocket
costs, liabilities and expenses (including, without limitation, losses, damages,
penalties, claims, actions, reasonable and documented out-of-pocket attorneys’
fees, reasonable legal expenses, judgments, suits and disbursements)
(a) incurred by Agent, or imposed upon or asserted against Agent or any Lender,
in any attempt by Agent and the Lenders to (i) obtain, preserve, perfect or
enforce any Loan Document or any security interest evidenced by any Loan
Document; (ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Obligations or any part thereof,
including, without limitation, reasonable and documented out-of-pocket costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to subpart (a) above, including,
without limitation, interest thereupon from the date incurred, imposed or
asserteddue until paid at the Default Rate.

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to Agent or the Lenders pursuant to or otherwise in connection
with this Agreement.

 

“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.

 

“Request for Extension” means a notice substantially in the form of the attached
Exhibit H.

 

“Required Lenders” means the holders of at leastmore than fifty-one percent
(5150%), based upon each Lender’s Commitment Percentage, of an amount (the
“Total Amount”) equal to (a) during the Commitment Period, the Revolving Amount
for all Lenders, or (b) after the Commitment Period, the Revolving Credit
Exposure; provided that the portion of the TotalRevolving Amount or Revolving
Credit Exposure held or deemed to be held by any Defaulting Lender or Insolvent
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

 

“Reserve Percentage” means for any day that percentage (expressed as a decimal)
that is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, all basic, supplemental, marginal
and other reserves and taking into account any transitional

 

--------------------------------------------------------------------------------


 

adjustments or other scheduled changes in reserve requirements) for a member
bank of the Federal Reserve System in New York, New York, in respect of
Eurocurrency Liabilities.  The Eurodollar Rate and the Alternate Currency Rate
shall be adjusted automatically on and as of the effective date of any change in
the Reserve Percentage.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, or (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any director, officer
or equity holder (other than a Company) of a Company or an Affiliate in excess
of the aggregate amount of One Hundred Thousand Dollars ($100,000) in any fiscal
year.

 

“Revolving Amount” means, for each Lender, the amount set forth opposite such
Lender’s name on Schedule 1 hereto, subject to decreases determined pursuant to
Section 2.9(a) hereof, increases pursuant to Section 2.9(b) hereof and
assignments of interests pursuant to Section 11.10 hereof; provided that the
Revolving Amount for the Swing Line Lender shall exclude the Swing Line
Commitment (other than its pro rata share), and the Revolving Amount of the
Fronting Lender shall exclude the Letter of Credit Commitment (other than its
pro rata share).  The Revolving Amount for all the Lenders on the ClosingFirst
Amendment Date shall be SevenNine Hundred Million Dollars
($700,000,000900,000,000).

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Fronting Lender to issue and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Revolving Amount.

 

“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.

 

“Revolving Credit Maturity Date” means February 11, 2021 (as such date may be
extended pursuant to Section 2.15 hereof), or such earlier date on which the
Commitment shall have been terminated pursuant to Article VIII hereof.

 

“Revolving Credit Note” means a US Borrower Revolving Credit Note or a Foreign
Borrower Revolving Credit Note.

 

“Revolving Loan” means a loan made to US Borrower or a Foreign Borrower by the
Lenders in accordance with Section 2.2(a) hereof.

 

“Sanctioned Entity” means that term as defined in Section 6.3(g) hereof.Country”
means at any time, a country or territory which is itself the subject or target
of any Sanctions (which, as of the First Amendment Date, includes Cuba, Iran,
North Korea, Sudan, Syria and the Crimean Region of Ukraine).

 

--------------------------------------------------------------------------------


 

“Sanctioned Person” means that term as defined in Section 6.3(g) hereof., at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by OFAC, the United States Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements (other
than under Excluded Swap Obligations), and (c) the Bank Product Obligations
owing to a Lender (or an entity that is an affiliate of a then existing Lender)
under Bank Product Agreements.

 

“Secured Parties” means, collectively, Agent, the Lenders, the Fronting Lender,
any Lender (or an entity that is an affiliate of a then existing Lender) party
to a Hedge Agreement with a Company, any Lender (or an entity that is an
affiliate of a then existing Lender) party to a Bank Product Agreement with a
Company, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.5 hereof, any other holder from time to time
of any of any Secured Obligations and, in each case, their respective successors
and permitted assigns.

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement among US Borrower or a Domestic Guarantor of Payment, Agent and a
Securities Intermediary, dated on or after the Closing Date, to be in form and
substance reasonably satisfactory to Agent, as the same may from time to time be
amended, restated or otherwise modified.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

“Security Agreement” means each Security Agreement, executed and delivered by a
Credit Party in favor of Agent, for the benefit of the Lenders, dated on or
after the Closing Date, as the same may from time to time be amended, restated
or otherwise modified.

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to the previously executed Security Agreement.

 

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Control Agreement, each U.C.C. Financing
Statement or similar filing as to a jurisdiction located outside of the United
States of America filed in connection herewith or perfecting any interest
created in any of the foregoing documents, and any other document pursuant to
which any Lien is granted by a Company or any other Person to Agent, for

 

--------------------------------------------------------------------------------


 

the benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to Agent in connection
with any of the foregoing, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced.

 

“Senior Leverage Ratio” means, as determined on a Consolidated basis, the ratio
of (a) Consolidated Senior Funded Indebtedness (as of the end of the most
recently completed fiscal quarter of US Borrower), to (b) Consolidated EBITDA
(for the most recently completed four fiscal quarters of US Borrower).

 

“Significant Positive EBITDA Acquisition” means an Acquisition that, as measured
for the four fiscal quarters then most recently ended, generated positive EBITDA
in excess of Five Million Dollars ($5,000,000) for the Person or assets being
acquired.

 

“Significant Positive EBITDA Disposition” means a Disposition that, as measured
for the four fiscal quarters then most recently ended, generated positive EBITDA
for the Company effecting such Disposition in excess of Five Million Dollars
($5,000,000).

 

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.

 

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance reasonably satisfactory to Agent and, if the aggregate amount of such
Subordinated Indebtedness is in excess of Ten Million Dollars ($10,000,000), the
Required Lenders) in favor of the prior payment in full of the Obligations.

 

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by such Person or by one or
more other subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership, limited liability company or
unlimited liability company of which such Person, one or more other subsidiaries
of such Person or such Person and one or more subsidiaries of such Person,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
such Person, one or more other subsidiaries of such Person or such Person and
one or more subsidiaries of such Person, directly or indirectly, has at least a
majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body

 

--------------------------------------------------------------------------------


 

of such Person.  Unless the context otherwise requires, Subsidiary herein shall
be a reference to a Subsidiary of US Borrower.

 

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance reasonably satisfactory to Agent and the Fronting Lender, issued by an
issuer reasonably satisfactory to Agent and the Fronting Lender.

 

“Swap Obligation” means, with respect to any Guarantor of Payment, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Sweep Arrangement” means that term as defined in Section 2.2(c)(i)(B) hereof.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to US Borrower up to the aggregate amount at any time outstanding of
Twenty-Five Million Dollars ($25,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

 

“Swing Line Lender” means Wells Fargo, as holder of the Swing Line Commitment.

 

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit C, executed and delivered by US Borrower pursuant to
Section 2.4(c) hereof.

 

“Swing Loan” means a loan that shall be denominated in Dollars made to US
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) twenty (20) days after the date such Swing Loan is made, or (b) the last day
of the Commitment PeriodRevolving Credit Maturity Date.

 

“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased property for federal income tax purposes.

 

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.”Trading with the Enemy Act” means that term as defined in
Section 6.3(e) hereof.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“US Borrower” means that term as defined in the first paragraph hereof.

 

--------------------------------------------------------------------------------


 

“US Borrower Revolving Credit Note” means a US Borrower Revolving Credit Note,
in the form of the attached Exhibit A, executed and delivered by US Borrower
pursuant to Section 2.4(a) hereof.

 

“Unrestricted” means, when referring to cash and Cash Equivalents of any Person,
that such cash and Cash Equivalents (a) do not appear, or would not be required
to appear, as “restricted” on the financial statements of such Person and its
Subsidiaries (unless related to the Loan Documents or the Liens created
thereunder), (b) are not subject to a Lien in favor of any Person other than
Agent under the Loan Documents or Liens permitted under Section 5.9(l) hereof or
(c) are not otherwise unavailable to such Person or its Subsidiaries.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Waterfall” means that term as defined in Section 8.7(b)(ii) hereof.

 

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly Owned Subsidiary” means any Person, the equity interests of which are
one hundred percent (100%) owned (other than, with respect to the ownership of
equity interests of Foreign Subsidiaries, such equity interests as are necessary
to qualify directors where required by applicable law or to satisfy other
requirements of applicable law) are at the time owned by US Borrower, directly,
or indirectly through other Persons one hundred percent (100%) of whose equity
interests are at the time owned, directly or indirectly, by US Borrower.

 

“Withholding Agent” means any Credit Party and Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2                             Accounting Terms.

 

(a)                                 Any accounting term not specifically defined
in this Article I shall have the meaning ascribed thereto by GAAP.

 

(b)                                If any change in the rules, regulations,
pronouncements, opinions or other requirements of the Financial Accounting
Standards Board (or any successor thereto or agency with similar function) with
respect to GAAP, or if US Borrower adopts the International Financial Reporting
Standards, and such change or adoption results in a change in the calculation of
any component (or components in the aggregate) of the financial covenants set
forth in Section 5.7 hereof or the related financial definitions, at the option
of Agent, the Required Lenders or US Borrower, the parties hereto will enter
into good faith negotiations to amend such financial

 

--------------------------------------------------------------------------------


 

covenants and financial definitions in such manner as the parties shall agree,
each acting reasonably, in order to reflect fairly such change or adoption so
that the criteria for evaluating the financial condition of Borrowers shall be
the same in commercial effect after, as well as before, such change or adoption
is made (in which case the method and calculating such financial covenants and
definitions hereunder shall be determined in the manner so agreed); provided
that, until so amended, such calculations shall continue to be computed in
accordance with GAAP as in effect prior to such change or adoption.

 

(c)                                 Notwithstanding anything to the contrary
contained in Section 1.2(b) above or the definition of “Capitalized Lease
Obligations”, in the event of an accounting change requiring all leases to be
capitalized, only those leases that would have constituted capital leases on the
date hereof (assuming for purposes hereof that they were in existence on the
date hereof) shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made in
accordance therewith (provided that, in connection with all financial statements
delivered to Agent in accordance with the terms of this Agreement after the date
of such accounting change, the Borrowers shall provide to Agent a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change, which schedule
may be included in the Compliance Certificate).

 

Section 1.3                             Terms Generally.  The foregoing
definitions shall be applicable to the singular and plural forms of the
foregoing defined terms.  Unless otherwise defined in this Article I, terms that
are defined in the U.C.C. are used herein as so defined.

 

Section 1.4                             Confirmation of Recitals.  Borrowers,
Agent and the Lenders hereby confirm the statements set forth in the recitals of
this Agreement.

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1                             Amount and Nature of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Lenders, during the Commitment Period and to the extent
hereinafter provided, shall make Revolving Loans to Borrowers, participate in
Swing Loans made by the Swing Line Lender to US Borrower, and participate in
Letters of Credit at the request of Administrative Borrower, in such aggregate
amount as Borrowers shall request pursuant to the Commitment; provided that in
no event shall the aggregate principal amount of all Loans and Letters of Credit
outstanding under this Agreement be in excess of the Revolving Amount.

 

(b)                                Each Lender, for itself and not one for any
other, agrees to make Revolving Loans, participate in Swing Loans, and
participate in Letters of Credit, during the Commitment Period, on such basis
that, immediately after the completion of any borrowing by Borrowers or the
issuance of a Letter of Credit:

 

(i)                                     the Dollar Equivalent of the aggregate
outstanding principal amount of Loans made by such Lender (other than Swing
Loans made by the Swing Line Lender), when combined with such Lender’s pro rata
share of the Letter of Credit Exposure and the Swing Line Exposure, shall not be
in excess of the Revolving Amount for such Lender; and

 

(ii)                                  the aggregate outstanding principal amount
of Loans (other than Swing Loans) made by such Lender shall represent that
percentage of the aggregate principal amount then outstanding on all Loans
(other than Swing Loans) that shall be such Lender’s Commitment Percentage. 
Each borrowing (other than Swing Loans which shall be risk

 

--------------------------------------------------------------------------------


 

participated on a pro rata basis) from the Lenders shall be made pro rata
according to the respective Commitment Percentages of the Lenders.

 

(c)                                 The Loans may be made as Revolving Loans as
described in Section 2.2(a) hereof and as Swing Loans as described in
Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.

 

Section 2.2                             Revolving Credit Commitment.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Lenders shall
make a Revolving Loan or Revolving Loans to US Borrower or a Foreign Borrower in
such amount or amounts as Administrative Borrower, through an Authorized
Officer, may from time to time request, but not exceeding in aggregate principal
amount at any time outstanding hereunder the Revolving Credit Commitment, when
such Revolving Loans are combined with the Letter of Credit Exposure and the
Swing Line Exposure; provided that Borrowers shall not request any Alternate
Currency Loan (and the Lenders shall not be obligated to make an Alternate
Currency Loan) if, after giving effect thereto, the Alternate Currency Exposure
would exceed the Alternate Currency Maximum Amount).  Borrowers shall have the
option, subject to the terms and conditions set forth herein, to borrow
Revolving Loans, maturing on the last day of the Commitment PeriodRevolving
Credit Maturity Date, by means of any combination of Base Rate Loans, Eurodollar
Loans or Alternate Currency Loans.  With respect to each Alternate Currency
Loan, US Borrower or the appropriate Foreign Borrower, as applicable, shall
receive all of the proceeds of such Alternate Currency Loan in one Alternate
Currency and repay such Alternate Currency Loan in the same Alternate Currency. 
Subject to the provisions of this Agreement, Borrowers shall be entitled under
this Section 2.2(a) to borrow Revolving Loans, repay the same in whole or in
part and re-borrow Revolving Loans hereunder at any time and from time to time
during the Commitment Period.

 

(b)                                Letters of Credit.

 

(i)                                     Generally.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Fronting Lender
shall, in its own name, on behalf of the Lenders, issue such Letters of Credit
for the account of US Borrower or a Domestic Guarantor of Payment, as
Administrative Borrower may from time to time request.  Administrative Borrower
shall not request any Letter of Credit (and the Fronting Lender shall not be
obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
(B) the Revolving Credit Exposure would exceed the Revolving Credit Commitment,
or (C) with respect to a request for a Letter of Credit to be issued in an
Alternate Currency, the Alternate Currency Exposure would exceed the Alternate
Currency Maximum Amount.  The issuance of each Letter of Credit shall confer
upon each Lender the benefits and liabilities of a participation consisting of
an undivided pro rata interest in the Letter of Credit to the extent of such
Lender’s Commitment Percentage.

 

(ii)                                  Request for Letter of Credit.  Each
request for a Letter of Credit shall be delivered to Agent (and to the Fronting
Lender, if the Fronting Lender is a Lender other than Agent) by an Authorized
Officer not later than 1:00 P.M. (Eastern time) three Business Days prior to the
date of the proposed issuance of the Letter of Credit.  Each such request shall
be in a form acceptable to Agent (and the Fronting Lender, if the Fronting
Lender is a Lender other than Agent) and shall specify the face amount thereof,
the account party, the beneficiary, the requested date of issuance, amendment,
renewal or extension, the expiry date thereof, the Alternate Currency if a
Letter of Credit denominated in an Alternate Currency is requested, and the
nature of the transaction or obligation to be

 

--------------------------------------------------------------------------------


 

supported thereby.  Concurrently with each such request, Administrative
Borrower, and any Domestic Guarantor of Payment for whose account the Letter of
Credit is to be issued, shall execute and deliver to the Fronting Lender an
appropriate application and agreement, being in the standard form of the
Fronting Lender for such letters of credit, as amended to conform to the
provisions of this Agreement if required by Agent.  Agent shall give the
Fronting Lender and each Lender notice of each such request for a Letter of
Credit.

 

(iii)                               Standby Letters of Credit Fees.  With
respect to each Letter of Credit and the drafts thereunder, if any, whether
issued for the account of US Borrower or any Domestic Guarantor of Payment, US
Borrower agrees to (A) pay to Agent, for the pro rata benefit of the Lenders
with a Revolving Credit Commitment, a non-refundable commission based upon the
face amount of such Letter of Credit, which shall be paid quarterly in arrears,
on each Regularly Scheduled Payment Date, at a rate per annum equal to the
Applicable Margin for LIBOR Fixed Rate Loans (in effect on such Regularly
Scheduled Payment Date) multiplied by the daily undrawn face amount of such
Letter of Credit; (B) pay to Agent, for the sole benefit of the Fronting Lender,
an additional Letter of Credit fee, which shall be paid on each date that such
Letter of Credit shall be issued, amended or renewedquarterly in arrears, on
each Regularly Scheduled Payment Date, at the rate ofper annum equal to
one-eighth percent (1/8%) ofmultiplied by the daily undrawn face amount of such
Letter of Credit; and (C) pay to Agent, for the sole benefit of the Fronting
Lender, such other issuance, amendment, renewal, negotiation, draw, acceptance,
telex, courier, postage and similar transactional fees as are customarily
charged by the Fronting Lender in respect of the issuance and administration of
similar letters of credit under its fee schedule as in effect from time to time.

 

(iv)                              Refunding of Letters of Credit with Revolving
Loans.  Whenever a Letter of Credit shall be drawn, US Borrower shall promptly
reimburse the Fronting Lender for the amount drawn.  In the event that the
amount drawn shall not have been reimbursed by US Borrower on the date of the
drawing of such Letter of Credit, at the sole option of Agent (and the Fronting
Lender, if the Fronting Lender is a Lender other than Agent), US Borrower shall
be deemed to have requested a Revolving Loan, subject to the provisions of
Sections 2.2(a) and 2.5 hereof (other than the requirement set forth in
Section 2.5(d) hereof), in the amount drawn (or the Dollar Equivalent with
respect to a Letter of Credit funded in an AlternativeAlternate Currency).  Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of Agent and such
Lender).  Each Lender agrees to make a Revolving Loan on the date of such
notice, subject to no conditions precedent whatsoever.  Each Lender acknowledges
and agrees that its obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Fronting
Lender, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  US Borrower irrevocably authorizes and instructs Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(b)(iv) to reimburse, in
full (other than the Fronting Lender’s pro rata share of such borrowing), the
Fronting Lender for the amount drawn on such Letter of Credit.  Each such
Revolving Loan shall be deemed to be a Base Rate Loan.  Each Lender is hereby
authorized to record on its records relating to its Revolving Credit Note (or,
if such Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.

 

--------------------------------------------------------------------------------


 

(v)                                 Participation in Letters of Credit.  If, for
any reason, Agent (and the Fronting Lender if the Fronting Lender is a Lender
other than Agent) shall be unable to or, in the opinion of Agent, it shall be
impracticable to, convert any Letter of Credit to a Revolving Loan pursuant to
the preceding subsection, or if the amount not reimbursed is a Letter of Credit
drawn in an Alternate Currency, Agent (and the Fronting Lender if the Fronting
Lender is a Lender other than Agent) shall have the right to request that each
Lender fund a participation in the amount due (or the Dollar Equivalent with
respect to a Letter of Credit in an Alternate Currency) with respect to such
Letter of Credit, and Agent shall promptly notify each Lender thereof (by
facsimile or telephone, confirmed in writing).  Upon such notice, but without
further action, the Fronting Lender hereby agrees to grant to each Lender, and
each Lender hereby agrees to acquire from the Fronting Lender, an undivided
participation interest in the amount due with respect to such Letter of Credit
in an amount equal to such Lender’s Commitment Percentage of the principal
amount due with respect to such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to Agent, for the
account of the Fronting Lender, such Lender’s ratable share of the amount due
with respect to such Letter of Credit (determined in accordance with such
Lender’s Commitment Percentage).  Each Lender acknowledges and agrees that its
obligation to acquire participations in the amount due under any Letter of
Credit that is drawn but not reimbursed by Borrowers pursuant to this
Section 2.2(b)(v) shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, the occurrence
and continuance of a Default or Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated.  Each Lender shall comply with
its obligation under this Section 2.2(b)(v) by wire transfer of immediately
available funds (in Dollars, in the Dollar Equivalent for amounts drawn in such
Alternate Currency), in the same manner as provided in Section 2.5 hereof with
respect to Revolving Loans.  Each Lender is hereby authorized to record on its
records such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.  In addition, each Lender agrees to risk participate in
the Existing Letters of Credit as provided in subsection (vi) below.

 

(vi)                              Existing Letters of Credit.  Schedule 2.2
hereto contains a description of all letters of credit outstanding on, and to
continue in effect after, the Closing Date. Each such letter of credit issued by
a bank that is or becomes a Lender under this Agreement on the Closing Date
(each, an “Existing Letter of Credit”) shall constitute a “Letter of Credit” for
all purposes of this Agreement, issued, for purposes of subsection (v) above, on
the Closing Date.  US Borrower, Agent and the Lenders hereby agree that, from
and after such date, the terms of this Agreement shall apply to the Existing
Letters of Credit, superseding any other agreement theretofore applicable to
them to the extent inconsistent with the terms hereof.  Notwithstanding anything
to the contrary in any reimbursement agreement applicable to the Existing
Letters of Credit, the fees payable in connection with each Existing Letter of
Credit to be shared with the Lenders shall accrue from the Closing Date at the
rate provided in this subsection (vi).

 

(vii)                           Auto-Renewal Letters of Credit.  If
Administrative Borrower so requests, a Letter of Credit shall have an automatic
renewal provision; provided that any Letter of Credit that has an automatic
renewal provision must permit Agent (or the Fronting Lender if the Fronting
Lender is a Lender other than Agent) to prevent any such renewal by giving prior
notice to the beneficiary thereof not later than thirty (30) days prior to the
renewal date of such Letter of Credit.  Once any such Letter of Credit that has
automatic renewal provisions has been issued, the Revolving Lenders shall be
deemed to have authorized (but

 

--------------------------------------------------------------------------------


 

may not require) Agent (and the Fronting Lender) to permit at any time the
renewal of such Letter of Credit to an expiry date not later than one year after
the last day of the Commitment PeriodRevolving Credit Maturity Date.

 

(viii)                        Letters of Credit Outstanding Beyond the
Commitment PeriodRevolving Credit Maturity Date.  If any Letter of Credit is
outstanding upon the termination of the Commitmenton the Revolving Credit
Maturity Date, then, upon such termination, US Borrower shall deposit with
Agent, for the benefit of the Fronting Lender, with respect to all outstanding
Letters of Credit, either cash or a Supporting Letter of Credit, which, in each
case, is (A) in an amount equal to one hundred five percent (105%) of the
undrawn amount of the outstanding Letters of Credit, and (B) free and clear of
all rights and claims of third parties.  The cash shall be deposited in an
escrow account at a financial institution designated by the Fronting Lender. 
The Fronting Lender shall be entitled to withdraw (with respect to the cash) or
draw (with respect to the Supporting Letter of Credit) amounts necessary to
reimburse the Fronting Lender for payments to be made under the Letters of
Credit and any fees and expenses associated with such Letters of Credit, or
incurred pursuant to the reimbursement agreements with respect to such Letters
of Credit.  US Borrower shall also execute such documentation as Agent or the
Fronting Lender may reasonably require in connection with the survival of the
Letters of Credit beyond the Commitment or this Agreement.  After expiration of
all undrawn Letters of Credit, the Supporting Letter of Credit or the remainder
of the cash, as the case may be, shall promptly be returned to Administrative
Borrower.

 

(ix)                              Requests for Letters of Credit When One or
More Lenders are Affected Lenders.  If a Letter of Credit is requested at such
time that a Lender is an Affected Lender hereunder, then (A) such Letter of
Credit shall be issued to the extent that Agent (and the Fronting Lender) shall
have entered into satisfactory (to Agent) arrangements (including, without
limitation, the posting of cash collateral by the Affected Lender) with US
Borrower or such Affected Lender to eliminate or mitigate the reimbursement risk
with respect to such Affected Lender, or (B) Agent shall issue a Letter of
Credit in an amount that is the amount of the requested Letter of Credit less
the Commitment Percentage of such Affected Lender times the amount of the
requested Letter of Credit.Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, this Section 2.2(b) shall be subject to
the terms and conditions of Section 3.7 and Section 3.8 hereof.

 

(x)                                 Letters of Credit Issued and Outstanding
When One or More Lenders are Affected Lenders.  With respect to any Letters of
Credit that have been issued and are outstanding at the time any Lender is an
Affected Lender, Agent (and the Fronting Lender) shall have the right to request
that US Borrower or such Affected Lender cash collateralize, in form and
substance satisfactory to Agent (and the Fronting Lender), such Letters of
Credit so as to eliminate or mitigate the reimbursement risk with respect to
such Affected Lender.

 

(c)                                 Swing Loans.

 

(i)                                     Generally.

 

(A)                               Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Swing Line Lender shall make a
Swing Loan or Swing Loans to US Borrower in such amount or amounts as
Administrative Borrower,

 

--------------------------------------------------------------------------------


 

through an Authorized Officer, may from time to time request; provided that
Administrative Borrower shall not request any Swing Loan if, after giving effect
thereto, (1) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment or (2) the Swing Line Exposure would exceed the Swing Line
Commitment.  Each Swing Loan shall be due and payable on the Swing Loan Maturity
Date applicable thereto.  Each Swing Loan shall be made in Dollars.  US Borrower
may prepay Swing Loans in accordance with Section 2.7 hereof.

 

(B)                               Notwithstanding any provision herein to the
contrary and to the extent applicable, in the event the Swing Line Lender and US
Borrower have agreed in writing (and the parties hereby acknowledge that any
such agreement by US Borrower shall be made at its sole discretion), that up to
$10,000,000 of the Swing Line Commitment may be used to automatically draw and
repay Swing Loans (subject to the limitations set forth herein) pursuant to cash
management arrangements between US Borrower and the Swing Line Lender (the
“Sweep Arrangement”).  Principal and interest on Swing Loans deemed requested
pursuant to the Sweep Arrangement shall be paid pursuant to the terms and
conditions agreed to between US Borrower and the Swing Line Lender (without any
deduction, setoff or counterclaim whatsoever).  The borrowing and disbursement
provisions set forth in Section 2.5 hereof and any other provision hereof with
respect to the timing or amount of payments on the Swing Loans (other than the
requirement that all Swing Loans be paid no later than the last day of the
Commitment PeriodRevolving Credit Maturity Date) shall not be applicable to any
portion of the Swing Loans made and prepaid pursuant to the Sweep Arrangement. 
Unless sooner paid pursuant to the provisions hereof or the provisions of the
Sweep Arrangement, the principal amount of all Swing Loans made pursuant to the
Sweep Arrangement shall be paid in full, together with accrued interest thereon,
on the last day of the Commitment PeriodRevolving Credit Maturity Date.

 

(ii)                                  Refunding of Swing Loans.  If the Swing
Line Lender so elects, by giving notice to Administrative Borrower and the
Lenders, US Borrower agrees that the Swing Line Lender shall have the right, in
its sole discretion, to require that any Swing Loan be refinanced as a Revolving
Loan.  Such Revolving Loan shall be a Base Rate Loan unless otherwise requested
by and available to US Borrower hereunder.  Upon receipt of such notice by
Administrative Borrower and the Lenders, US Borrower shall be deemed, on such
day, to have requested a Revolving Loan in the principal amount of the Swing
Loan in accordance with Sections 2.2(a) and 2.5 hereof (other than the
requirement set forth in Section 2.5(d) hereof).  Such Revolving Loan shall be
evidenced by US Borrower Revolving Credit Notes (or, if a Lender has not
requested a US Borrower Revolving Credit Note, by the records of Agent and such
Lender).  Each Lender agrees to make a Revolving Loan on the date of such
notice, subject to no conditions precedent whatsoever.  Each Lender acknowledges
and agrees that such Lender’s obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Swing
Line Lender, of the proceeds of such Revolving Loan shall be made without any
offset, abatement, recoupment, counterclaim, withholding or reduction whatsoever
and whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  US Borrower irrevocably authorizes and instructs Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan.  Each Lender is hereby authorized to record on its records
relating to its US Borrower Revolving Credit Note (or, if such Lender

 

--------------------------------------------------------------------------------


 

has not requested a US Borrower Revolving Credit Note, its records relating to
Revolving Loans) such Lender’s pro rata share of the amounts paid to refund such
Swing Loan.

 

(iii)                               Participation in Swing Loans.  If, for any
reason, the Swing Line Lender is unable to or, in the opinion of Agent, it is
impracticable to, convert any Swing Loan to a Revolving Loan pursuant to the
preceding Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding
(whether before or after the maturity thereof), Agent shall have the right to
request that each Lender fund a participation in such Swing Loan, and Agent
shall promptly notify each Lender thereof (by facsimile or telephone, confirmed
in writing).  Upon such notice, but without further action, the Swing Line
Lender hereby agrees to grant to each Lender, and each Lender hereby agrees to
acquire from the Swing Line Lender, an undivided participation interest in the
right to share in the payment of such Swing Loan in an amount equal to such
Lender’s Commitment Percentage of the principal amount of such Swing Loan.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent, for the benefit of the Swing Line Lender, such Lender’s ratable share of
such Swing Loan (determined in accordance with such Lender’s Commitment
Percentage).  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this Section 2.2(c)(iii) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Each Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans to be
made by such Lender.

 

(iv)                              Requests for Swing Loan When One or More
Lenders are Affected Lenders.  If a Swing Loan is requested at such time that a
Lender is an Affected Lender hereunder, then (A) such Swing Loan shall be issued
to the extent that Agent shall have entered into satisfactory (to Agent)
arrangements (including, without limitation, the posting of cash collateral by
the Affected Lender) with US Borrower or such Affected Lender to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender, or
(B) Agent shall issue a Swing Loan in an amount that is the amount of the
requested Swing Loan less the Commitment Percentage of such Affected Lender
times the amount of the requested Swing Loan.Defaulting Lenders. 
Notwithstanding anything to the contrary contained in this Agreement, this
Section 2.2(c) shall be subject to the terms and conditions of Section 3.7 and
Section 3.8 hereof.

 

(v)                                 Swing Loans Outstanding When One or More
Lenders are Affected Lenders.  With respect to any Swing Loans that are
outstanding at the time any Lender is an Affected Lender, Agent shall have the
right to request that US Borrower or such Affected Lender cash collateralize, in
form and substance satisfactory to Agent, such Swing Loans so as to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender.

 

--------------------------------------------------------------------------------


 

Section 2.3                             Interest.

 

(a)                                 Revolving Loans.

 

(i)                                     Base Rate Loan.  The appropriate
Borrower or Borrowers shall pay interest on the unpaid principal amount of a
Base Rate Loan outstanding from time to time from the date thereof until paid at
the Derived Base Rate from time to time in effect.  Interest on such Base Rate
Loan shall be payable, commencing June 30, 2013, and continuing on each
Regularly Scheduled Payment Date thereafter and at the maturity thereof.

 

(ii)                                  LIBOR Fixed Rate Loans.  The appropriate
Borrower or Borrowers shall pay interest on the unpaid principal amount of each
LIBOR Fixed Rate Loan outstanding from time to time, fixed in advance on the
first day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for LIBOR Fixed Rate Loans), at the Derived LIBOR Fixed Rate.  Interest
on such LIBOR Fixed Rate Loan shall be payable on each Interest Adjustment Date
with respect to an Interest Period (provided that if an Interest Period shall
exceed three months, the interest must be paid every three months, commencing
three months from the beginning of such Interest Period).

 

(b)                                Swing Loans.  US Borrower shall pay interest
to Agent, for the sole benefit of the Swing Line Lender (and any Lender that
shall have purchased a participation in such Swing Loan), on the unpaid
principal amount of each Swing Loan outstanding from time to time from the date
thereof until paid at the Derived Base Rate from time to time in effect. 
Interest on each Swing Loan shall be payable on the Swing Loan Maturity Date
applicable thereto.  Each Swing Loan shall bear interest for a minimum of one
day.

 

(c)                                 Default Rate.  Anything herein to the
contrary notwithstanding, if an Event of Default shall occur, upon the election
of Agent or the Required Lenders under Section 7.1 or 7.11 hereof, (i) the
overdue principal of each Loan and the unpaid interest thereon shall bear
interest, until paid, at the Default Rate, (ii) the fee for the aggregate
undrawn amount of all issued and outstanding Letters of Credit shall be
increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii and (ii) in the case of any other amount not paid when due
from Borrowers hereunder or under any other Loan Document, such amount shall
bear interest at the Default Rate; provided that, (A) during an Event of Default
under Section 7.1 or 7.11 hereof, the applicable Default Rate shall apply
without any election or action on the part of Agent or any Lender, and (B) if
any such Event of Default is waived in writing by the Required Lenders (and no
other Event of Default shall exist), any increase in interest rates or fees
instituted pursuant to this Section 2.3(c) shall be rescinded as of the date of
such waiver.

 

(d)                                Limitation on Interest.

 

(i)                                     Generally.  In no event shall the rate
of interest hereunder exceed the maximum rate allowable by law.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Administrative Borrower for
distribution to Borrowers, as appropriate.  In determining whether the interest
contracted for, charged, or received by Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(A) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (B) exclude voluntary prepayments and the

 

--------------------------------------------------------------------------------


 

effects thereof, and (C) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Obligations.

 

(ii)                                  Foreign Jurisdiction Interest.  If any
provision of this Agreement or any other Loan Document would obligate any
Foreign Borrower to make any payment of interest or other amount payable to
(including for the account of) any Lender in an amount, or calculated at a rate,
that would be prohibited by law or would result in a receipt by such Lender of
interest at a criminal rate then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Lender of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows:  (A) first, by reducing the amount or rate of interest required to be
paid to such Lender under this Article II; and (B) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such Lender
that would constitute interest for purposes of the applicable statute. 
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum amount permitted by such statute, then the Lender shall pay an amount
equal to such excess to such Foreign Borrower.  Any amount or rate of interest
referred to in this Article II with respect to the foreign extensions of credit
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that such
extensions of credit remain outstanding on the assumption that any charges, fees
or expenses that fall within the meaning of “interest” shall, if they relate to
a specific period of time, be pro-rated over that period of time and otherwise
be pro-rated over the Commitment Period and, in the event of a dispute, a
certificate of an actuary appointed by Agent (and reasonably acceptable to US
Borrower) shall be conclusive for the purposes of such determination.

 

Section 2.4                             Evidence of Indebtedness.

 

(a)                                 US Borrower Revolving Loans.  Upon the
request of a Lender, to evidence the obligation of US Borrower to repay the
Revolving Loans made by such Lender and to pay interest thereon, US Borrower
shall execute a US Borrower Revolving Credit Note, payable to the order of such
Lender in the principal amount equal to its Commitment Percentage of the
Revolving Credit Commitment, or, if less, the aggregate unpaid principal amount
of Revolving Loans made by such Lender; provided that the failure of a Lender to
request a US Borrower Revolving Credit Note shall in no way detract from US
Borrower’s obligations to such Lender hereunder.

 

(b)                                Foreign Borrower Revolving Loans.  Upon the
request of a Lender, to evidence the obligation of each Foreign Borrower to
repay the Revolving Loans made by such Lender to such Foreign Borrower and to
pay interest thereon, each such Foreign Borrower shall execute a Foreign
Borrower Revolving Credit Note, payable to the order of such Lender in the
principal amount equal to its Commitment Percentage of the Revolving Credit
Commitment, or, if less, the aggregate unpaid principal amount of Revolving
Loans made by such Lender to such Foreign Borrower; provided that the failure of
a Lender to request a Foreign Borrower Revolving Credit Note shall in no way
detract from such Foreign Borrower’s obligations to such Lender hereunder.

 

(c)                                 Swing Loans.  Upon the request of the Swing
Line Lender, to evidence the obligation of US Borrower to repay the Swing Loans
and to pay interest thereon, US Borrower shall execute a Swing Line Note,
payable to the order of the Swing Line Lender in the principal amount of the
Swing Line Commitment, or, if less, the aggregate unpaid principal amount of
Swing Loans made by the Swing Line Lender; provided that the failure of the
Swing Line Lender to request a Swing Line Note shall in no way detract from US
Borrower’s obligations to the Swing Line Lender hereunder.

 

--------------------------------------------------------------------------------


 

Section 2.5                             Notice of Credit Event; Funding of
Loans.

 

(a)                                 Notice of Credit Event.  Administrative
Borrower, through an Authorized Officer, shall provide to Agent a Notice of Loan
prior to (i) 1:00 P.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 1:00 P.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of or
conversion of a Loan to, a Eurodollar Loan, (iii) 1:00 P.M. (Eastern time) four
Business Days prior to the proposed date of borrowing of an Alternate Currency
Loan, and (iv) 3:00 P.M. (Eastern time) on the proposed date of borrowing of a
Swing Loan; provided however, that an Authorized Officer of Administrative
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if Agent or any Lender provides funds or
initiates funding based upon such verbal request, US Borrower shall bear the
risk with respect to any information regarding such funding that is later
determined to have been incorrect.  Administrative Borrower shall comply with
the notice provisions set forth in Section 2.2(b) hereof with respect to Letters
of Credit.

 

(b)                                Funding of Loans.  Agent shall notify each
Lender of the date, amount, type of currency and Interest Period (if applicable)
promptly upon the receipt of a Notice of Loan (other than for a Swing Loan, or a
Revolving Loan to be funded as a Swing Loan), and, in any event, by 3:00
P.M. (Eastern time) on the date such Notice of Loan is received.  On the date
that the Credit Event set forth in such Notice of Loan is to occur, each such
Lender shall provide to Agent, not later than 4:00 P.M. (Eastern time), the
amount in Dollars, or, with respect to an Alternate Currency, in the applicable
Alternate Currency, in federal or other immediately available funds, required of
it.  If Agent shall elect to advance the proceeds of such Loan prior to
receiving funds from such Lender, Agent shall have the right, upon prior notice
to Administrative Borrower, to debit any account of the appropriate Borrower or
otherwise receive such amount from the appropriate Borrower, promptly after
demand, in the event that such Lender shall fail to reimburse Agent in
accordance with this subsection.  Agent shall also have the right to receive
interest from such Lender at the Federal Funds Effective Rate in the event that
such Lender shall fail to provide its portion of the Loan on the date requested
and Agent shall elect to provide such funds.

 

(c)                                 Conversion and Continuation of Loans.

 

(i)                                     At the request of Administrative
Borrower to Agent, subject to the notice and other provisions of this
Section 2.5, the Lenders shall convert a Base Rate Loan to one or more
Eurodollar Loans at any time and shall convert a Eurodollar Loan to a Base Rate
Loan on any Interest Adjustment Date applicable thereto.  Swing Loans may be
converted by the Swing Line Lender to Revolving Loans in accordance with
Section 2.2(c)(ii) hereof.  No Alternate Currency Loan may be converted to a
Base Rate Loan or Eurodollar Loan and no Base Rate Loan or Eurodollar Loan may
be converted to an Alternate Currency Loan.

 

(ii)                                  At the request of Administrative Borrower
to Agent, subject to the notice and other provisions of this Section 2.5, the
Lenders shall continue one or more Eurodollar Loans as of the end of the
applicable Interest Period as a new Eurodollar Loan with a new Interest Period.

 

(iii)                            At the direction of the Required Lenders, no
Loan may be converted into, or continued as, a Eurodollar Loan at any time when
a Default or Event of Default shall have occurred and be continuing.

 

(d)                                Minimum Amount for Loans.  Each request for:

 

--------------------------------------------------------------------------------


 

(i)                                     a Base Rate Loan shall be in an amount
of not less than Five Hundred Thousand Dollars ($500,000), increased by
increments of One Hundred Thousand Dollars ($100,000);

 

(ii)                                  a LIBOR Fixed Rate Loan shall be in an
amount (or, with respect to an Alternate Currency Loan, such approximately
comparable amount as shall result in an amount rounded to the nearest whole
number) of not less than Five Hundred Thousand Dollars ($500,000), increased by
increments of Five Hundred Thousand Dollars ($500,000) (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
an amount rounded to the nearest whole number); and

 

(iii)                               a Swing Loan shall be in an amount of not
less than Two Hundred Fifty Thousand Dollars ($250,000).

 

(e)                                 Interest Periods.  Administrative Borrower
shall not request that LIBOR Fixed Rate Loans be outstanding for more than ten
(10) different Interest Periods at the same time.

 

(f)                                   Advancing of Non Pro-Rata Revolving
Loans.  Notwithstanding anything in this Agreement to the contrary, if Borrowers
request a Revolving Loan pursuant to Section 2.5(a) hereof (and all conditions
precedent set forth in Section 4.1 hereof are met) at a time when one or more
Lenders are Defaulting Lenders, Agent shall have the option, in its sole
discretion, to require (and, at the request of US Borrower, shall require) the
non-Defaulting Lenders to honor such request by making a non pro-rata Revolving
Loan to the appropriate Borrower in an amount equal to (i) the amount requested
by such Borrower, minus (ii) the portions of such Revolving Loan that should
have been made by such Defaulting Lenders.  For purposes of such Revolving
Loans, the Lenders that are making such Revolving Loan shall do so in proportion
to their Commitment Percentages of the amount requested by such Borrower.  For
the avoidance of doubt, in no event shall the aggregate outstanding principal
amount of Loans made by a Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, be in excess of the Revolving
Amount for such Lender.

 

Section 2.6                             Payment on Loans and Other Obligations.

 

(a)                                 Payments Generally.  Each payment made
hereunder by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.

 

(b)                                Payments in Alternate Currency.  With respect
to any Alternate Currency Loan, all payments (including prepayments) to any
Lender of the principal of or interest on such Alternate Currency Loan shall be
made in the same Alternate Currency as the original Loan.  For clarification,
the amount outstanding on any Alternate Currency Loan for purposes of repayment
on the last day of the applicable Interest Period shall be measured in the
Alternate Currency and not by the Dollar Equivalent of such amount.  With
respect to any Alternate Currency Letter of Credit, all payments to the Fronting
Lender (and to any Lender that shall have funded its participation in such
Letter of Credit) shall be made in the Dollar Equivalent (as determined on the
date of drawing of such Letter of Credit) of the amount of such Alternate
Currency Letter of Credit.  All such payments shall be remitted by the
appropriate Borrower to Agent, at the address of Agent for notices referred to
in Section 11.4 hereof (or at such other office or account as designated in
writing by Agent to Administrative Borrower), for the account of the Lenders (or
the Fronting Lender or the Swing Line Lender, as appropriate) not later than
2:00 P.M. (Eastern time) on the due date

 

--------------------------------------------------------------------------------


 

thereof in same day funds.  Any such payments received by Agent after 2:00
P.M. (Eastern time) shall be deemed to have been made and received on the next
Business Day.

 

(c)                                 Payments in Dollars.  With respect to
(i) any Loan (other than an Alternate Currency Loan), or (ii) any other payment
to Agent and the Lenders that shall not be covered by subsection (b) above, all
such payments (including prepayments) to Agent of the principal of or interest
on such Loan or other payment, including but not limited to principal, interest,
fees or any other amount owed by Borrowers under this Agreement, shall be made
in Dollars.  All payments described in this subsection (c) shall be remitted to
Agent, at the address of Agent for notices referred to in Section 11.4 hereof
for the account of the Lenders (or the Fronting Lender or the Swing Line Lender,
as appropriate) not later than 2:00 P.M. (Eastern time) on the due date thereof
in immediately available funds.  Other than with respect to payments made by
wire transfer that are released by the appropriate Borrower by 2:00
P.M. (Eastern time), any such payments received by Agent (or the Fronting Lender
or the Swing Line Lender) after 2:00 P.M. (Eastern time) shall be deemed to have
been made and received on the next Business Day.

 

(d)                                Payments to Lenders.  Upon Agent’s receipt of
payments hereunder, Agent shall immediately distribute to each Lender its
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in the Swing Loans, or,
with respect to Letters of Credit, certain of which payments shall be paid to
the Fronting Lender) ratable shares, if any, of the amount of principal,
interest, and commitment and other fees received by Agent for the account of
such Lender.  Payments received by Agent in Dollars shall be delivered to the
Lenders in Dollars in immediately available funds.  Payments received by Agent
in any Alternate Currency shall be delivered to the Lenders in such Alternate
Currency in same day funds.  Each Lender shall record any principal, interest or
other payment, the principal amounts of Base Rate Loans, LIBOR Fixed Rate Loans,
Swing Loans and Letters of Credit, the type of currency for each Loan, all
prepayments and the applicable dates, including Interest Periods, with respect
to the Loans made, and payments received by such Lender, by such method as such
Lender may generally employ; provided that failure to make any such entry shall
in no way detract from the obligations of Borrowers under this Agreement or any
Note.  The aggregate unpaid amount of Loans, types of Loans, Interest Periods
and similar information with respect to the Loans and Letters of Credit set
forth on the records of Agent shall be rebuttably presumptive evidence with
respect to such information, including the amounts of principal, interest and
fees owing to each Lender.

 

(e)                                 Timing of Payments.  Whenever any payment to
be made hereunder, including, without limitation, any payment to be made on any
Loan, shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next Business Day and such extension of time shall
in each case be included in the computation of the interest payable on such
Loan; provided that, with respect to a LIBOR Fixed Rate Loan, if the next
Business Day shall fall in the succeeding calendar month, such payment shall be
made on the preceding Business Day and the relevant Interest Period shall be
adjusted accordingly.

 

(f)                                   AffectedDefaulting Lender.  To the extent
that Agent receives any payments or other amounts for the account of an
AffectedDefaulting Lender, at the discretion of Agent, such AffectedDefaulting
Lender shall be deemed to have requested that Agent useapply such payment or
other amount (or any portion thereof, at the discretion of Agent) first, to cash
collateralize its unfunded risk participation in Swing Loans and the Letters of
Credit pursuant to Sections 2.2(b)(iv), 2.2(c)(iii), and 2.5(b) hereof, and,
with respect to any Defaulting Lender, second, to fulfill its obligations to
make Loanspursuant to Section 3.8 hereof.

 

(g)                                Payment of Non Pro-Rata Revolving Loans. 
Notwithstanding anything in this Agreement to the contrary, at the sole
discretion of Agent, in order to pay Revolving Loans made to

 

--------------------------------------------------------------------------------


 

a Borrower that were not advanced pro rata by the Lenders, any payment of any
Loan may first be applied to such Revolving Loans of such Borrower that were not
advanced pro rata.

 

Section 2.7                             Prepayment.

 

(a)                                 Right to Prepay.

 

(i)                                     Borrowers shall have the right at any
time or from time to time to prepay, on a pro rata basis for all of the Lenders
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in such Swing Loan), all
or any part of the principal amount of the Loans then outstanding, as designated
by Administrative Borrower. Such payment shall include interest accrued on the
amount so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid.  Subject to payment
of amounts set forth under Article III hereof, prepayments of Loans shall be
without any premium or penalty.

 

(ii)                                  Borrowers shall have the right, at any
time or from time to time, to prepay, for the benefit of the Swing Line Lender
(and any Lender that has funded a participation in such Swing Loan), all or any
part of the principal amount of the Swing Loans then outstanding, as designated
by Administrative Borrower, plus interest accrued on the amount so prepaid to
the date of such prepayment.

 

(iii)                               Notwithstanding anything in this Section 2.7
or otherwise to the contrary, at the discretion of Agent, in order to prepay
Revolving Loans to a Borrower that were not advanced pro rata by all of the
Lenders, any prepayment of a Loan shall first be applied to Revolving Loans made
to such Borrower by the Lenders during any period in which a Defaulting Lender
or Insolvent Lender shall exist.

 

(b)                                Notice of Prepayment.  Administrative
Borrower shall give Agent (i) notice of prepayment of a Base Rate Loan or Swing
Loan by no later than 1:00 P.M. (Eastern time) on the Business Day on which such
prepayment is to be made and (ii) written notice of prepayment of a LIBOR Fixed
Rate Loan by no later than 1:00 P.M. (Eastern time) three Business Days before
the Business Day on which such prepayment is to be made.

 

(c)                                 Minimum Amount.  Each prepayment of a LIBOR
Fixed Rate Loan shall be in the principal amount of not less than the lesser of
One Million Dollars ($1,000,000) or the principal amount of such Loan (or, with
respect to an Alternate Currency Loan, the Dollar Equivalent (rounded to a
comparable amount) of such amount), or, with respect to a Swing Loan, the
principal balance of such Swing Loan, except in the case of a mandatory payment
pursuant to Section 2.11(d) or Article III hereof.

 

Section 2.8                             Commitment and Other Fees.

 

(a)                                 Commitment Fee.  US Borrower shall pay to
Agent, for the ratable account of the Lenders as a consideration for the
Revolving Credit Commitment, a commitment fee from the Closing Date to and
including the last day of the Commitment PeriodRevolving Credit Maturity Date,
payable quarterly, at a rate per annum equal to (i) the Applicable Commitment
Fee Rate in effect on the payment date, multiplied by (ii) (A) the average daily
Revolving Amount in effect during such quarter, minus (B) the average daily
Revolving Credit Exposure (exclusive of the Swing Line Exposure) during such
quarter.  The commitment fee shall be payable in arrears, on

 

--------------------------------------------------------------------------------


 

June 30, 2013 and continuing on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment PeriodRevolving Credit
Maturity Date.

 

(b)                                Other Fee.  US Borrower shall pay to Wells
Fargo Securities, LLC or its Affiliates, for its or their respective benefit,
the fees set forth in the Fee Letter.

 

Section 2.9                             Modifications to Commitment.

 

(a)                                 Optional Reduction of Revolving Credit
Commitment.  Borrowers may at any time and from time to time permanently reduce
in whole or ratably in part the Revolving Amount to an amount not less than the
then existing Revolving Credit Exposure, by giving Agent not fewer than three
Business Days’ written notice of such reduction; provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000).  Agent shall promptly notify each Lender of the date of
each such reduction and such Lender’s proportionate share thereof.  After each
such reduction, the commitment fees payable hereunder shall be calculated upon
the Revolving Amount as so reduced.  If Borrowers reduce in whole the Revolving
Amount, on the effective date of such reduction (the appropriate Borrowers
having prepaid in full the unpaid principal balance, if any, of the Loans,
together with all interest (if any) and commitment and other fees accrued and
unpaid with respect thereto, and provided that no Letter of Credit Exposure or
Swing Line Exposure shall exist), all of the Revolving Credit Notes shall be
delivered to Agent marked “Canceled” and Agent shall redeliver such Revolving
Credit Notes to Administrative Borrower.  Any partial reduction in the Revolving
Amount shall be effective during the remainder of the Commitment Period.

 

(b)                                Increase in Commitment.  At any time during
the Commitment Increase Period, Administrative Borrower may request that Agent
and the Lenders (i) increase the Revolving Credit Commitment (any such increase,
an “Incremental Revolving Credit Increase”) and/or (ii) provide one or more
incremental term loan commitments (any such incremental term loan commitment, an
“Incremental Term Loan Commitment”) to make one or more term loan (any such term
loan, an “Incremental Term Loan”; each Incremental Term Loan and each
Incremental Revolving Credit Increase are collectively referred to herein as an
“Incremental Increase”), in an aggregate principal amount for all such
Incremental Revolving Credit Increases and Incremental Term Loans incurred
during the term of this Agreement not to exceed Three Hundred Million Dollars
($300,000,000).  Each such request for an Incremental Revolving Credit Increase
and/or Incremental Term Loan, as applicable, shall be in an amount of at least
Ten Million Dollars ($10,000,000), increased by increments of One Million
Dollars ($1,000,000), and may be made by either (x) increasing, for one or more
Lenders, with their prior written consent, their respective Revolving Credit
Commitments and/or the addition of an Incremental Term Loan Commitment, and/or
(y) including one or more Additional Lenders, each with a new commitment under
the Revolving Credit Commitment or with an Incremental Term Loan Commitment, as
applicable, as a party to this Agreement (each an “Additional Commitment” and,
collectively, the “Additional Commitments”); provided that existing Lenders
(other than any “institutional” lender) shall be given the first opportunity to
provide Additional Commitments or Incremental Term Loans as term loan “A”.  Each
Incremental Term Loan may be made as a term loan “A” to be made by one or more
Lenders or Additional Lenders and/or a term loan “B” to be made by one or more
“institutional” lenders on customary terms determined by Agent, US Borrower and
such Additional Lenders, Lenders or lenders, as applicable.

 

(c)                                 Lender Assumption.  During the Commitment
Increase Period, all of the Lenders agree that Agent, in its sole discretion,
may permit one or more Additional Commitments upon satisfaction of the following
requirements: (A) each Additional Lender, if any, shall execute an Additional
Lender Assumption Agreement, (B) Agent shall provide to Administrative Borrower

 

--------------------------------------------------------------------------------


 

and each Lender a revised Schedule 1 to this Agreement, including revised
Commitment Percentages for each of the Lenders, if appropriate, at least three
Business Days prior to the date of the effectiveness of such Additional
Commitments (each an “Additional Lender Assumption Effective Date”), and
(C) Borrowers shall execute and deliver to Agent and the Lenders such
replacement or additional Revolving Credit Notes as shall be required by Agent
(and requested by the Lenders).  The Lenders hereby authorize Agent to execute
each Additional Lender Assumption Agreement on behalf of the Lenders.  On each
Additional Lender Assumption Effective Date, the Lenders shall make adjustments
among themselves with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of Agent, in
order to reallocate among such Lenders such outstanding amounts, based on the
revised Commitment Percentages and to otherwise carry out fully the intent and
terms of this Section 2.9(bc) (and the appropriate Borrower shall pay to the
Lenders any amounts that would be payable pursuant to Section 3.3 hereof if such
adjustments among the Lenders would cause a prepayment of one or more Eurodollar
Loans).  In connection therewith, it is understood and agreed that the Revolving
Amount of any Lender will not be increased (or decreased except pursuant to
Section 2.9(a) hereof) without the prior written consent of such Lender. 
Administrative Borrower shall not request any Incremental Revolving Credit
Increase or Incremental Term Loan pursuant to this Section 2.9(b) if a Default
or an

 

(d)                                Conditions to Incremental Increases.  The
effectiveness of each Incremental Increase shall be subject to the following
conditions:

 

(i)                                    no Default or Event of Default shall then
exist, or, after giving pro forma effect to any such Incremental Revolving
Credit Increase or Incremental Term LoanIncrease (including a pro forma
calculation of the financial covenants set forth in Section 5.7 hereof) would
exist.; provided that to the extent the proceeds of such Incremental Increase
are to be applied to finance a substantially concurrent Acquisition permitted
hereunder that is not conditioned on the availability of financing (each such
acquisition, a “Limited Conditionality Acquisition”), the availability thereof
shall, if agreed by the lenders providing such Incremental Increase, be subject
to no Default or Event of Default existing at the time of execution of the
definitive agreement for such Limited Conditionality Acquisition and no Event of
Default under Section 7.1 or 7.11 hereof existing immediately prior to or after
giving effect to the incurrence of such Incremental Increase;

 

(ii)                                all of the representations and warranties
set forth in Article VI hereof shall be true and correct in all material
respects (or if qualified by materiality or Material Adverse Effect, in all
respects) as of the effective date of such Incremental Increase, or if such
representation speaks as of an earlier date, as of such earlier date; provided
that to the extent the proceeds of any Incremental Increase are intended to be
applied to finance a substantially concurrent Limited Conditionality
Acquisition, the condition specified in this clause (ii) shall, if agreed by the
lenders providing such Incremental Increase, be subject to customary “SunGard”
or other customary applicable “certain funds” conditionality provisions; and

 

(iii)                            Agent shall have received from the
Administrative Borrower, a Compliance Certificate demonstrating that US Borrower
is in pro forma compliance with the financial covenants set forth in Section 5.7
hereof for the most recently completed fiscal quarter after giving effect to
such Incremental Increase (assuming that the entire applicable Incremental Term
Loan is fully funded on the effective date thereof) and the use of proceeds
thereof (including any permitted Acquisition or

 

--------------------------------------------------------------------------------


 

prepayment of Indebtedness); provided that for purposes of calculating the Net
Leverage Ratio, the proceeds from any such Incremental Increase shall not be
netted from Consolidated Funded Indebtedness; provided, further, that to the
extent the proceeds of such Incremental Increase are to be applied to finance a
substantially concurrent Limited Conditionality Acquisition, such pro forma
compliance shall, if agreed by the lenders providing such Incremental Increase,
be determined at the time of execution of the definitive agreement for such
Limited Conditionality Acquisition.

 

(e)                                 (d) Modifications to Commitments.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes Agent on its behalf, and without further consent, to
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as Agent reasonably
deems appropriate in order to effectuate the terms of Section 2.9(ab) hereof
(including, without limitation, as applicable, (i) to permit the Incremental
Term Loans and the Incremental Revolving Credit Increases to share ratably in
the benefits of this Agreement and the other Loan Documents and (ii) to include
the Incremental Term Loan Commitments and the Incremental Revolving Credit
Increase, as applicable, or outstanding Incremental Term Loans and outstanding
Incremental Revolving Credit Increase, as applicable, in any determination of
(A) Required Lenders or (B) similar required lender terms applicable thereto).

 

Section 2.10                      Computation of Interest and Fees.  With the
exception of Base Rate Loans and Alternate Currency Loans denominated in Pounds
Sterling, Australian Dollars or New Zealand Dollars, interest on Loans, Letter
of Credit fees, Related Expenses and commitment and other fees and charges
hereunder shall be computed on the basis of a year having three hundred sixty
(360) days and calculated for the actual number of days elapsed.  With respect
to Base Rate Loans and Alternate Currency Loans denominated in Pounds Sterling,
Australian Dollars or New Zealand Dollars, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

 

Section 2.11                      Mandatory Payments.

 

(a)                                 Revolving Credit Exposure.  If, at any time,
the Revolving Credit Exposure shall exceed the Revolving Credit Commitment, US
Borrower (and the appropriate Foreign Borrowers) shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.

 

(b)                                Swing Line Exposure.  If, at any time, the
Swing Line Exposure shall exceed the Swing Line Commitment, US Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Swing Loans sufficient to bring the
Swing Line Exposure within the Swing Line Commitment.

 

(c)                                 Alternate Currency Exposure.  If, at any
time, the Alternate Currency Exposure shall exceed the Alternate Currency
Maximum Amount, US Borrower (and the appropriate Foreign Borrowers) shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Alternate Currency Loans sufficient to
bring the Alternate Currency Exposure within the Alternate Currency Maximum
Amount.

 

(d)                                Application of Mandatory Payments.  Unless
otherwise designated by Borrowers, each prepayment pursuant to Section 2.11(a),
(b) or (c) hereof shall be applied in the following order (i) first, on a pro
rata basis for the Lenders, to outstanding Base Rate Loans, (ii) second, on a

 

--------------------------------------------------------------------------------


 

pro rata basis for the Lenders, to outstanding Eurodollar Loans, and
(iii) third, on a pro rata basis for the Lenders, to outstanding Alternate
Currency Loans; provided that, if the outstanding principal amount of any LIBOR
Fixed Rate Loan shall be reduced to an amount less than the minimum amount set
forth in Section 2.5(d) hereof as a result of such prepayment, then such LIBOR
Fixed Rate Loan shall be converted into a Base Rate Loan on the date of such
prepayment.  Any prepayment of a LIBOR Fixed Rate Loan pursuant to this
Section 2.11 shall be subject to the prepayment provisions set forth in
Article III hereof.

 

Section 2.12                      Liability of Borrowers.

 

(a)                                 Joint and Several Liability.  Each Borrower
hereby authorizes Administrative Borrower or any other Borrower to request Loans
or Letters of Credit hereunder.  Each Borrower acknowledges and agrees that
Agent and the Lenders are entering into this Agreement at the request of each
Borrower and with the understanding that US Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Obligations, and each
Foreign Borrower is and shall remain fully liable for payment in full of the
Obligations of any other Foreign Borrower, as set forth in the Loan Documents. 
Each Borrower agrees that it is receiving or will receive a direct pecuniary
benefit for each Loan made or Letter of Credit issued hereunder (including the
Obligations of Foreign Borrowers through Article XI hereof).

 

(b)                                Appointment of Administrative Borrower.  Each
Borrower hereby irrevocably appoints Administrative Borrower as the borrowing
agent and attorney-in-fact for all Borrowers, which appointment shall remain in
full force and effect unless and until Agent shall have received prior written
notice signed by each Borrower that such appointment has been revoked and that
another Borrower has been appointed Administrative Borrower.  Each Borrower
hereby irrevocably appoints and authorizes Administrative Borrower to
(i) provide Agent with all notices with respect to Loans and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement, (ii) take such action as Administrative Borrower deems
appropriate on its behalf to obtain Loans and Letters of Credit, and
(iii) exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement.  It is understood that the handling of the
Collateral of Borrowers in a combined fashion, as more fully set forth herein,
is done solely as an accommodation to Borrowers in order to utilize the
collective borrowing powers of Borrowers in the most efficient and economical
manner and at their request, and that neither Agent nor any Lender shall incur
liability to any Borrower as a result hereof.  Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group.

 

(c)                                 Maximum Liability of Each Foreign Borrower
and Rights of Contribution.  Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, in no event shall the maximum
liability of any Foreign Borrower exceed the maximum amount that (after giving
effect to the incurring of the obligations hereunder and to any rights to
contribution of such Foreign Borrower from other Affiliates of such Foreign
Borrower) would not render the rights to payment of Agent and the Lenders
hereunder void, voidable or avoidable under any applicable fraudulent transfer
law.  Borrowers hereby agree as among themselves that, in connection with the
payments made hereunder, each Foreign Borrower shall have a right of
contribution from each other Borrower in accordance with applicable law.  Such
contribution rights shall be waived until such time as the Secured Obligations
(other than (i) contingent obligations which by their terms survive the
termination of this Agreement and (ii) obligations and liabilities under Bank
Product Agreements or Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Lender (or an entity that is an affiliate of such
Lender) shall have been made) have been irrevocably paid in full, and no
Borrower shall exercise any such contribution rights until the Secured
Obligations have been irrevocably paid in full (other than (i) contingent
obligations which

 

--------------------------------------------------------------------------------


 

by their terms survive the termination of this Agreement and (ii) obligations
and liabilities under Bank Product Agreements or Hedge Agreements as to which
arrangements reasonably satisfactory to the applicable Lender (or an entity that
is an affiliate of such Lender) shall have been made).

 

(d)                                Waivers of Each Borrower.  In the event that
any obligation of any Borrower under this Agreement is deemed to be an agreement
by such Borrower to answer for the debt or default of another Credit Party or as
an hypothecation of property as security therefor, each Borrower represents and
warrants that (i) no representation has been made to such Borrower as to the
creditworthiness of such other Credit Party, and (ii) such Borrower has
established adequate means of obtaining from such other Credit Party on a
continuing basis, financial or other information pertaining to such other Credit
Party’s financial condition.  Each Borrower expressly waives, except as
expressly required under this Agreement, diligence, demand, presentment, protest
and notice of every kind and nature whatsoever, consents to the taking by Agent
and the Lenders of any additional security of another Credit Party for the
obligations secured hereby, or the alteration or release in any manner of any
security of another Credit Party now or hereafter held in connection with the
Obligations, and consents that Agent, the Lenders and any other Credit Party may
deal with each other in connection with such obligations or otherwise, or alter
any contracts now or hereafter existing between them, in any manner whatsoever,
including without limitation the renewal, extension, acceleration or changes in
time for payment of any such obligations or in the terms or conditions of any
security held.  Agent and the Lenders are hereby expressly given the right, at
their option, to proceed in the enforcement of any of the Obligations
independently of any other remedy or security they may at any time hold in
connection with such obligations secured and it shall not be necessary for Agent
and the Lenders to proceed upon or against or exhaust any other security or
remedy before proceeding to enforce their rights against such Borrower.  Each
Borrower further subordinates any right of subrogation, reimbursement,
exoneration, contribution, indemnification, setoff or other recourse in respect
of sums paid to Agent and the Lenders by any other Credit Party until such time
as the Commitment has been terminated and the Secured Obligations have been
repaid in full (other than (i) contingent obligations which by their terms
survive the termination of this Agreement and (ii) obligations and liabilities
under Bank Product Agreements or Hedge Agreements as to which arrangements
satisfactory to the applicable Lender (or an entity that is an affiliate of such
Lender) shall have been made).

 

(e)                                 Liability of Foreign Borrowers and Foreign
Guarantors of Payment.  Anything herein to the contrary notwithstanding, no
Foreign Borrower or Foreign Guarantor of Payment shall at any time be liable for
the Indebtedness of US Borrower under this Agreement (exclusive of Indebtedness
of the Foreign Borrowers that is guaranteed by US Borrower under this
Agreement).

 

Section 2.13                      Addition of Foreign Borrowers and Foreign
Guarantors of Payment.

 

(a)                                 Addition of Foreign Borrower.  At the
request of Administrative Borrower (with at least fifteenthirty (1530) days
prior written notice to Agent and the Lenders) and the approval of Agent, in its
reasonable discretion, a Foreign Subsidiary of US Borrower that shall not then
be a Foreign Borrower may become a Foreign Borrower hereunder, provided that all
of the following requirements shall have been met at the time of such addition
to the reasonable satisfaction of Agent:

 

(i)                                     such Foreign Subsidiary shall be a
Wholly-Owned Subsidiary of US Borrower or shall be a Foreign Subsidiary of which
US Borrower owns, directly or indirectly, at least eighty percent (80%) of the
equity interests and eighty percent (80%) of the equity interests entitled to
vote;

 

(ii)                                  such Foreign Subsidiary (A) shall be
organized under the laws of an Approved Foreign Jurisdiction, and (B) shall not
be organized under the laws of a

 

--------------------------------------------------------------------------------


 

jurisdiction for which any Lender (that is organized in the United States) has
provided notice to Agent that it is illegal for such Lender, or violates the
policies of such Lender (in such Lender’s reasonable interpretation of such
policies), to lend into such foreign jurisdiction;

 

(iii)                               US Borrower and each Domestic Guarantor of
Payment shall have guaranteed the obligations of such Foreign Subsidiary under
this Agreement pursuant to the terms of a Guaranty of Payment;

 

(iv)                              such Foreign Subsidiary shall have executed an
Additional Foreign Borrower Assumption Agreement and appropriate Foreign
Borrower Revolving Credit Notes (for Lenders requesting Notes);

 

(v)                                 if required pursuant to Section 5.21 hereof,
one or more Foreign Affiliates of such Foreign Subsidiary shall become a Foreign
Guarantor of Payment, and shall have executed a Guaranty of Payment with respect
to the obligations of such Foreign Subsidiary; and

 

(vi)                              such Foreign Subsidiary that shall become a
Foreign Borrower shall have provided to Agent such corporate governance and
authorization documents and an opinion of counsel and any other documents and
items (including, without limitation, such information as any Lender may request
pursuant to Section 11.1311.11 hereof) as may be deemed necessary or advisable
by Agent (including an amendment to this Agreement), all of the foregoing to be
in form and substance reasonably satisfactory to Agent.

 

(b)                                Addition of Foreign Guarantor of Payment.  At
the request of Administrative Borrower (with at least fifteen (15) days prior
written notice to Agent and the Lenders) and the approval of Agent, in its
reasonable discretion, a Foreign Subsidiary of US Borrower that shall not then
be a Foreign Guarantor of Payment may become a Foreign Guarantor of Payment
hereunder, provided that all of the following requirements shall have been met
at the time of such addition to the reasonable satisfaction of Agent:

 

(i)                                     Administrative Borrower shall have
provided to Agent a written request that such Foreign Subsidiary be designated
as a Foreign Guarantor of Payment pursuant to the terms of this Agreement;

 

(ii)                                  such Foreign Subsidiary shall be a
Wholly-Owned Subsidiary of US Borrower or shall be a Foreign Subsidiary of which
US Borrower owns, directly or indirectly, at least eighty percent (80%) of the
equity interests and eighty percent (80%) of the equity interests entitled to
vote;

 

(iii)                               such Foreign Subsidiary shall have executed
a Guaranty of Payment with respect to the obligations of one or more Foreign
Borrowers as may be required by Agent (provided that there shall be no adverse
tax consequences or adverse legal impact); and

 

(iv)                              such Foreign Subsidiary that shall become a
Foreign Guarantor of Payment shall have provided to Agent such corporate
governance and authorization documents and an opinion of counsel and any other
documents and items as may be deemed necessary or advisable by Agent (including
an amendment to this Agreement), all of the foregoing to be in form and
substance reasonably satisfactory to Agent.

 

(c)                                 Additional Credit Party Bound by
Provisions.  Upon satisfaction by Administrative Borrower and any such Foreign
Subsidiary of the requirements set forth in

 

--------------------------------------------------------------------------------


 

subsections (a) and (b) above, as applicable, Agent shall promptly notify
Administrative Borrower and the Lenders, whereupon such Foreign Subsidiary shall
be designated a “Foreign Borrower” or “Foreign Guarantor of Payment”, as
applicable, pursuant to the terms and conditions of this Agreement, and such
Foreign Subsidiary shall become bound by all representations, warranties,
covenants, provisions and conditions of this Agreement and each other Loan
Document applicable to the Foreign Borrowers or Foreign Guarantors of Payment,
as the case may be, as if such Foreign Borrower or Foreign Guarantor of Payment
had been the original party making such representations, warranties and
covenants.

 

(d)                                Alternative Structures.  Agent, the Lenders
and Borrowers agree that, if the addition of a Foreign Borrower or Foreign
Guarantor of Payment pursuant to this Section 2.13 would result in a requirement
by such Foreign Borrower or Foreign Guarantor of Payment to pay to any Lenders
additional amounts pursuant to Section 3.2 hereof, then Agent, the Lenders and
Borrowers agree to use reasonable efforts to designate a different lending
office or otherwise propose an alternate structure that would avoid the need
for, or reduce the amount of, such additional amounts so long as the same would
not, in the reasonable judgment of Agent and the Lenders, be otherwise
disadvantageous to Agent and the Lenders.

 

(e)                                 Provisions Relating to the Addition of
Foreign Borrowers.  To the extent that a Foreign Borrower is added pursuant to
this Section 2.13, and the fully executed Foreign Borrower Assumption Agreement
with respect to such Foreign Borrower contains additional legal requirements,
terms and conditions applicable to extensions of credit to such Foreign Borrower
in the applicable jurisdiction of such Foreign Borrower (as determined by Agent
in its reasonable discretion), this Agreement shall be automatically amended
solely to incorporate such additional legal requirements, terms and provisions.

 

Section 2.14                      Grant of Additional Security Interests from US
Borrower and Domestic Guarantors of Payment.  No later than forty-five (45) days
(unless such time period is extended by Agent in writing) after the FB Threshold
Date, US Borrower and each Domestic Guarantor of Payment shall execute and
deliver to Agent such additional or replacement Security Documents (to be
prepared by Agent) and take such additional action, as Agent may deem necessary
or appropriate in order to create and perfect a Lien in favor of Agent, for the
benefit of the Lenders, in all tangible and intangible assets of the Credit
Parties or such thereof as Agent may deem necessary or appropriate (specifically
excluding (i) US Borrower’s headquarters at 9197 Peoria Street, Englewood,
Colorado, (ii) all leasehold interests in real and personal property and
(iii) motor vehiclesother than Excluded Assets); provided that upon the
cessation of the conditions resulting in a FB Threshold Date for four
(4) consecutive fiscal quarters following any such FB Threshold Date, Agent, at
the request and expense of US Borrower, shall terminate such replacement
Security Documents and all applicable financing statements shall be amended to
reflect such termination.; provided, further, that with respect to each parcel
of real property that will be subject to a mortgage, Agent shall have received
(a) a “life of loan” flood hazard certification on the Special Flood Hazard
Determination Form developed by the Federal Emergency Management Agency and,
(b) if such parcel of real property is located in a special flood hazard area:
(i) notices to (and confirmation of receipt by) the applicable Credit Party as
to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program because the community does not participate in the National Flood
Insurance Program; and (ii) to the extent flood hazard insurance is available in
the community in which the real property is located, a copy of one of the
following: (w) the flood hazard insurance policy, (x) the applicable Borrower’s
application for a flood hazard insurance policy, together with proof of payment
of the premium associated therewith, (y) a declaration page confirming that
flood hazard insurance has been issued to the applicable Borrower or (z) such
other evidence of flood hazard insurance in accordance with law and otherwise
satisfactory to Agent.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, except as set forth in Section 5.21 hereof or in
the Pledge Agreement, (a) US Borrower and each Domestic Guarantor of Payment
shall not be required to grant a security interest in any assets of US Borrower
or any Domestic Guarantor of Payment located outside of the United States or
assets of US Borrower or any Domestic Guarantor of Payment that require action
under the law of any non-United States jurisdiction to create or perfect a
security interest in such assets, including any intellectual property registered
in any non-United States jurisdiction, to the extent such security interest is
not otherwise created by the Security Documents governed by the laws of the
United States or a state thereof, and (b) US Borrower and each Domestic
Guarantor of Payment shall not be required to execute any Security Documents
governed under the laws of any non-United States jurisdiction.

 

Section 2.15                    Extension of Revolving Credit Maturity Date.

 

(a)                                 The Commitments shall terminate on the
Revolving Credit Maturity Date.  Contemporaneously with the delivery of the
financial statements required pursuant to Section 5.3(b) hereof, US Borrower may
deliver a Request for Extension, requesting that the Lenders extend the
Revolving Credit Maturity Date for an additional one-year period; provided that
such extension shall not occur more than one time during the term of this
Agreement.  If US Borrower requests such an extension, each Lender shall notify
US Borrower on or before 30 days following delivery of such Request for
Extension (such date, the “Consent Deadline”) whether it has consented to extend
the Revolving Credit Maturity Date for an additional one-year period.  Agent and
the Lenders may, each in their sole and individual discretion, elect to extend
the Revolving Credit Maturity Date, it being understood that any Lender who has
not responded to such extension request by the Consent Deadline shall be deemed
to have rejected such request.

 

(b)                                If Lenders holding more than 50% of the
Revolving Credit Commitment elect to so extend the then existing Revolving
Credit Maturity Date, the Revolving Credit Maturity Date will automatically be
extended for an additional one-year period only for those extending Lenders. 
The Revolving Credit Maturity Date for the non-extending Lenders shall remain
unchanged.  So long as no Event of Default then exists, then US Borrower may, at
its sole expense and effort, upon notice to such non-extending Lender and Agent,
require such non-extending Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.9), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Transferee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) US Borrower shall have paid to Agent
the assignment fee (if any) specified in Section 10.9 and (ii) such
non-extending Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or US Borrower (in the
case of all other amounts).

 

(c)                                 On the Revolving Credit Maturity Date for
any non-extending Lenders, (i) US Borrower shall repay all outstanding Revolving
Loans due and payable to such non-extending Lenders (together with all accrued
and unpaid interest thereon and accrued and unpaid commitment fees hereunder),
(ii) each of the non-extending Lenders shall be automatically released from
their respective risk participation obligations under Section 2.2(b)(v) hereof
with respect to any outstanding Swing Loans and under Section 2.2(c)(iii) hereof
with respect to any outstanding Letters of Credit, (iii) all outstanding
Revolving Loans, risk participation obligations with respect to any outstanding
Swing Loans and risk

 

--------------------------------------------------------------------------------


 

participation obligations with respect to any outstanding Letters of Credit (and
the related Letter of Credit Exposure) shall be automatically reallocated among
the extending Lenders based on each such Lender’s Revolving Credit Commitment
and (iv) to the extent that the Revolving Credit Exposure would exceed the
Revolving Credit Commitment after giving effect to such reallocation pursuant to
the immediately preceding clause (iii), US Borrower shall prepay Loans or Cash
Collateralize Letters of Credit in accordance with Section 3.7 hereof.

 

(d)                                Section 2.15 Extension of Commitment. 
Contemporaneously with the delivery of the financial statements required
pursuant to Section 5.3(b) hereof, US Borrower may deliver a Request for
Extension, requesting that the Lenders extend the Commitment Period for an
additional year.  Each such extension shall require the unanimous written
consent of all of the Lenders and shall be upon such terms and conditions as may
be agreed to by Agent, Borrowers and the Lenders.Any extension shall be
effective as of the date of the amendment effecting such extension and each such
amendment shall be conditioned upon (i) no Default or Event of Default,
(ii) accuracy in all material respects of the representations and warranties set
forth in this Agreement and (iii) such other conditions as each extending Lender
shall require.  The Lenders hereby irrevocably authorize Agent to enter into
amendments to this Agreement and the other Loan Documents with US Borrower as
may be necessary or appropriate in the reasonable opinion of Agent and US
Borrower in order to extend the Revolving Credit Maturity Date on terms
consistent with this Section 2.15.  US Borrower shall pay any reasonable and
documented out-of-pocket attorneys’ fees or other reasonable and documented
out-of-pocket expenses of Agent in connection with the documentation of any such
extension, as well as such other fees, if any, as may be agreed upon between
Borrowers and Agent.

 

(e)                                 Unless Agent, the Fronting Lender and Swing
Line Lender have each agreed in their respective sole discretions to act as
Agent, Fronting Lender or Swing Line Lender (as the case may be) following the
extended Revolving Credit Maturity Date, a successor Agent, Fronting Lender or
Swing Line Lender (as the case may be) shall have been appointed by the Lenders
to act as Agent, Fronting Lender or Swing Line Lender (as the case may be)
commencing on the extended Revolving Credit Maturity Date.

 

ARTICLE III.  ADDITIONALGENERAL LOAN PROVISIONS RELATING TO
LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1                             Requirements of Law.Increased Costs.

 

(a)                                 If, after the Closing Date, (i) the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof by a Governmental Authority, or (ii) the compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority:Increased Costs
Generally.  If any Change in Law shall:

 

(A)                               shall subject any Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit or any
LIBOR Fixed Rate Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Taxes and Excluded Taxes which are
governed by Section 3.2 hereof);

 

--------------------------------------------------------------------------------


 

(i)                                    (B) shall impose, modify or holddeem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets held byof, deposits or other liabilities
inwith or for the account of, or advances, loans or other extensions of credit
by, or any other acquisition of fundscredit extended or participated in by, any
office of such Lender that is not otherwise included in the determination
ofLender (except any reserve requirement reflected in the Eurodollar Rate or the
Alternate Currency Rate;) or any Fronting Lender;

 

(ii)                                subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                            (C) shall impose on such Lender any other
conditionimpose on any Lender or any Fronting Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

(iv)                             and the result of any of the foregoing isshall
be to increase the cost to such Lender, the Fronting Lender or such other
Recipient of making, converting intoto, continuing or maintaining LIBOR Fixed
Rate Loans or issuing or participating in Letters of Credit, or to reduce anyany
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender, such Fronting Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable hereunder in respect thereof, then,
in any such case, US Borrower (and any Foreign Borrower to which such Loan was
made) shall pay to such Lender, promptly after receipt of a written request
therefor, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable.  If any Lender becomes entitled to
claim any additional amounts pursuant to this subsection (a), such Lender shall
promptly notify Administrative Borrower (with a copy to Agent) of the event by
reason of which it has become so entitled by such Lender, such Fronting Lender
or such other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, such Fronting Lender or other
Recipient in accordance with paragraph (c) of this Section 3.1, the Borrowers
shall promptly pay to any such Lender, such Fronting Lender or other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender, such Fronting Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.  For the avoidance of doubt,
this Section 3.1 shall not apply to Taxes, which shall be governed exclusively
by Section 3.2 hereof.

 

(b)                                Capital Requirements.  If any Lender shall
have determined that, after the Closing Date, the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof by a Governmental Authority or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority shallor any Fronting Lender determines that any Change in Law
affecting such Lender or such Fronting Lender or any lending office of such
Lender or such Lender’s or such Fronting Lender’s holding company, if any,
regarding capital or liquidity

 

--------------------------------------------------------------------------------


 

requirements, has or would have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of CreditFronting Lender’s
capital or on the capital of such Lender’s or such Fronting Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
such Fronting Lender, to a level below that which such Lender or such
corporationFronting Lender or such Lender’s or such Fronting Lender’s holding
company could have achieved but for such adoption, change or complianceChange in
Law other than due to Taxes which, for the avoidance of doubt, are covered by
Section 3.2 hereof (taking into consideration such Lender’s or such Fronting
Lender’s policies and the policies of such Lender’s or such corporationFronting
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time, upon submission by such Lender to Administrative Borrower
(with a copy to Agent) of a written request therefor (which shall include the
method for calculating such amount), US Borrower (and any Foreign Borrower to
which such Loan was made) shall promptly pay or cause to be paid to such
Lenderupon written request of such Lender or such Fronting Lender, the Borrowers
shall promptly pay to such Lender or such Fronting Lender in accordance with
paragraph (c) of this Section 3.1, as the case may be, such additional amount or
amounts as will compensate such Lender or such corporation forFronting Lender or
such Lender’s or such Fronting Lender’s holding company for any such reduction
suffered.

 

(c)                                 Certificates for Reimbursement.  A
certificate of a Lender, a Fronting Lender or such other Recipient setting forth
the amount or amounts necessary to compensate such Lender or such Fronting
Lender setting forth in reasonable detail the manner in which such amount or
amounts were determined, such other Recipient or any of their respective holding
companies, as the case may be, as specified in paragraph (a) or (b) of this
Section 3.1 and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender or such Fronting Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

 

(d)                                (c) A certificate as to any additional
amounts payableDelay in Requests.  Failure or delay on the part of any Lender or
any Fronting Lender or such other Recipient to demand compensation pursuant to
this Section 3.1 submitted by any Lender to Administrative Borrower (with a copy
to Agent) shall be conclusive absent manifest error.  In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its reasonable discretion) shall deem applicable.  The obligations
of Borrowers pursuant to this Section 3.1 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder. 
Administrative Borrowershall not constitute a waiver of such Lender’s or such
Fronting Lender’s or such other Recipient’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate aany Lender or
an Fronting Lender or any other Recipient pursuant to this Section 3.1 for any
increased costs incurred or reductions to the extent such Lender notifies
Administrative Borrower thereofsuffered more than ninety (90) days after such
Lender becomes aware of such right to additional compensation (except that,prior
to the date that such Lender or such Fronting Lender or such other Recipient, as
the case may be, notifies the Administrative Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or such
Fronting Lender’s or such other Recipient’s intention to claim compensation
therefor (except that if the circumstancesChange in Law giving rise to such
increased costs or reductions areis retroactive, then the ninety (90) -day
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

--------------------------------------------------------------------------------


 

(d)                                Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case in respect of this clause
(ii) pursuant to Basel III, shall, in each case, be deemed to be a change in
Requirement of Law under subsection (a) above and/or a change in law, rule or
regulation (or any provision thereof) regarding capital adequacy under
subsection (b) above, as applicable, regardless of the date enacted, adopted or
issued.

 

Section 3.2                             Taxes.

 

(a)                                 All payments made by any Credit Party under
any Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of any Taxes or Other Taxes.  If any Taxes or
Other Taxes are required to be deducted or withheld from any amounts payable to
Agent or any Lender hereunder, the amounts so payable to Agent or such Lender
shall be increased to the extent necessary to yield to Agent or such Lender
(after deducting, withholding and payment of all Taxes and Other Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in the Loan Documents.Defined Terms.  For purposes of this
Section 3.2, the term “Lender” includes any Fronting Lender and the term
“applicable law” includes FATCA.

 

(b)                                Whenever any Taxes or Other Taxes are
required to be withheld and paid by a Credit Party, such Credit Party shall
timely withhold and pay such taxes to the relevant Governmental Authorities.  As
promptly as possible thereafter, Administrative Borrower shall send to Agent for
its own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by such Credit Party
showing payment thereof or other evidence of payment reasonably acceptable to
Agent or such Lender.  If such Credit Party shall fail to pay any Taxes or Other
Taxes when due to the appropriate Governmental Authority or fails to remit to
Agent the required receipts or other required documentary evidence, US Borrower
and such Credit Party shall indemnify Agent and the appropriate Lenders on
demand for any incremental Taxes or Other Taxes paid or payable by Agent or such
Lender as a result of any such failure.Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.2), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)                                 If any Lender shall be so indemnified by a
Credit Party, such Lender shall use reasonable efforts to obtain the benefits of
any refund, deduction or credit for any taxes or other amounts with respect to
the amount paid by such Credit Party and shall reimburse

 

--------------------------------------------------------------------------------


 

such Credit Party to the extent, but only to the extent, that such Lender shall
receive a refund with respect to the amount paid by such Credit Party or an
effective net reduction in taxes or other governmental charges (including any
taxes imposed on or measured by the total net income of such Lender) of the
United States or any state or subdivision or any other Governmental Authority
thereof by virtue of any such deduction or credit, after first giving effect to
all other deductions and credits otherwise available to such Lender.  If, at the
time any audit of such Lender’s income tax return is completed, such Lender
determines, based on such audit, that it shall not have been entitled to the
full amount of any refund reimbursed to such Credit Party as aforesaid or that
its net income taxes shall not have been reduced by a credit or deduction for
the full amount reimbursed to such Credit Party as aforesaid, such Credit Party,
upon request of such Lender, shall promptly pay to such Lender the amount so
refunded to which such Lender shall not have been so entitled, or the amount by
which the net income taxes of such Lender shall not have been so reduced, as the
case may be.Payment of Other Taxes by the Credit Parties.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)                                Each Lender that is not (i) a citizen or
resident of the United States of America, (ii) a corporation, partnership or
other entity created or organized in or under the laws of the United States of
America (or any jurisdiction thereof), or (iii) an estate or trust that is
subject to federal income taxation regardless of the source of its income (any
such Person, a “Non-U.S. Lender”) shall deliver to Administrative Borrower and
Agent two copies of either U.S. Internal Revenue Service Form W-8BEN,
Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement with
respect to such interest and two copies of a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by Credit Parties under this
Agreement and the other Loan Documents.  Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement or
such other Loan Document.  In addition, each Non-U.S. Lender shall deliver such
forms or appropriate replacements promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender
shall promptly notify Administrative Borrower at any time it determines that
such Lender is no longer in a position to provide any previously delivered
certificate to Administrative Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this subsection (e), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this subsection (e) that such Non-U.S. Lender is
not legally able to deliver.Indemnification by the Credit Parties.  The Credit
Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.2) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Administrative Borrower by a Recipient (with a copy
to Agent), or by Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

 

--------------------------------------------------------------------------------


 

(e)                                 A Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which a Foreign Borrower is located, or any treaty to which such jurisdiction
is a party, with respect to payments under any Loan Document shall use
reasonable efforts to deliver to Administrative Borrower (with a copy to Agent),
at the time or times prescribed by applicable law or reasonably requested by
Administrative Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided, that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.Indemnification by the Lenders.  Each Lender
shall severally indemnify Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified Agent for such Indemnified
Taxes and without limiting the obligation of the Credit Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.10(c) hereof relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Agent to the Lender from any other source against any
amount due to Agent under this paragraph (e).

 

(f)                                    Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 3.2, such Credit Party shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Agent.

 

(g)                                Status of Lenders.

 

(i)                                    Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Administrative Borrower and Agent,
at the time or times reasonably requested by the Administrative Borrower or
Agent, such properly completed and executed documentation reasonably requested
by the Administrative Borrower or Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Administrative Borrower or Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Administrative Borrower or Agent as will enable the
Administrative Borrower or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.2(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

--------------------------------------------------------------------------------


 

(ii)                                Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Person:

 

(iii)                            Any Lender that is a U.S. Person shall deliver
to the Administrative Borrower and Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Administrative Borrower or Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from United States
federal backup withholding tax;

 

(A)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Administrative Borrower and Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Administrative
Borrower or Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest

 

--------------------------------------------------------------------------------


 

exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Administrative Borrower and Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Administrative
Borrower or Agent), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the
Administrative Borrower or Agent to determine the withholding or deduction
required to be made; and

 

(C)                               if a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Borrower and Agent at the time or times prescribed by law and at
such time or times reasonably requested by the Administrative Borrower or Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or Agent as may be necessary
for the Administrative Borrower and Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the First Amendment Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and Agent
in writing of its legal inability to do so.

 

(h)                                Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.2 (including by the payment of additional amounts pursuant to this
Section 3.2), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 3.2
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax

 

--------------------------------------------------------------------------------


 

position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                                    FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the First Amendment Date,
the Borrowers and Agent shall treat (and the Lenders hereby authorize Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(j)                                    (f) The agreements inSurvival.  Each
party’s obligations under this Section 3.2 shall survive the resignation or
replacement of Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Loan Documents and the payment of the Loans and
all other amounts payable hereunderCommitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

 

Section 3.3                             Funding Losses.  US Borrower (and the
appropriate Foreign Borrower) agrees to indemnify each Lender, promptly after
receipt of a written request therefor, and to hold each Lender harmless from,
any loss or expense that such Lender may sustain or incur as a consequence of
(a) default by a Borrower in making a borrowing of, conversion into or
continuation of LIBOR Fixed Rate Loans after such Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by a
Borrower in making any prepayment of or conversion from LIBOR Fixed Rate Loans
after such Borrower has given a notice (including a written or verbal notice
that is subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a LIBOR Fixed Rate Loan on a day
that is not the last day of an Interest Period applicable thereto, (d) any
conversion of a Eurodollar Loan to a Base Rate Loan on a day that is not the
last day of an Interest Period applicable thereto, or (e) any compulsory
assignment of such Lender’s interests, rights and obligations under this
Agreement pursuant to Section 11.3(c3.4(b) hereof.  Such indemnification shall
be in an amount equal to the excess, if any, of (i) the amount of interest that
would have accrued on the amounts so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender.  A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to Administrative Borrower (with
a copy to Agent) by any Lender shall be conclusive absent manifest error.  The
obligations of Borrowers pursuant to this Section 3.3 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

Section 3.4                             Change of Lending Office.  Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 3.1 or 3.2(a) hereof with respect to such Lender, it will, if requested
by Administrative Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office (or an
affiliate of such Lender, if practical for such Lender) for any Loans

 

--------------------------------------------------------------------------------


 

affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage; and provided, further, that
nothing in this Section 3.4 shall affect or postpone any of the obligations of
any Borrower or the rights of any Lender pursuant to Section 3.1 or
3.2(a) hereof.Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.1, or requires any Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.2
hereof, then such Lender shall, at the request of the Administrative Borrower,
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or Section 3.2 hereof, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                Replacement of Lenders.  If any Lender
requests compensation under Section 3.1 hereof, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.2
hereof, and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.4(a) hereof that
eliminates the amounts payable pursuant to Section 3.1 or Section 3.2 hereof, as
the case may be, or allows such Lender to continue to make or maintain LIBOR
Fixed Rate Loans, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Administrative Borrower may, at Borrowers’ sole expense and
effort, upon notice to such Lender and Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.10 hereof), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.1 or Section 3.2 hereof) and obligations under this Agreement and the
related Loan Documents to an Eligible Transferee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)                                    the Borrowers shall have paid to Agent
the assignment fee (if any) specified in Section 11.10 hereof;

 

(ii)                                such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and, if applicable,
participations in Letters of Credit, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.3 hereof) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(iii)                            in the case of any such assignment resulting
from a claim for compensation under Section 3.1 hereof, or payments required to
be made pursuant to Section 3.2 hereof, such assignment will result in a
reduction in such compensation or payments thereafter;

 

(iv)                             such assignment does not conflict with
applicable law; and

 

--------------------------------------------------------------------------------


 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Administrative Borrower to require such assignment
and delegation cease to apply.  Each Lender agrees that if it is replaced
pursuant to this Section 3.4, it shall execute and deliver to Agent an
Assignment Agreement to evidence such sale and purchase and shall deliver to
Agent any promissory note (if the assigning Lender’s Loans are evidenced by one
or more promissory notes) subject to such Assignment Agreement; provided that
the failure of any Lender replaced pursuant to this Section 3.4 to execute an
Assignment Agreement or deliver such promissory notes shall not render such sale
and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the promissory notes shall be deemed
cancelled upon such failure.  Each Lender hereby irrevocably appoints Agent
(such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in Agent’s discretion, with prior
written notice to such Lender, to take any action and to execute any such
Assignment Agreement or other instrument that Agent may deem reasonably
necessary to carry out the provisions of this Section 3.4(b).

 

Section 3.5                             Eurodollar Rate or Alternate Currency
Rate Lending Unlawful; Inability to Determine Rate.

 

(a)                                 If any Lender shall determine (which
determination shall, upon notice thereof to Administrative Borrower and Agent,
be conclusive and binding on Borrowers) that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a LIBOR Fixed Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBOR Fixed
Rate Loan shall, upon such determination, be suspended until such Lender shall
notify Agent that the circumstances causing such suspension no longer exist, and
all outstanding LIBOR Fixed Rate Loans payable to such Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.

 

(b)                                If Agent or the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate or Alternate Currency Rate for any requested Interest Period
with respect to a proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or
Alternate Currency Rate for any requested Interest Period with respect to a
proposed LIBOR Fixed Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan (including, without limitation, as a result
of the Eurodollar Rate or the Alternate Currency Rate falling below zero), Agent
will promptly so notify Administrative Borrower and each Lender.  Thereafter,
(i) the obligation of the Lenders to make or maintain such LIBOR Fixed Rate Loan
shall be suspended until Agent (upon the instruction of the Required Lenders)
revokes such notice and (ii) the applicable Borrower shall either (A) repay in
full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Fixed Rate Loan together with accrued interest thereon, on the
last day of the then current Interest Period applicable to such LIBOR Fixed Rate
Loan or (B) convert the then outstanding principal amount of each such LIBOR
Fixed Rate Loan to a Base Rate Loan as of the last day of such Interest Period. 
Upon receipt of such notice, Administrative Borrower may revoke any

 

--------------------------------------------------------------------------------


 

pending request for a borrowing of, conversion to or continuation of such LIBOR
Fixed Rate Loan or, failing that, will be deemed to have converted such request
into a request for a borrowing of a Base Rate Loan in the amount specified
therein.

 

Section 3.6                             Replacement of Lenders.  Administrative
Borrower shall be permitted to replace any Lender that requests reimbursement
for amounts owing pursuant to Section 3.1 or 3.2(a) hereof, or asserts its
inability to make a LIBOR Fixed Rate Loan pursuant to Section 3.5 hereof;
provided that (a) such replacement does not conflict with any Requirement of
Law, (b) no Default or Event of Default shall have occurred and be continuing at
the time of such replacement, (c) prior to any such replacement, such Lender
shall have taken no action under Section 3.4 hereof so as to eliminate the
continued need for payment of amounts owing pursuant to Section 3.1 or
3.2(a) hereof or, if it has taken any action, such request has still been made,
(d) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement and assume all commitments and obligations of such replaced Lender,
(e) the appropriate Borrowers shall be liable to such replaced Lender under
Section 3.3 hereof if any LIBOR Fixed Rate Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (f) the replacement Lender, if not already a Lender, shall be
satisfactory to Agent, (g) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.10 hereof (provided
that Borrowers (or the succeeding Lender, if such Lender is willing) shall be
obligated to pay the assignment fee referred to therein), and (h) until such
time as such replacement shall be consummated, the appropriate Borrowers shall
pay all additional amounts (if any) required pursuant to Section 3.1 or
3.2(a) hereof, as the case may be.

 

Section 3.6                           Section 3.7 Discretion of Lenders as to
Manner of Funding.  Notwithstanding any provision of this Agreement to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
or any part of such Lender’s Loans in any manner such Lender deems to be
appropriate; it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each Eurodollar Loan or Alternate Currency Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate or Alternate Currency Rate, as
applicable, for such Interest Period.  In addition, each Lender may, at its
option, fund its portion of a Loan requested by a Foreign Borrower to Agent by
causing any foreign or domestic branch or affiliate of such Lender to provide
such funding; provided that any exercise of such option shall not affect the
obligation of such Foreign Borrower to repay such Loan in accordance with the
terms of this Agreement, and such Lender and its affiliate or branch shall
cooperate and communicate with Agent in order to coordinate such arrangement.

 

Section 3.7                           Cash Collateral.  At any time that there
shall exist a Defaulting Lender, within two Business Days following the written
request of Agent, any Fronting Lender (with a copy to Agent) or the Swing Line
Lender (with a copy to Agent), the Borrowers shall Cash Collateralize the
Fronting Exposure of such Fronting Lender and/or the Swing Line Lender, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 3.8(a)(iv) hereof and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)                                 Grant of Security Interest.  The Borrowers,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grant to Agent, for the benefit of each

 

--------------------------------------------------------------------------------


 

Fronting Lender and the Swing Line Lender, and agrees to maintain, a first
priority security interest (other than any Liens permitted hereunder arising by
operation of law) in all such Cash Collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of Letter of Credit
Exposure and Swing Loans, to be applied pursuant to subsection (b) below.  If at
any time Agent determines that Cash Collateral is subject to any right or claim
of any Person other than Agent, each Fronting Lender and the Swing Line Lender
as herein provided (other than any Liens permitted hereunder arising by
operation of law), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by
Agent, pay or provide to Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 3.7 or Section 3.8 hereof in respect of Letter of Credit Exposure and
Swing Loans shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit and Swing
Loans (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(c)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce the Fronting Exposure of
any Fronting Lender and/or Swing Line Lender, as applicable, shall no longer be
required to be held as Cash Collateral pursuant to this Section 3.7 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
good faith determination by Agent, the Fronting Lenders and the Swing Line
Lender that there exists excess Cash Collateral; provided that, subject to
Section 3.8 hereof, the Person providing Cash Collateral, the Fronting Lenders
and the Swing Line Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent that such Cash Collateral was provided by the
Borrowers, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents to the extent required by the Loan
Documents.

 

Section 3.8                           Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                    Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                Defaulting Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by Agent from a Defaulting Lender
pursuant to Section 8.4 hereof shall be applied at such time or times as may be
determined by Agent and , where relevant, the Administrative Borrower, as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Fronting Lenders or the Swing Line Lender
hereunder; third, if so determined by

 

--------------------------------------------------------------------------------


 

Agent, the Swing Line Lender and/or the Fronting Lender, to Cash Collateralize
the Fronting Exposure of the Fronting Lenders and/or the Swing Line Lender with
respect to such Defaulting Lender in accordance with Section 3.7 hereof; fourth,
as the Administrative Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan or funded participation in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Agent; fifth, if so determined by
Agent and the Administrative Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Agreement and (B) Cash Collateralize the Fronting Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swing Loans issued under this Agreement, in accordance with
Section 3.7 hereof; sixth, to the payment of any amounts owing to the Lenders,
the Fronting Lenders or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Fronting Lender or
the Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by a Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swing Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
or Swing Loans were issued at a time when the conditions set forth in
Section 4.1 hereof were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit or
Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swing Loans owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in Letter of Credit Exposure
and Swing Loans are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments without giving effect to Section 3.8(a)(iv) hereof.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 3.8(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)                            Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any commitment fees pursuant to Section 2.8(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit commissions pursuant to Section 2.2(b)(iii) for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 3.7.

 

--------------------------------------------------------------------------------


 

(C)                               With respect to any commitment fee or letter
of credit commission not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrowers shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Exposure or Swing Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (2) pay to each applicable Fronting Lender and
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such Fronting Lender’s or
Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.

 

(iv)                             Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Exposure and Swing Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 11.23 hereof, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Loans. 
If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, within two Business Days
following notice from Agent (x) first, repay Swing Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Fronting Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 3.7.

 

(b)                                Defaulting Lender Cure.  If the
Administrative Borrower, Agent, the Fronting Lenders and the Swing Line Lender
agree in writing that a Lender is no longer a Defaulting Lender, Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Agent may determine to be necessary
to cause the Loans and funded and unfunded participations in Letters of Credit
and Swing Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable credit facility hereunder (without giving
effect to Section 3.8(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

--------------------------------------------------------------------------------


 

ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1                             Conditions to Each Credit Event. 
TheSubject to Section 2.9(d) hereof with respect to Limited Conditionality
Acquisitions, the obligation of the Lenders, the Fronting Lender and the Swing
Line Lender to participate in any Credit Event (other than the conversion of any
Loan to a Eurodollar Loan or the continuation of any Eurodollar Loan) shall be
conditioned, in the case of each such Credit Event, upon the following:

 

(a)                                 all conditions precedent as listed in
Section 4.2 hereof required to be satisfied prior to the first Credit Event
shall have been satisfied prior to or as of the first Credit Event;

 

(b)                                Administrative Borrower shall have submitted
a Notice of Loan (or with respect to a Letter of Credit, complied with the
provisions of Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5
hereof;

 

(c)                                 no Default or Event of Default shall then
exist or immediately after such Credit Event would exist;

 

(d)                                no condition or event shall have occurred
that Agent or the Required Lenders determine has or is reasonably likely to have
a Material Adverse Effect;

 

(e)                                 each of the representations and warranties
contained in Article VI hereof shall be true in all material respects as if made
on and as of the date of such Credit Event, except to the extent that any
thereof expressly relate to an earlier date; and

 

(f)                                   with respect to each request by Borrowers
for an Alternate Currency Loan or for a Letter of Credit to be issued in an
Alternate Currency, there shall not have occurred any change in any national or
international financial, political or economic conditions or currency exchange
rates or exchange controls that, in the reasonable opinion of Agent and the
Required Lenders (and the Fronting Lender, with respect to any Letter of Credit
to be issued in an Alternate Currency) would make it impracticable for such Loan
or Letter of Credit to be denominated in the relevant Alternate Currency.

 

Each request by Administrative Borrower or any other Borrower for a Credit Event
(other than the conversion of any Loan to a Eurodollar Loan or the continuation
of any Eurodollar Loan) shall be deemed to be a representation and warranty by
Borrowers as of the date of such request as to the satisfaction of the
conditions precedent specified in subsections (c), (d), (e) and (f) above.

 

Section 4.2                             Conditions to the First Credit Event. 
US Borrower shall cause the following conditions to be satisfied on or prior to
the Closing Date.  The obligation of the Lenders, the Fronting Lender and the
Swing Line Lender to participate in the first Credit Event is subject to US
Borrower satisfying each of the following conditions prior to or concurrently
with such Credit Event:

 

(a)                                 Notes as Requested.  US Borrower shall have
executed and delivered to (i) each Lender requesting a US Borrower Revolving
Credit Note such Lender’s US Borrower Revolving Credit Note, and (ii) the Swing
Line Lender the Swing Line Note, if requested by the Swing Line Lender.

 

(b)                                Guaranties of Payment.  Each Domestic
Guarantor of Payment shall have executed and delivered to Agent, for the benefit
of the Lenders, a Guaranty of Payment, in form and substance satisfactory to
Agent and the Lenders.

 

(c)                                 Security Agreements.  US Borrower and each
Domestic Guarantor of Payment shall have executed and delivered to Agent, for
the benefit of the Lenders, a Security Agreement

 

--------------------------------------------------------------------------------


 

and such other documents or instruments, as may be reasonably required by Agent
to create or perfect the Liens of Agent, for the benefit of the Lenders, in the
assets of such Credit Party, all to be in form and substance reasonably
satisfactory to Agent and the Lenders.

 

(d)                                Pledge Agreements.  US Borrower and each
Domestic Subsidiary that has a Foreign Subsidiary shall have (i) executed and
delivered to Agent, for the benefit of the Lenders, a Pledge Agreement, in form
and substance satisfactory to Agent, with respect to (A) sixty-five percent
(65%) of the voting shares of capital stock or other voting equity interests of
each First-Tier Material Foreign Subsidiary, and (B) one hundred percent (100%)
of all non-voting shares of capital stock or other non-voting equity interests
of each First-Tier Material Foreign Subsidiary, (ii) executed and delivered to
Agent, for the benefit of the Lenders, appropriate transfer powers for each of
the Pledged Securities with respect thereto, and (iii) delivered to Agent, for
the benefit of the Lenders, such Pledged Securities (to the extent such Pledged
Securities are certificated).

 

(e)                                 Lien Searches.  With respect to the property
owned or leased by each Credit Party, and any other property securing the
Obligations, US Borrower shall have caused to be delivered to Agent (i) the
results of Uniform Commercial Code lien searches, satisfactory to Agent and the
Lenders, (ii) the results of federal and state tax lien and judicial lien
searches, satisfactory to Agent and the Lenders, and (iii) Uniform Commercial
Code termination statements reflecting termination of all U.C.C. Financing
Statements previously filed by any Person and not expressly permitted pursuant
to Section 5.9 hereof.

 

(f)                                   Officer’s Certificate, Resolutions,
Organizational Documents.  US Borrower shall have delivered to Agent an
officer’s certificate (or comparable domestic or foreign documents) certifying
the names of the officers of each Credit Party authorized to sign the Loan
Documents, together with the true signatures of such officers and certified
copies of (i) the resolutions of the board of directors (or comparable domestic
or foreign documents) of such Credit Party evidencing approval of the execution
and delivery of the Loan Documents and the execution of other Related Writings
to which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party.

 

(g)                                Good Standing and Full Force and Effect
Certificates.  US Borrower shall have delivered to Agent a good standing
certificate or full force and effect certificate (or comparable document, if
neither certificate is available in the applicable jurisdiction), as the case
may be, for each Credit Party, issued on or about the Closing Date by the
Secretary of State or comparable entity in the state or states where such Credit
Party is incorporated or formed.

 

(h)                                 Legal Opinion.  US Borrower shall have
delivered to Agent an opinion of counsel for US Borrower and each Domestic
Guarantor of Payment, in form and substance reasonably satisfactory to Agent and
the Lenders.

 

(i)                                     Borrower Investment Policy.  US Borrower
shall have delivered to Agent a copy of the Borrower Investment Policy.

 

(j)                                     Fee Letter and Other Fees.  US Borrower
shall have (i) executed and delivered to Agent, the Fee Letter and paid to Wells
Fargo Securities, LLC or its Affiliates, for their respective account, the fees
stated therein and (ii) paid all reasonable legal fees and expenses of Agent in
connection with the preparation and negotiation of the Loan Documents (which
legal fees and expenses of Agent shall be consistent with those set forth in the
Fee Letter and include all fees, charges and disbursements of counsel to Agent
to the extent invoiced in reasonable detail at least one (1) Business Day prior
to the Closing Date).

 

--------------------------------------------------------------------------------


 

(k)                                 Closing Certificate.  US Borrower shall have
delivered to Agent and the Lenders an officer’s certificate certifying that, as
of the Closing Date, (i) all conditions precedent set forth in this Article IV
have been satisfied, (ii) no Default or Event of Default exists nor immediately
after the first Credit Event will exist, and (iii) each of the representations
and warranties contained in Article VI hereof are true and correct as of the
Closing Date.

 

(l)                                     Letter of Direction.  US Borrower shall
have delivered to Agent a letter of direction authorizing Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

 

(m)                             Miscellaneous.  US Borrower shall have provided
to Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by Agent or the Lenders.

 

ARTICLE V.  COVENANTS

 

Section 5.1                             Insurance.  Each Company shall
(a) maintain insurance to such extent and against such hazards and liabilities
as is commonly maintained by Persons similarly situated; and (b) within ten
(10) days ofin accordance with sound business practices; and (b) promptly upon
Agent’s written request, furnish to Agent such information about such Company’s
insurance as Agent may from time to time reasonably request, which information
shall be prepared in form and detail reasonably satisfactory to Agent and
certified by a Financial Officer.

 

Section 5.2                             Money Obligations.  Each Company shall
(a) pay in full (a) prior in each case to the date when material penalties would
attach, all material taxes, assessments and governmental charges and levies
(except only those so long as and to the extent that the same shall be contested
in good faith by appropriate and timely proceedings and for which adequate
provisions have been established in accordance with GAAP) for which it may be or
become liable or to which any or all of its properties may be or become subject;
(b) in the case of US Borrower and the Domestic Guarantors of Payment, all of
its material wage obligations to its employees in compliance with the Fair Labor
Standards Act (29 U.S.C. §§ 206-207) or any comparable provisions, and, in the
case of the Foreign Subsidiaries, those obligations under foreign laws with
respect to employee source deductions, obligations and employer obligations to
its employees; and (c) and (b) comply with all of its other material obligations
calling for the payment of money (except only those so long as andprovided that
such Company may contest such items to the extent that the same shall be
contested in good faith and for which adequate provisions have been established
in accordance with GAAP) before such payment becomes overdue, except where the
failure to pay or perform could not be reasonably expected to have a Material
Adverse Effect.

 

Section 5.3                             Financial Statements and Information.

 

(a)                                 Quarterly Financials.  Administrative
Borrower shall deliver to Agent, within forty-five (45) days after the end of
each of the first three quarterly periods of each fiscal year of US Borrower,
balance sheets of the Companies as of the end of such period and statements of
income (loss), stockholders’ equity and cash flow for the quarter and fiscal
year to date periods, all prepared on a Consolidated basis, in form and detail
reasonably satisfactory to Agent and certified by a Financial Officer of US
Borrower.

 

(b)                                Annual Audit Report.  Administrative Borrower
shall deliver to Agent, within ninety (90) days after the end of each fiscal
year of US Borrower, an annual audit report of the

 

--------------------------------------------------------------------------------


 

Companies for that year prepared on a Consolidated basis, in form and detail
reasonably satisfactory to Agent and certified by an unqualified opinion of an
independent public accountant reasonably satisfactory to Agent, which report
shall include balance sheets and statements of income (loss), stockholders’
equity and cash-flow for that period.; provided that the auditor’s opinion for
the fiscal year ending December 31, 2015 may contain a qualification relating to
the material weaknesses in the Company’s internal controls over financial
reporting disclosed in Part I, Item 4 of the Company’s Form 10-Q for the
quarterly period ended September 30, 2015 (the “Third Quarter Disclosures”) or
other material weaknesses in the Company’s internal controls over financial
reporting that are of similar (and in any case not materially greater)
significance than the Third Quarter Disclosures and, when taken as a whole with
the Third Quarter Disclosures, are not material to the consolidated financial
statements of the Company for the fiscal year ending December 31, 2015.

 

(c)                                 Compliance Certificate.  Administrative
Borrower shall deliver to Agent concurrently with the delivery of the financial
statements set forth in Sections 5.3(a) and (b) hereof, a Compliance
Certificate.

 

(d)                                Expected Earn-Out Amount.  Administrative
Borrower shall deliver to Agent, concurrently with the delivery of each
Compliance Certificate, a calculation of the Expected Earn-Out Amount for the
next twelve (12) month period.

 

(e)                                 Pro-Forma Projections.  Administrative
Borrower shall deliver to Agent, within ninety (90) days after the end of each
fiscal year of US Borrower, annual pro-forma projections of the Companies for
the then current fiscal year, to be in form and detail reasonably acceptable to
Agent.

 

(f)                                   Shareholder and SEC Documents. 
Administrative Borrower shall deliver to Agent, as soon as available, copies of
all material notices, reports, definitive proxy or other statements and other
documents sent by US Borrower to (i) its shareholders, to(ii) the holders of any
of its debentures or bonds or the trustee of any indenture securing the same or
pursuant to which they are issued, or sent by US Borrower (in final form) to any
securities exchange or over the counter authority or system, or to(iii) the SEC
(or any similar federal agency having regulatory jurisdiction over the issuance
of US Borrower’s securities.

 

(g)                                Changes in Accounting Principles.  If, as a
result of any change in accounting principles and policies (or the application
thereof) from those used in the preparation of the historical financial
statements, the Consolidated financial statements of US Borrower and its
Subsidiaries delivered pursuant to Section 5.3(a) or 5.3(b) will differ in any
material respect from the Consolidated financial statements that would have been
delivered pursuant to such sections had no such change in accounting principles
and policies been made, then, together with the first delivery of such financial
statements after such change, Administrative Borrower shall deliver to Agent one
or more statements of reconciliation for all such prior financial statements in
form and substance satisfactory to Agent.) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof.

 

(g)                                (h) Financial Information of the Companies. 
Administrative Borrower shall deliver to Agent, within fifteen (15) Business
Days of thepromptly after written request of Agent, or as soon thereafter as is
reasonably practicable, such other information, to the extent reasonably
available, about the financial condition, properties and operations of any
Company as Agent may from time to time reasonably request, which information
shall be submitted in form and

 

--------------------------------------------------------------------------------


 

detail reasonably satisfactory to Agent and certified by a Financial Officer of
the Company or Companies in question.

 

Documents required to be delivered pursuant to Section 5.3(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted on the
Administrative Borrower’s behalf on an internet or intranet website, if any, to
which each Lender and Agent have access (whether a commercial, third-party
website or whether sponsored by Agent); provided that such documents or
information shall be deemed to have been delivered if such documents,
information, or one or more annual or quarterly reports containing such
information, shall be available on the website of the SEC at
http://www.sec.gov.  Notwithstanding anything contained herein, in every
instance the Administrative Borrower shall be required to provide Compliance
Certificates required by Section 5.3(c) to Agent (which may be provided by
electronic communications pursuant to procedures approved by Agent).

 

The Administrative Borrower hereby acknowledges that (i) Agent will make
available to Lenders, on Administrative Borrower’s behalf, (A) materials and/or
information provided by or on behalf of the Administrative Borrower concerning
US Borrower and its Subsidiaries (collectively, “Borrower Materials”) by posting
the Informational Materials on SyndTrak Online or by other similar electronic
means (the “Platform”), and (ii) certain prospective Lenders may be “public
side” (i.e., lenders that have personnel that do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws) with respect to US Borrower and its Subsidiaries and
securities, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities (such Lenders, “Public
Lenders”)).  The Administrative Borrower hereby agrees that, upon request of the
Agent, it will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Company shall be deemed to have authorized Agent and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to US
Borrower, its Subsidiaries or its securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable law, including United States Federal and state
securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

 

Section 5.4                             Financial Records.  Each Company shall
at all times maintain true and complete records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and upon reasonable notice to
such Company) permit Agent, or any representative of Agent, to examine such
Company’s books and records and

 

--------------------------------------------------------------------------------


 

to make excerpts therefrom and transcripts thereof; provided that Agent shall
not exercise such rights more often than one (1) time during any calendar year
at the Borrowers’ expense (excluding any such examinations during the
continuation of an Event of Default, which shall not be subject to such
limitation).

 

Section 5.5                             Franchises; Change in Business.

 

(a)                                 Each Company (other than a Dormant
Subsidiary) shall preserve and maintain at all times its existence, and its
rights and franchises necessary for its business, except as otherwise permitted
pursuant to Section 5.12 hereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                No Company shall engage in any business if,
as a result thereof, the general nature of the business of the Companies taken
as a whole would be substantially changed from the general nature of the
business the Companies are engaged in on the Closing Date.

 

Section 5.6                             ERISA Pension and Benefit Plan
Compliance.

 

(a)                                 Generally.  No CompanyEach member of the
Controlled Group shall incur any material accumulated funding deficiency within
the meaning of ERISA, orsatisfy its material obligations under the Plan Funding
Rules and shall not incur any material liability to the PBGC, established
thereunder in connection with any ERISA Plan.  US Borrower shall furnish to
Agent and the Lenders (i) as soon as possible and in any event within thirty
(30) days after any Company knows or has reason to know that any Reportable
Event that could reasonably be expected to result in a Material Adverse Effect
with respect to any ERISA Plan has occurred, a statement of a Financial Officer
of such Company, setting forth details as to such Reportable Event and the
action that such Company proposes to take with respect thereto, together with a
copy of the notice of such Reportable Event given to the PBGC if a copy of such
notice is available to such Company, and (ii) promptly after receipt thereof a
copy of any notice such Company, or any member of the Controlled Group may
receive from the PBGC or the Internal Revenue Service with respect to any ERISA
Plan administered by such Company; provided that this latter clause shall not
apply to notices of general application promulgated by the PBGC or the Internal
Revenue Service.  US Borrower shall promptly notify Agent of any material taxes
assessed, proposed to be assessed or that US Borrower has reason to believe is
reasonably likely to be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan.  As used in this Section 5.6(a),
“material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth.  As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that an ERISA Event that could reasonably be
expected to result in a Material Adverse Effect shall have occurred, such
Company shall provide Agent with notice of such ERISA Event with a certificate
by a Financial Officer of such Company setting forth the details of the event
and the action such Company or another Controlled Group member proposes to take
with respect thereto.  US Borrower shall, at the request of Agent, deliver or
cause to be delivered to Agent true and correct copies of any documents relating
to the ERISA Plan of any Company.

 

(b)                                Foreign Pension Plans and Benefit Plans.

 

(i)                                     ForExcept as could not reasonably be
expected to result in a Material Adverse Effect, for each existing, or hereafter
adopted, Foreign Pension Plan and Foreign Benefit Plan, Administrative Borrower
and any appropriate Foreign Subsidiary shall in a timely fashion comply with and
perform in all material respects all of its obligations under and in respect of
such Foreign Pension Plan or Foreign Benefit Plan, including under any

 

--------------------------------------------------------------------------------


 

funding agreements and all applicable laws (including any fiduciary, funding,
investment and administration obligations).

 

(ii)                                  AllExcept as could not reasonably be
expected to result in a Material Adverse Effect, all employer or employee
payments, contributions or premiums required to be remitted, paid to or in
respect of each Foreign Pension Plan or Foreign Benefit Plan shall be paid or
remitted by Administrative Borrower and any appropriate Foreign Subsidiary in a
timely fashion in accordance with the terms thereof, any funding agreements and
all applicable laws.

 

(iii)                               Administrative Borrower and any appropriate
Foreign Subsidiary shall deliver to Agent (A) if requested by Agent, copies of
each annual and other return, report or valuation with respect to each Foreign
Pension Plan as filed with any applicable Governmental Authority; and
(B) promptly after receipt thereof, a copy of any material direction, order,
notice, ruling or opinion that Administrative Borrower and any appropriate
Foreign Subsidiary may receive from any applicable Governmental Authority with
respect to any Foreign Pension Plan; and (C) notification within thirty (30)
days of any increases having a cost to the Companies in excess of Two Hundred
Fifty Thousand Dollars ($250,000) per annum in the aggregate, in the benefits of
any existing Foreign Pension Plan or Foreign Benefit Plan, or the establishment
of any new Foreign Pension Plan or Foreign Benefit Plan, or the commencement of
contributions to any such plan to which the Companies were not previously
contributingprovided that this clause shall not apply to notices of general
application promulgated by any applicable Governmental Authority.

 

Section 5.7                             Financial Covenants.

 

(a)                                 Net Leverage Ratio.  US Borrower shall not
suffer or permit at any time the Net Leverage Ratio to exceed 3.50 to 1.00,
subject to modification as set forth below. as of the last day of the most
recently completed fiscal quarter to exceed 3.25 to 1.00, subject to
modification as set forth below.

 

(b)                                Senior Leverage Ratio.  US Borrower shall not
suffer or permit at any time the Senior Leverage Ratio to exceed 3.00 to 1.00,
subject to modification as set forth below.

 

(b)                                (c) Interest Coverage Ratio.  US Borrower
shall not suffer or permit at any time the Interest Coverage Ratio as of the
last day of the most recently completed fiscal quarter to be less than 2.50 to
1.00.

 

(c)                                 (d) Available Liquidity for Expected
Earn-Out Amount.  US Borrower shall not suffer or permit at any time the
Available Liquidity as of the last day of the most recently completed fiscal
quarter to be less than the Expected Earn-Out Amount as of the last day of the
most recently completed fiscal quarter.

 

Notwithstanding the foregoing, upon the consummation of any Acquisition with
Consideration in excess of Seventy-Five Million Dollars ($75,000,000) and upon
written request of US Borrower, the required levels for the Leverage Ratio and
the SeniorNet Leverage Ratio shall be increased commencing with the date of such
Acquisition and continuing thereafter for the next three full fiscal quarters of
US Borrower in accordance with the following schedule:

 

--------------------------------------------------------------------------------


 

Period

 

Net Leverage
Ratio

 

Senior Leverage
Ratio

Acquisition date through and including the first and second full fiscal quarters
ending after the Acquisition date

 

4.003.75 to 1.00

 

3.50 to 1.00

Third full fiscal quarter ending after the Acquisition date

 

3.753.50 to 1.00

 

3.25 to 1.00

Fourth full fiscal quarter ending after the Acquisition date and thereafter

 

3.503.25 to 1.00

 

3.00 to 1.00

 

Each such modification set forth above shall be subject to (i) the approval of
Agent (which such approval shall not be unreasonably withheld, conditioned or
delayed) and (ii) US Borrower providing a plan in form and substance reasonably
satisfactory to Agent as to the steps taken, or to be taken, to reduce the
Leverage Ratio and SeniorNet Leverage Ratio over the applicable three fiscal
quarter period.  US Borrower may only request two modifications to the Leverage
Ratio and SeniorNet Leverage Ratio during the term of this Agreement.

 

Section 5.8                             BorrowingIndebtedness.  No Company shall
create, incur or have outstanding any Indebtedness of any kind; provided that
this Section 5.8 shall not apply to the following:

 

(a)                                 the Loans, the Letters of Credit and any
other Indebtedness under this Agreement or any other Loan Document;

 

(b)                                any loans granted to, or Capitalized Lease
Obligations entered into by any Company for the purchase or lease of fixed
assets (and refinancings of such loans or Capitalized Lease Obligations), which
loans and Capitalized Lease Obligations shall only be secured by the fixed
assets being purchased or leased;

 

(c)                                 the Indebtedness existing on the Closing
Date, in addition to the other Indebtedness permitted to be incurred pursuant to
this Section 5.8, as set forth in Schedule 5.8 hereto (and any extension,
renewal or refinancing thereof but only to the extent that the principal amount
thereof does not increase after the Closing Date);

 

(d)                                Indebtedness incurred by Foreign Subsidiaries
(in addition to the Indebtedness permitted pursuant to subparts (a) and
(h) hereof) in an aggregate amount not to exceed, for all such Indebtedness of
all Foreign Subsidiaries, the greater of (i) seven and one-half percent (7.5%)
of Consolidated Total Assets, or (ii) Twenty-Five Million Dollars ($25,000,000)
at any time outstanding;

 

(e)                                 any loans from a Company to a Company
permitted under Section 5.11 hereof;

 

(f)                                   Indebtedness under any Hedge Agreement, so
long as such Hedge Agreement shall have been entered into in the ordinary course
of business and not for speculative purposes;

 

(g)                                Indebtedness of a Foreign Subsidiary under an
accounts receivable facility, in an aggregate amount for all such facilities of
all Foreign Subsidiaries not to exceed Twenty Million Dollars ($20,000,000), so
long as no portion of the Indebtedness or any other obligation (contingent

 

--------------------------------------------------------------------------------


 

or otherwise) under such facility is guaranteed by any Credit Party and no
Credit Party provides, either directly or indirectly, any credit support of any
kind in connection with such facility;

 

(h)                                 Subordinated Indebtedness, so long as
(i) the Companies are in compliance (and in pro forma compliance after giving
effect to such Subordinated Indebtedness) with the provisions of Article V
hereof, (ii) the documentation with respect to such Subordinated Indebtedness is
in form and substance reasonably acceptable to Agent (and, if the aggregate
amount of such Subordinated Indebtedness is in excess of Ten Million Dollars
($10,000,000), the Required Lenders), as determined by Agent and, if applicable,
the Required Lenders, prior to the incurrence of such Subordinated Indebtedness,
(iii) the maturity date (and earliest possible put date) of such Subordinated
Indebtedness is at least thirty (30) days after the last day of the Commitment
Period (as such Commitment Period may be extended pursuant to Section 2.15
hereof)Revolving Credit Maturity Date then in effect, and (iv) prior to the
incurrence of such Subordinated Indebtedness, if the aggregate amount of all
Subordinated Indebtedness of the Foreign Subsidiaries exceeds (or will exceed,
after the incurrence of such Subordinated Indebtedness) Ten Million Dollars
($10,000,000), each Foreign Subsidiary that is directly or indirectly liable for
such Subordinated Indebtedness shall either become a Foreign Borrower or Foreign
Guarantor, as appropriate, in the discretion of Agent, in consultation with US
Borrower;

 

(i)                                     loans to Percepta and its Subsidiaries
in an aggregate amount at any time outstanding not to exceed the greater of
(i) twenty percent (20%) of the net revenues of Percepta and its Subsidiaries
for the most recently completed four fiscal quarters, and (ii) Twenty Million
Dollars ($20,000,000);

 

(j)                                     loans to a joint venture (in which one
or more Companies own an equity interest) in an aggregate amount at any time
outstanding not to exceed the greater of (i) twenty percent (20%) of the net
revenues of such joint venture for the most recently completed four fiscal
quarters, and (ii) the total, for all such joint ventures, of Twenty Million
Dollars ($20,000,000);

 

(k)                                 Indebtedness of a Company that was initially
indebtedness of a target entity that has been acquired by the Companies pursuant
to Section 5.13 hereof and that becomes Indebtedness of a Company through a
merger of the target into a Company, so long as (i) such Indebtedness was not
incurred in anticipation of such Acquisition, or (ii) if any such Indebtedness
was incurred by a target entity (or entities) in anticipation of an Acquisition,
the aggregate amount of all such Indebtedness for all Companies (with respect to
all such Acquisitions) outstanding at any time (that in each case is outstanding
beyond thirty (30) days after the relevant Indebtedness was acquired by the
Companies) shall not exceed Twenty Million Dollars ($20,000,000);

 

(l)                                     Indebtedness of a Company incurred
pursuant to Synthetic Leases;

 

(m)                             Indebtedness of a Company that is owing to any
governmental entity, including, without limitation, industrial revenue bonds and
grants issued by any governmental entity to such Company;

 

(n)                                 Indebtedness not otherwise described in or
subject to subparts (a) through (m) hereof in an aggregate principal amount not
to exceed the greater of (i) five percent (5%) of Consolidated total assetsTotal
Assets of US Borrower, or (ii) Five Million Dollars ($5,000,000) at any time
outstanding; and

 

(o)                                other unsecured Indebtedness, in addition to
the Indebtedness listed above, so long as (i) no Default or Event of Default
shall then exist or immediately thereafter shall begin to exist, (ii) the
maturity date (and earliest possible put date) of such Indebtedness is at least
thirty (30) days after the last day of the Commitment PeriodRevolving Credit
Maturity Date then in effect,

 

--------------------------------------------------------------------------------


 

(iii) the Companies are in compliance (and in pro forma compliance after giving
effect to such Indebtedness) with the provisions of Section 5.7 hereof, and
(iv) if the amount of such Indebtedness is equal to or greater than Twenty
Million Dollars ($20,000,000), such Indebtedness is created pursuant to
documentation in form and substance reasonably satisfactory to Agent.

 

Section 5.9                             Liens.  No Company shall create, assume
or suffer to exist (or enter into a contract that creates a consensual Lien upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:

 

(a)                                 Liens for taxes not yet due or that are
being actively contested in good faith by appropriate proceedings and for which
adequate reserves shall have been established in accordance with GAAP;

 

(b)                                other statutory Liens, including, without
limitation, statutory Liens of landlords, carriers, warehousers, utilities,
mechanics, repairmen, workers and materialmen and other similar statutory or
common law Liens, incidental to the conduct of its business or the ownership of
its property and assets that (i) were not incurred in connection with the
borrowing of money or the obtaining of advances or credit, and (ii) do not in
the aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

 

(c)                                 Liens on property or assets of a Subsidiary
to secure obligations of such Subsidiary to a Credit Party;

 

(d)                                any Lien granted to Agent, for the benefit of
the LendersSecured Parties;

 

(e)                                 the Liens existing on the Closing Date as
set forth in Schedule 5.9 hereto and replacements, extensions, renewals,
refundings or refinancings thereof, but only to the extent that the amount of
debt secured thereby, and the amount and description of property subject to such
Liens, shall not be increased;

 

(f)                                   purchase money Liens on fixed assets
securing the loans and Capitalized Lease Obligations pursuant to
Section 5.8(b) hereof; provided that such Lien is limited to the purchase price
and only attaches to the property being acquired;

 

(g)                                easements or other minor defects or
irregularities in title of real property not interfering in any material respect
with the use of such property in the business of any Company;

 

(h)                                 any Lien on fixed assets owned by a Company
as a result of an Acquisition permitted pursuant to Section 5.13 hereof, so long
as (i) such Lien was not created at the time of or in contemplation of such
Acquisition, and (ii) such Lien is released within one hundred eighty (180) days
after such Acquisition (unless (A) Borrowers shall have obtained the prior
written consent of Agent, or (B) such Lien would otherwise be permitted pursuant
to Section 5.9(f) or (i) hereof);

 

(i)                                     any Lien on fixed assets owned by a
Company (in addition to the Liens permitted pursuant to subparts (f) and
(h) hereof) to secure Indebtedness permitted pursuant to Section 5.8 hereof, in
an aggregate amount, for all of the Companies, not to exceed Twenty-Five Million
Dollars ($25,000,000) at any time outstanding;

 

--------------------------------------------------------------------------------


 

(j)                                     any Lien on assets of Percepta and its
Subsidiaries securing Indebtedness described in Section 5.8(i) hereof in an
aggregate principal amount, for Percepta and all of its Subsidiaries, not to
exceed Five Million Dollars ($5,000,000) at any time outstanding;

 

(k)                                 any U.C.C. Financing Statement filed to
provide notice of (i) an Operating Lease entered into in the ordinary course of
business, or (ii) a Synthetic Lease permitted under Section 5.8(l) hereof; and

 

(l)                                    Liens in favor of banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
US Borrower or any of its Subsidiaries on deposit with, or in the possession of,
such bank, in each case in the ordinary course of business;

 

(m)                            Liens securing Indebtedness owing to insurance
carriers incurred to finance insurance premiums of the US Borrower or any of its
Subsidiaries in the ordinary course of business in an aggregate principal amount
not to exceed the amount of such insurance premiums to be paid for the following
three (3) years; and

 

(n)                                (l) any Liens (on assets that do not
constitute Collateral), not otherwise described in or subject to subparts
(a) through (jm) hereof, securing Indebtedness (other than Indebtedness for
borrowed money) in an aggregate principal amount for all such Indebtedness and
all such Liensamounts not to exceed Two Million Dollars ($2,000,000) in the
aggregate at any time outstanding.No Company shall enter into any contract or
agreement (other than a contract or agreement entered into in connection with
(A) the purchase or lease of fixed assets that prohibits Liens on such fixed
assets, or (B) the incurrence of Indebtedness permitted pursuant to
Section 5.8(h) hereof that prohibits Liens on the assets of Percepta) that would
prohibit Agent or the Lenders from acquiring a security interest, mortgage or
other Lien on, or a collateral assignment of, any of the property or assets of
such Company.

 

Section 5.10                      Regulations T, U and X.  No Company shall take
any action that would result in any non-compliance of the Loans or Letters of
Credit with Regulations T, U or X, or any other applicable regulation, of the
Board of Governors of the Federal Reserve System.

 

Section 5.11                      Investments, Loans and Guaranties.  No Company
shall (a) create, acquire or hold any Subsidiary, (b) make or hold any
investment in any stocks, bonds or securities of any kind, (c) be or become a
party to any joint venture or other partnership, (d) make or keep outstanding
any advance or loan to any Person, or (e) be or become a Guarantor of any kind
(other than a Guarantor of Payment under the Loan Documents); provided that this
Section 5.11 shall not apply to the following:

 

(i)                                     investments made in accordance with the
Borrower Investment Policy;

 

(ii)                                  the holding of each of the Subsidiaries
listed on Schedule 6.1 hereto, and the creation, acquisition and holding of, and
any investment in, any new Subsidiary after the Closing Date so long as such new
Subsidiary shall have been created, acquired or held, and investments made, in
accordance with the terms and conditions of this Agreement;

 

(iii)                               any investment in, loan to or guaranty of
the Indebtedness of, US Borrower or a Domestic Guarantor of Payment from or by a
Company;

 

--------------------------------------------------------------------------------


 

(iv)                              any investment in, loan to or guaranty of the
Indebtedness of, a Foreign Borrower or a Foreign Guarantor of Payment from or by
a Foreign Borrower or a Foreign Guarantor of Payment;

 

(v)                                 any investment in, loan to or guaranty of
the Indebtedness of, a Foreign Subsidiary so long as the Companies are in
compliance (and in pro forma compliance after giving effect to such loan,
investment or guaranty) with the provisions of Section 5.7 hereof;

 

(vi)                              any investment in, loan to or guaranty of the
Indebtedness of, a joint venture of a Company, so long as the Companies are in
compliance (and in pro forma compliance after giving effect to such investment)
with the provisions of Section 5.7 hereof;

 

(vii)                           any advance or loan to an officer or employee of
a Company, so long as all such advances and loans from all Companies
(specifically excluding any advance or loan assumed through an Acquisition)
aggregate not more than the principal sum of Five Million Dollars ($5,000,000)
at any time outstanding;

 

(viii)                        the holding of any stock that has been acquired
pursuant to an Acquisition permitted under Section 5.13 hereof; or

 

(ix)                              other investments of, loans from or guaranties
by, the Companies in an aggregate amount not to exceed, for all Companies, the
greater of (A) five percent (5%) of Consolidated total assetsTotal Assets of US
Borrower, or (B) Five Million Dollars ($5,000,000); provided that client-related
performance guaranties shall not be included in the calculation of the foregoing
amounts.

 

Section 5.12                      Merger and Sale of Assets.  No Company shall
merge, amalgamate or consolidate with any other Person, or sell, lease or
transfer or otherwise dispose of any assets to any Person other than in the
ordinary course of business, except that, if no Default or Event of Default
shall then exist or immediately thereafter shall begin to exist:

 

(a)                                 any Domestic Subsidiary may merge with
(i) US Borrower (provided that US Borrower shall be the continuing or surviving
Person) or (ii) any one or more Domestic Guarantors of Payment (provided that a
Domestic Guarantor of Payment shall be the continuing or surviving Person);

 

(b)                                any Domestic Subsidiary may sell, lease,
transfer or otherwise dispose of any of its assets to (i) US Borrower or
(ii) any Domestic Guarantor of Payment;

 

(c)                                 any Domestic Subsidiary (other than a Credit
Party) may merge with or sell, lease, transfer or otherwise dispose of any of
its assets to any other Domestic Subsidiary;

 

(d)                                any Foreign Subsidiary may merge or
amalgamate with (i) US Borrower, provided that US Borrower shall be the
continuing or surviving Person, (ii) any one or more Domestic Guarantors of
Payment, provided that a Domestic Guarantor of Payment shall be the continuing
or surviving Person, and (iii) any other Foreign Subsidiary, provided that, if
such merger or amalgamation includes a Credit Party, a Credit Party shall be the
continuing or surviving Person or the surviving Person shall become a Credit
Party and assume the obligations of the Credit Party;

 

(e)                                 any Foreign Subsidiary (other than a Credit
Party) may sell, lease, transfer or otherwise dispose of any assets that are not
equity interests in Credit Parties;

 

--------------------------------------------------------------------------------


 

(f)                                   the Companies may sell all of the equity
interests in a Foreign Borrower or Foreign Guarantor of Payment, or dissolve or
liquidate a Foreign Borrower or Foreign Guarantor of Payment, so long as (i) all
Loans made to or for the benefit of such Foreign Borrower or Foreign Guarantor,
and proceeds received by such Foreign Borrower or Foreign Guarantor of Payment
from Loans, are repaid in full prior to the effectiveness of such sale,
dissolution or liquidation, and (ii) upon the effectiveness of such sale,
dissolution or liquidation, such Foreign Borrower or Foreign Guarantor of
Payment ceases to be a Foreign Borrower or Foreign Guarantor of Payment, as
applicable, under this Agreement pursuant to documentation satisfactory to
Agent;

 

(g)                                Borrower may sell its corporate headquarters
located at 9197 South Peoria Street, Englewood, Colorado 80112-5833;

 

(h)                                 a Company may sell, lease, transfer or
otherwise dispose of any assets that are obsolete or no longer useful in such
Company’s business;

 

(i)                                     any Company may sell, lease, transfer or
otherwise dispose of any assets to any other Company, so long as such
disposition is for fair market value, (as determined by an independent
third-party valuation firm or appraiser of national reputation if the
anticipated fair market value of such asset or assets exceeds Fifteen Million
Dollars ($15,000,000))as determined in good faith by US Borrower;

 

(j)                                     any Company may sell, lease, transfer or
otherwise dispose of any assets to any Person that is not a Company, so long as
(i) such disposition is on an arm’s length basis and is for fair market value,
(as determined by an independent third-party valuation firm or appraiser of
national reputation if the anticipated fair market value of such asset or assets
exceeds Fifteen Million Dollars ($15,000,000))as determined in good faith by US
Borrower; and (ii) the aggregate amount of all such dispositions pursuant to
this Section 5.12(j), for all of the Companies, does not exceed an amount equal
to ten percent (10%) of Consolidated Total Assets during the Commitment Period;
and

 

(k)                                 with respect to a merger, amalgamation or
consolidation, Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof; and.

 

(l)                                     US Borrower may dissolve or liquidate
the Newgen Companies.

 

Section 5.13                      Acquisitions.  No Company shall effect an
Acquisition; provided, however, that a Company may effect an Acquisition so long
as:

 

(a)                                 in the case of a merger, amalgamation or
other combination including a Borrower (other than US Borrower), such Borrower
shall be the surviving entity and, if such merger, amalgamation or other
combination includes US Borrower, US Borrower shall be the surviving entity;

 

(b)                                in the case of a merger, amalgamation or
other combination including a Credit Party (other than a Borrower), a Credit
Party shall be the surviving entity;

 

(c)                                 the business to be acquired shall be similar
or complimentary to the lines of business of the Companies;

 

(d)                                the Companies shall be in full compliance
with the Loan Documents both prior to and after giving pro forma effect to such
Acquisition;

 

--------------------------------------------------------------------------------


 

(e)                                 no Default or Event of Default shall exist
prior to or after giving pro forma effect to such Acquisition, thereafter shall
begin to exist;

 

(f)                                   such Acquisition is not actively opposed
by the board of directors (or similar governing body) of the selling Persons or
by a majority of the Persons whose equity interests are to be acquired;

 

(g)                                the purchase price for any Acquisition by a
Foreign Subsidiary that is not a Credit Party, or of a Foreign Subsidiary by a
Domestic Subsidiary that is not a Credit Party, shall be solely from (i) the
cash-flow of one or more Foreign Subsidiaries, (ii) the proceeds of the Loans
made to one or more Foreign Borrowers, or (iii) Subordinated Indebtedness
incurred in accordance with and subject to Section 5.8(h), Section 5.8(n) and/or
Section 5.8(o) hereof;

 

(h)                                 the purchase price for any Acquisition by a
Foreign Borrower or a Foreign Guarantor of Payment shall be from (i) the
cash-flow of one or more Foreign Subsidiaries, (ii) the proceeds of the Loans
made to one or more Foreign Borrowers, or (iii) Subordinated Indebtedness
incurred in accordance with and subject to Section 5.8(h), Section 5.8(n) and/or
Section 5.8(o) hereof;

 

(i)                                     with respect to any Acquisition the
Consideration for which is in excess of Fifty Million Dollars ($50,000,000), US
Borrower shall have provided to Agent and the Lenders, at least ten
(10) Business Days following such Acquisition, historical financial statements
of the target entity and a pro forma financial statement of the Companies
accompanied by a certificate of a Financial Officer of US Borrower showing pro
forma compliance with Section 5.7 hereof, both before and after the proposed
Acquisition; provided that, for the purpose of complying with the notice and
disclosure requirements set forth in this subsection (i), the amount of
Consideration for an Acquisition shall be deemed to be US Borrower’s best
estimate of the total Consideration to be paid for such Acquisition in
accordance with SEC disclosure and calculation requirements; and

 

(j)                                     US Borrower shall have Available
Liquidity of no less than Twenty-Five Million Dollars ($25,000,000) after giving
effect to such Acquisition.

 

Section 5.14                      Notice.  Each Borrower shall cause a Financial
Officer of such Borrower to promptly notify Agent and the Lenders, in writing
whenever:

 

(a)                                 a Default or Event of Default has occurred
hereunder or any representation or warranty made in Article VI hereof or
elsewhere in this Agreement or in any Related WritingLoan Document shall for any
reason cease in any material respect to be true and complete;

 

(b)                                a Borrower learns of a litigation or
proceeding against such Borrower before a court, administrative agency or
arbitrator that, if successful, might have a Material Adverse Effect; and

 

(c)                                 a Borrower learns that there has occurred
any event, condition or thing that is reasonably likely to have a Material
Adverse Effect.

 

Section 5.15                      Restricted Payments.  No Company shall make or
commit itself to make any Restricted Payment at any time; provided that, so long
as (1) no Default or Event of Default has occurred and is continuing or, after
giving pro forma effect to such Restricted Payment, would result therefrom and
(2) the Companies are in compliance (and in pro forma compliance after giving
effect to such Restricted Payment) with the provisions of Section 5.7 hereof,
any Company may make Restricted Payments (other than for the repayment,
redemption,

 

--------------------------------------------------------------------------------


 

retirement, repurchase or early defeasance of Subordinated Indebtedness in
excess of the aggregate amount, for all such repayments, redemptions,
retirements, repurchases or early defeasances, of Ten Million Dollars
($10,000,000)); provided further that during any period in which US Borrower has
requested, and Agent has approved, that the applicableNet Leverage Ratio and
Senior Leverage Ratio levelslevel be modified pursuant to the terms of
Section 5.7 hereof, no Company shall make or commit itself to make any
Restricted Payment except (i) upon five (5) Business Day’s prior written notice
to Agent, to the extent approved by Agent (which approval shall not be
unreasonably withheld) and (ii) any Company which is a non-Wholly Owned
Subsidiary shall be permitted to pay Capital Distributions to the holders of its
equity interests, which such payment shall be distributed ratably to such
holders, solely to the extent required to be paid pursuant to the Organizational
Documents thereof.

 

Section 5.16                      Environmental Compliance.  Each Company shall
comply in all material respects with any and all Environmental Laws and
Environmental Permits including, without limitation, all Environmental Laws in
jurisdictions in which such Company owns or operates a facility or site,
arranges for disposal or treatment of hazardous substances, solid waste or other
wastes, accepts for transport any hazardous substances, solid waste or other
wastes or holds any interest in real property or otherwise, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.  US Borrower shall furnish to Agent and the Lenders, promptly after
receipt thereof, a copy of any notice such Company may receive from any
Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against such Company, any real property
in which such Company holds any interest or any past or present operation of
such Company that could reasonably be expected to have a Material Adverse
Effect.  No Company shall allow the material release or disposal of hazardous
waste, solid waste or other wastes on, under or to any real property in which
any Company holds any ownership interest or performs any of its operations, in
violation of any Environmental Law that could reasonably be expected to have a
Material Adverse Effect.  As used in this Section 5.16, “litigation or
proceeding” means any demand, claim, notice, suit, suit in equity action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.  US Borrower (and any
Foreign Borrower, as applicable) shall defend, indemnify and hold Agent and the
Lenders harmless against all costs, expenses, claims, damages, penalties and
liabilities of every kind or nature whatsoever (including reasonable and
documented out-of pocket attorneys’ fees) arising out of or resulting from the
noncompliance of any Company with any Environmental Law.  Such indemnification
shall survive any termination of this Agreement.

 

Section 5.17                      Affiliate Transactions.  No Company shall,
directly or indirectly, enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party) on terms that shall be less favorable to such
Company than those that might be obtained at the time in a transaction with a
Person that is not an Affiliate; provided that the foregoing shall not prohibit
(a) the payment of customary and reasonable directors’ fees to directors who are
not employees of a Company or an Affiliate or (b) Restricted Payments to the
extent permitted under Section 5.15 hereof.

 

Section 5.18                      Use of Proceeds.  Borrowers’ use of the
proceeds of the Loans shall be for working capital and other general corporate
purposes of the Companies (including for capital expenditures and Acquisitions
and Capital Distributions permitted hereunder), for the refinancing of existing
Indebtedness (including the Existing Credit Agreement) and to pay fees,
commissions and expenses in connection with this Agreement and the transactions
contemplated hereunder.

 

--------------------------------------------------------------------------------


 

Section 5.19                      Corporate Names.  No Credit Party shall change
its corporate name or organizational type to such an extent that any financing
statement filed by Agent in connection with this Agreement would become
seriously misleading under the U.C.C., unless, in each case, such Credit Party
shall provide Agent with at least thirty (30) daysfive (5) Business Days’ (or
such shorter time period as agreed to by Agent in its sole discretion) prior
written notice thereof.  Administrative Borrower shall also provide Agent with
at least thirty (30) days prior written notification ofwithin thirty (30) days
(or such longer time period as agreed to by Agent in its sole discretion) after
(a) any change in the location of the office where any Credit Party’s records
pertaining to the Collateral are kept; and (b) any change in any Credit Party’s
chief executive office.  In the event of any of the foregoing or as a result of
any change of applicable law with respect to the taking of security interests,
or if determined by Agent to be necessary, Agent is hereby authorized to file
new Uniform Commercial Code financing statements describing the Collateral and
otherwise in form and substance sufficient for recordation wherever necessary or
appropriate, as determined in Agent’s reasonable discretion, to perfect or
continue perfected the security interest of Agent, for the benefit of the
Lenders, in the Collateral, based upon such new places of business or names or
such change in applicable law, and US Borrower shall pay all filing and
recording fees and taxes in connection with the filing or recordation of such
financing statements and shall promptly reimburse Agent therefor if Agent pays
the same.  Such amounts shall be Related Expenses hereunder.

 

Section 5.20                      Lease Rentals.  The Companies may enter into
Operating Leases in the ordinary course of business.

 

Section 5.21                      Subsidiary Guaranties, Security Documents and
Pledge of Stock or Other Ownership Interest.

 

(a)                                 Domestic Subsidiary Guaranties and Security
Documents.  Each Domestic Subsidiary (that is not a Dormantan Excluded
Subsidiary) created, acquired or held subsequent to the Closing Date, shall
promptly (and, in any event on or prior to the date that is sixty (60) days
after such creation or acquisition thereof, as such time period may be extended
by Agent in its sole discretion) execute and deliver to Agent, for the benefit
of the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all
of the Secured Obligations and a Security Agreement (or a Security Agreement
Joinder), such agreements to be prepared by Agent and in form and substance
acceptable to Agent, along with any such other supporting documentation,
Security Documents, corporate governance and authorization documents, and an
opinion of counsel as may be deemed necessary or advisable by Agent.

 

(b)                                Foreign Subsidiary Guaranties.

 

(i)                                     Each Foreign Affiliate of a Foreign
Borrower shall, at the discretion of Agent, after consultation with
Administrative Borrower, promptly (and, in any event on or prior to the date
that is sixty (60) days after such creation or acquisition thereof, as such time
period may be extended by Agent in its sole discretion) execute and deliver to
Agent, for the benefit of the Lenders, a Guaranty of Payment of all of the
Secured Obligations of the Foreign Borrowers (to the extent not prohibited by
law) if either (A) such Foreign Affiliate directly benefits from the Loans made
to such Foreign Borrower (for example, if it receives the proceeds of the Loans
made to such Foreign Borrower), or (B) such Foreign Affiliate is logically a
part of a transaction or series of transactions related to the Loans made to
such Foreign Borrower (for example, if such Foreign Affiliate is a parent entity
of such Foreign Borrower or if the proceeds of such Loans are routed through
such Foreign Affiliate (through intercompany loans or otherwise) to the ultimate
intended beneficiary thereof).  Each such Guaranty of Payment shall be prepared
by Agent and in form and substance acceptable to Agent.  In connection
therewith, such Foreign Affiliate

 

--------------------------------------------------------------------------------


 

shall also deliver to Agent such other supporting documentation, corporate
governance and authorization documents, and an opinion of counsel as may be
deemed necessary or advisable by Agent.  In exercising such discretion, Agent
shall take into consideration, after consultation with Administrative Borrower,
(1) the costs and benefits of obtaining a Guaranty of Payment from such Foreign
Subsidiary, and (2) any recommendations received from Administrative Borrower
regarding which Foreign Affiliates should be required to execute a Guaranty of
Payment based on the flow of funds and intended use of the proceeds of the Loans
made to a Foreign Borrower.

 

(ii)                                  Anything in this subsection (b) to the
contrary notwithstanding, Agent may forego the requirement that a Foreign
Subsidiary execute a Guaranty of Payment if Agent determines, in its reasonable
judgment, after consultation with Administrative Borrower, that the execution
and delivery of such Guaranty of Payment under the laws of such foreign
jurisdiction (A) is impractical or cost prohibitive in light of the benefits, or
(B) will have material adverse tax consequences.

 

(c)                                 Pledge of Stock or Other Ownership
Interest.  With respect to the creation or acquisition of a First-Tier Material
Foreign Subsidiary, or any Foreign Subsidiary otherwise becomes a First-Tier
Material Foreign Subsidiary, US Borrower or the appropriate Domestic Guarantor
of Payment shall, unless such pledge would cause it to incur, directly or
indirectly, an unreasonable amount of economic, legal, tax or regulatory harm,
as determined by Agent after consultation with US Borrower, (i) execute a Pledge
Agreement and, in connection therewith, pledge to Agent (A) sixty-five percent
(65%) of the voting shares of capital stock or other voting equity interests of
such First-Tier Material Foreign Subsidiary, and (B) one hundred percent (100%)
of all non-voting shares of capital stock or other non-voting equity interests
of such First-Tier Material Foreign Subsidiary, and (ii) deliver to Agent all of
the share certificates, if certificated, or other evidence of equity
representing such pledged ownership interests.  In the event any voting shares
of capital stock or other voting equity interests of any First-Tier Material
Foreign Subsidiary have been pledged to Agent pursuant to this clause (c) and
such First-Tier Material Foreign Subsidiary, for any reason permitted by this
Agreement, ceases to be a First-Tier Material Foreign Subsidiary, at the request
and expense of US Borrower, Agent shall terminate such Pledge Agreement and
shall deliver to US Borrower any share certificates, if such First-Tier Material
Foreign Subsidiary is certificated, or other evidence of equity representing
such pledged ownership interests.

 

(d)                                Perfection or Registration of Interest in
Foreign Shares.  With respect to any foreign shares pledged to Agent, for the
benefit of the Lenders, on or after the Closing Date, Agent shall at all times,
in the discretion of Agent, have the right to perfect, at US Borrower’s cost,
payable upon request therefor (including, without limitation, any foreign
counsel, or foreign notary, filing, registration or similar, fees, costs or
expenses), its security interest in such shares in the respective foreign
jurisdiction; provided that, prior to the First FB Addition Date, Agent shall
not perfect its security interests in any shares of a first-tier Foreign
Subsidiary that is not a First-Tier Material Foreign Subsidiary.  Such
perfection may include the requirement that the applicable Company promptly
execute and deliver to Agent a separate pledge document (prepared by Agent and
in form and substance satisfactory to Agent), covering such equity interests,
that conforms to the requirements of the applicable foreign jurisdiction,
together with an opinion of local counsel as to the perfection of the security
interest provided for therein, and all other documentation necessary or
desirable to effect the foregoing and to permit Agent to exercise any of its
rights and remedies in respect thereof.  In exercising such discretion, Agent
shall take into consideration, after consultation with Administrative Borrower,
the costs and benefits of perfecting its security interest in such equity
interests in the applicable foreign jurisdiction.  In the event any foreign
shares are pledged and perfected pursuant to this clause (d), US Borrower may,
from time

 

--------------------------------------------------------------------------------


 

to time, request that the Required Lenders, in their sole discretion, terminate
and release, at the expense of US Borrower, such pledge and the security
interest perfected thereby.

 

(e)                                 DormantExcluded Subsidiary Status.  With
respect to a Subsidiary that has been classified as a Dormantan Excluded
Subsidiary, at such time that such Subsidiary no longer meets the requirements
of a Dormantan Excluded Subsidiary, Administrative Borrower shall provide to
Agent prompt written notice thereof, and shall provide, with respect to such
Subsidiary, all of the documents required by this Section 5.21.

 

Section 5.22                      Restrictive Agreements.  Except as set forth
in this Agreement, Borrowers shall not, and shall not permit any of their
Subsidiaries to, (a) enter into any contract or agreement that would prohibit
Agent or the Lenders from acquiring a security interest, mortgage or other Lien
on, or a collateral assignment of, any of the property or assets of such Company
or (b) directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
to (ax) make, directly or indirectly, any Capital Distribution to any Borrower,
(by) make, directly or indirectly, loans or advances or capital contributions to
any Borrower or (cz) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to any Borrower; except in each case for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices, or
(iii) customary restrictions in security agreements or mortgages securing
Indebtedness, or capital leases, of a Company to the extent such restrictions
shall only restrict the transfer of the property subject to such security
agreement, mortgage or lease.:

 

(i)                                    this Agreement and the other Loan
Documents;

 

(ii)                                applicable law;

 

(iii)                            customary non-assignment provisions in leases
or other agreements entered in the ordinary course of business and consistent
with past practices;

 

(iv)                             customary restrictions in security agreements
or mortgages securing Indebtedness, or capital leases, of a Company to the
extent such restrictions shall only restrict the transfer of the property
subject to such security agreement, mortgage or lease;

 

(v)                                 obligations that are binding on a Subsidiary
at the time such Subsidiary first becomes a Subsidiary of US Borrower, so long
as such obligations are not entered into in contemplation of such Person
becoming a Subsidiary;

 

(vi)                             agreements related to the sale of property that
limit the transfer of such property pending the consummation of such sale or any
restriction on a Subsidiary imposed pursuant to an agreement entered into for
the sale or disposition of the equity interests or assets of a Subsidiary, in
each case to the extent such sale is permitted pursuant to Section 5.12;

 

(vii)                         customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;

 

(viii)                     customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures and applicable only to
such joint venture and its equity; and

 

--------------------------------------------------------------------------------


 

(ix)                             a contract or agreement entered into in
connection with (A) the purchase or lease of fixed assets that prohibits Liens
on such fixed assets, or (B) the incurrence of Indebtedness permitted pursuant
to Section 5.8(h) hereof that prohibits Liens on the assets of Percepta.

 

Section 5.23                      Other Covenants and Provisions.  In the event
that any Company shall enter into, or shall have entered into, any Material
Indebtedness Agreement, wherein the covenants and defaults contained therein
shall be more restrictive than the covenants and defaults set forth herein
(other than any covenants or defaults relating to any specific property or asset
being financed by such Indebtedness), then the Companies shall immediately be
bound hereunder (without further action) by such more restrictive covenants and
defaults with the same force and effect as if such covenants defaults were
written herein.  In addition to the foregoing, Borrowers shall provide prompt
written notice to Agent of the creation or existence of any Material
Indebtedness Agreement that has such more restrictive provisions, and shall,
within fifteen (15) days thereafter (if requested by Agent), execute and deliver
to Agent an amendment to this Agreement that incorporates such more restrictive
provisions, with such amendment to be in form and substance reasonably
satisfactory to Agent.

 

Section 5.24                      Pari Passu Ranking.  The Obligations shall,
and Borrowers shall take all necessary action reasonably requested by Agent to
ensure that the Obligations shall, at all times, rank at least pari passu in
right of payment with all other senior Indebtedness of each Borrower.

 

Section 5.25                      Guaranty Under Material Indebtedness
Agreement.  No Company shall be or become a primary obligor or Guarantor of the
Indebtedness incurred pursuant to any Material Indebtedness Agreement unless
such Company shall also be a Guarantor of Payment under this Agreement prior to
or concurrently therewith.

 

Section 5.26                      Amendment of Organizational Documents. 
Without the prior written consent of Agent, no Credit Party shall (a) amend,
modify or change its Organizational Documents in any manner materially adverse
to the Lenders, or (b) amend its Organizational Documents to change its name or
state, province or other jurisdiction of organization.

 

Section 5.27                      Fiscal Year of Borrowers.  No Borrower shall
change the date of its fiscal year end without the prior written consent of
Agent and the Required Lenders.  As of the Closing Date, the fiscal year end of
each Borrower is December 31 of each year.

 

Section 5.28                      Further Assurances.  Borrowers shall, and
shall cause each other Credit Party to, promptly upon request by Agent, or the
Required Lenders through Agent, (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments related to
the Collateral as Agent, or the Required Lenders through Agent, may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents.

 

Section 5.29                    Anti-Corruption Laws and Sanctions.

 

(a)                                 The Borrowers will maintain in effect and
enforce policies and procedures reasonably designed to promote and achieve
compliance by the Borrowers, their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

--------------------------------------------------------------------------------


 

(b)                                No Borrower will request any Extension of
Credit, and no Borrower shall use, and shall not permit its Subsidiaries and its
or their respective directors, officers and employees, or to the knowledge of
the Borrowers, their agents to use, the proceeds of any Extension of Credit,
directly or indirectly, (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country in violation of any
Sanctions applicable to any party to this Agreement, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1                             Corporate Existence; Subsidiaries;
Foreign Qualification.  Each Company is duly organized, validly existing and in
good standing (or comparable concept in the applicable jurisdiction) under the
laws of its state or jurisdiction of incorporation or organization, and is duly
qualified and authorized to do business and is in good standing (or comparable
concept in the applicable jurisdiction) as a foreign entity in the jurisdictions
set forth opposite its name on Schedule 6.1 hereto, which are all of theany
states or jurisdictions where the character of its property or its business
activities makes such qualification necessary, except where a failure to so
qualify would not reasonably be expected to have a Material Adverse Effect. 
Each Foreign Subsidiary is validly existing under the laws of its jurisdiction
of organization.  Schedule 6.1 hereto sets forth, as of the Closing Date, each
Subsidiary of a Borrower (and whether such Subsidiary is a Dormant Subsidiary),
its state (or jurisdiction) of formation, its relationship to a Borrower,
including the percentage of each class of stock or other equity interest owned
by a Company, the location of its chief executive office and its principal place
of business.  Except as set forth on Schedule 6.1 hereto, as of the Closing
Date, each Borrower, directly or indirectly, owns all of the equity interests of
each of its Subsidiaries (excluding directors’ qualifying shares and, in the
case of Foreign Subsidiaries, other nominal amounts of shares held by a Person
other than a Company).

 

Section 6.2                             Corporate Authority.  Each Credit Party
has the right and power and is duly authorized and empowered to enter into,
execute and deliver the Loan Documents to which it is a party and to perform and
observe the provisions of the Loan Documents.  The Loan Documents to which each
Credit Party is a party have been duly authorized and approved by such Credit
Party’s board of directors or other governing body, as applicable, and are the
valid and binding obligations of such Credit Party, enforceable against such
Credit Party in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.  The
execution, delivery and performance of the Loan Documents do not conflict with,
result in a breach in any of the provisions of, constitute a default under, or
result in the creation of a Lien (other than Liens permitted under Section 5.9
hereof) upon any assets or property of any Company under the provisions of, such
Company’s Organizational Documents or any material agreement to which such
Company is a party.

 

Section 6.3                             Compliance with Laws and Contracts.

 

(a)                                 Each Company holds permits, certificates,
licenses, orders, registrations, franchises, authorizations, and other approvals
from any Governmental Authority reasonably necessary for the conduct of its
business and is in compliance with all applicable laws relating thereto, except
where the failure to do so would not have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

(b)                                Each Company is in compliance with all
federal, state, local, or foreign applicable statutes, rules, regulations, and
orders including, without limitation, those relating to environmental
protection, occupational safety and health, and equal employment practices,
except where the failure to be in compliance would not have a Material Adverse
Effect.

 

(c)                                 No Company is in violation of or in default
under any agreement to which it is a party or by which its assets are subject or
bound, except with respect to any violation or default that could not reasonably
be expected to result in a Material Adverse Effect.

 

(d)                                Each Company is in material compliance with
all applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations.None of the Companies or their respective Subsidiaries, any of their
respective directors, officers, or to the knowledge of the Companies, any of
their respective employees or affiliates, or to the knowledge of US Borrower,
any agent or representative of the Companies that will act in any capacity in
connection with or benefit from the Loans or Letters of Credit, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions, (ii) has
its assets located in a Sanctioned Country in violation of any Sanctions
applicable to any party to this Agreement, (iii) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons in
violation of any Sanctions applicable to any party to this Agreement, (iv) has
taken any action, directly or indirectly, that would result in a violation by
such Persons of any Anti-Corruption Laws or (v) has violated the Patriot Act,
except with respect to this clause (v) where such violation could not reasonably
be expected to result in a Material Adverse Effect.  Each of the Companies, and
to the knowledge of the Companies, each director, officer, employee, agent and
Affiliate of the Companies, is in compliance with all Sanctions.

 

(e)                                 No Company or Affiliate of a Company is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.)
(as amended, the “Trading with the Enemy Act”).  No Company or Affiliate of a
Company is in violation of (i) the Trading with the Enemy Act, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or (iii) the Patriot Act.  No Credit Party or Affiliate
of a Credit Party (A) is a blocked person described in Section 1 of the
Anti-Terrorism Order, or (B) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.proceeds of any Loans or Letters of Credit have been used, directly or
indirectly, by the Borrowers, any of their respective Subsidiaries or any of its
or their respective directors, officers, employees and agents (i) in violation
of any Anti-Corruption Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, including any payments (directly or
knowingly, indirectly) to a Sanctioned Person or a Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

(f)                                   None of the Companies or their respective
Affiliates is in violation of, and shall not violate, any of the country or list
based economic and trade sanctions administered and enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/, or
as otherwise published from time to time.Each of the Companies has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Companies and their respective directors, officers, employees, and agents
with the Anti-Corruption Laws.  Each of the Companies, and

 

--------------------------------------------------------------------------------


 

to the knowledge of the Companies, each director, officer, employee, agent and
Affiliate of the Companies, is in compliance with the Anti-Corruption Laws,
except where such non-compliance could not reasonably be expected to result in a
Material Adverse Effect.

 

(g)                                None of the Companies or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, as each term is
hereinafter defined, (ii) has a more than ten percent of its assets located in
Sanctioned Entities, or (iii) derives more than ten percent of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  No proceeds of any Loan will be used, nor have any been
used to fund, any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity. For purposes
hereof, “Sanctioned Entity” means (A) a country or a government of a country,
(B) an agency of the government of a country, (C) an organization directly or
indirectly controlled by a country or its government, or (D) a person or entity
resident in, or determined to be resident in, a country, that is subject to a
country sanctions program administered and enforced by OFAC; and “Sanctioned
Person” means a person named on the list of Specially Designated Nationals
maintained by OFAC.

 

Section 6.4                             Litigation and Administrative
Proceedings.  Except as disclosed on Schedule 6.4 hereto, there are (a) no
lawsuits, actions, investigations, examinations or other proceedings pending or
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal, (b) no orders, writs, injunctions, judgments, or
decrees of any court or Governmental Authority to which any Company is a party
or by which the property or assets of any Company are bound, and (c) no
grievances, disputes, or controversies outstanding with any union or other
organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining, in each case other than
those that could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 6.5                             Title to Assets.  Each Company has good
title to and ownership of all property it purports to own as is necessary to the
conduct of its business, which property is free and clear of all Liens, except
those permitted under Section 5.9 hereof.

 

Section 6.6                             Liens and Security Interests.  On and
after the Closing Date, except for Liens permitted pursuant to Section 5.9
hereof, (a) there is and will be no U.C.C. Financing Statement or similar notice
of Lien outstanding covering any personal property of any Company; (b) there is
and will be no mortgage outstanding covering any real property of any Company;
and (c) no real or personal property of any Company is subject to any Lien of
any kind.  Agent, for the benefit of the Lenders, upon the filing of the U.C.C.
Financing Statements and taking such other actions necessary to perfect its Lien
against Collateral of the corresponding type as authorized hereunder will have a
valid and enforceable first consensual Lien on the Collateral.  No Company has
entered into any contract or agreement (other than a contract or agreement
entered into in connection with the purchase or lease of fixed assets that
prohibits Liens on such fixed assets) that exists on or after the Closing Date
that would prohibit Agent or the Lenders from acquiring a Lien on, or a
collateral assignment of, any of the property or assets of any Company.

 

Section 6.7                             Tax Returns.  All federal, state,
provincial and all material local tax returns and other reports required by law
to be filed in respect of the income, business, properties and employees of each
Company have been filed and all taxes, assessments, fees and other governmental
charges that are due and payable have been paid, except as otherwise permitted

 

--------------------------------------------------------------------------------


 

herein and with respect to foreign tax returns, except as may be filed beyond
the due date without material penalties and except to the extent that the
failure to pay such amounts could not reasonably be expected to result in a
Material Adverse Effect.  The provision for taxes on the books of each Company
is adequate for all years not closed by applicable statutes and for the current
fiscal year.

 

Section 6.8                             Environmental Laws.  Each Company is in
material compliance with all Environmental Laws, including, without limitation,
all Environmental Laws in all jurisdictions in which any Company owns or
operates, or has owned or operated, a facility or site, arranges or has arranged
for disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise,
expect where the failure to be in compliance could reasonably be expected to
have a Material Adverse Effect.  No material litigation or proceeding arising
under, relating to or in connection with any Environmental Law or Environmental
Permit is pending or, to the best knowledge of each Company, threatened, against
any Company, any real property in which any Company holds or has held an
interest or any past or present operation of any Company that could reasonably
be expected to have a Material Adverse Effect.  No material release, threatened
release or disposal of hazardous waste, solid waste or other wastes is
occurring, or has occurred (other than those that are currently being remediated
in accordance with Environmental Laws), on, under or to any real property in
which any Company holds any interest or performs any of its operations, in
violation of any Environmental Law that could reasonably be expected to have a
Material Adverse Effect.  As used in this Section 6.8, “litigation or
proceeding” means any demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.

 

Section 6.9                             Locations.  TheAs of the Closing Date,
Schedule 6.9 hereto, sets forth (a) the locations the Companies have places of
business or maintain their accounts receivable at the locations set forth on
Schedule 6.9 hereto.  Each, (b) the location of each Company’s chief executive
office is set forth on Schedule 6.9 hereto.  Schedule 6.9 further specifies
whetherand (c) each location, as of the Closing Date, that is owned by the
Companies.

 

Section 6.10                      Continued Business.  Except as described in US
Borrower’s 10-K, 10-Q or other public filings with the SEC, there exists no
actual, pending, or, to each Borrower’s knowledge, any threatened termination,
cancellation or limitation of, or any modification or change in the business
relationship of any Company and any customer or supplier, or any group of
customers or suppliers, which termination, cancellation or limitation would have
a Material Adverse Effect, and there exists no present condition or state of
facts or circumstances that would have a Material Adverse Effect or prevent a
Company from conducting such business or the transactions contemplated by this
Agreement in substantially the same manner in which it was previously conducted.

 

Section 6.11                      Employee Benefits Plans.

 

(a)                                 US Employee Benefit Plans.  Schedule 6.11
hereto identifies each ERISA Plan as of the Closing Date.  No ERISA Event that
could reasonably be expected to result in a Material Adverse Effect has occurred
or is reasonably expected to occur with respect to an ERISA Plan.  No Controlled
Group member has failed to make a required material installment or other
required material payment under Section 412(a) of the Code on or before the due
date or within a reasonable time after such due date that could reasonably be
expected to result in a Material Adverse Effect.  No Controlled Group member has
failed to make contributions to an ERISA Plan that is a Multiemployer Plan in
accordance with the applicable governing documents which is

 

--------------------------------------------------------------------------------


 

reasonably likely to result in a material liability to the Controlled Group
member.  No ERISA Plan (other than aMaterial Adverse Effect.  No Multiemployer
Plan) has any accumulated funding deficiency (as defined in SectionSections
412(a) and 431(a) of the Code).  None of the Companies have adopted or plans to
adopt any amendments that could reasonably be expected to result in a material
increase in the cost of providing benefits under the ERISA Plan.  WithMaterial
Adverse Effect.  Except as could not reasonably be expected to result in a
Material Adverse Effect, with respect to each ERISA Plan (other than a
Multiemployer Plan) that is intended to be qualified under Code Section 401(a),
(i) the ERISA Plan and any associated trust operationally comply (or as soon as
reasonably practicable are corrected to comply) with the applicable requirements
of Code Section 401(a); (ii) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (iii) theeach ERISA Plan and any associated trust have
received a favorable determination letter from the Internal Revenue Service
stating that the ERISA Plan qualifies under Code Section 401(a), that the
associated trust qualifies under Code Section 501(a) and, if applicable, that
any cash or deferred arrangement under the ERISA Plan qualifies under Code
Section 401(k), unless the ERISA Plan was first adopted at a time for which the
above-described “remedial amendment period” has not yet expired; (iv) the ERISA
Plan currently satisfies the requirements of Code Section 410(b), subject to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (v) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972.  With respect to any Pension Plan, the
“accumulated benefit obligation” of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair market
value of Pension Plan assets by an amount that would have a Material Adverse
Effect.

 

(b)                                Foreign Pension Plan and Benefit Plans.  As
of the Closing Date, Schedule 6.11 hereto lists all Foreign Benefit Plans and
Foreign Pension Plans currently maintained or contributed to by US Borrower and
any appropriate Foreign Subsidiaries.  The Foreign Pension Plans are duly
registered under all applicable laws which require registration, except as could
not reasonably be expected to result in a Material Adverse Effect.  US Borrower
and any appropriate Foreign Subsidiaries have complied with and performed all of
its obligations under and in respect of the Foreign Pension Plans and Foreign
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations) except to the extent as would not reasonably be expected to have a
Material Adverse Effect.  All employer and employee payments, contributions or
premiums to be remitted, paid to or in respect of each Foreign Pension Plan or
Foreign Benefit Plan have been paid in a timely fashion in accordance with the
terms thereof, any funding agreement and all applicable laws except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect.  There are no outstanding actions or suits concerning the assets
of the Foreign Pension Plans or the Foreign Benefit Plans that could reasonably
be expected to result in a Material Adverse Effect.  Each of the Foreign Pension
Plans is fully funded on an ongoing basis as required by all laws applicable to
such Foreign Pension Plans (using actuarial methods and assumptions as of the
date of the valuations last filed with the applicable Governmental Authorities
and that are consistent with generally accepted actuarial principles).

 

Section 6.12                      Consents or Approvals.  No consent, approval
or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents that has not already been obtained or
completed.

 

--------------------------------------------------------------------------------


 

Section 6.13                      Solvency.

 

(a)                                 US Borrower.  US Borrower has received
consideration that is the reasonably equivalent value of the obligations and
liabilities that US Borrower has incurred to Agent and the Lenders.  US Borrower
is not insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will US Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to Agent and the Lenders.  US Borrower is not
engaged or about to engage in any business or transaction for which the assets
retained by it are or will be an unreasonably small amount of capital, taking
into consideration the obligations to Agent and the Lenders incurred hereunder. 
US Borrower does not intend to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.

 

(b)                                Foreign Borrowers.  Each Foreign Borrower has
received consideration that is the reasonable equivalent value of the
obligations and liabilities that such Foreign Borrower has incurred to Agent and
the Lenders.  The property of each Foreign Borrower is (i) sufficient, if
disposed of at a fairly conducted sale under legal process, to enable payment of
all its obligations due and accruing due, and (ii) at a fair valuation, greater
than the total amount of liabilities, including contingent liabilities, of such
Foreign Borrower.  No Foreign Borrower has ceased paying its current obligations
in the ordinary course of business as they generally become due.  No Foreign
Borrower is for any reason (and will not by reason of the execution and delivery
of the Loan Documents) unable to meet its obligations as they generally become
due.

 

Section 6.14                      Financial Statements.  The Consolidated
financial statements of US Borrower for the fiscal year ended December 31, 2012,
and the unaudited Consolidated financial statements of US Borrower for the
fiscal quarter ended March 31, 2013, furnished to Agent and the Lenders, are
true and complete in all material respects, to the best knowledge of the
Companies, have been prepared in accordance with GAAP, except for the absence of
footnotes and subject to year-end adjustments consistent with past practice, and
fairly present in all material respects the financial condition of the Companies
as of the dates of such financial statements and the results of their operations
for the periods then ending.  Since the dates of such statements, there has been
no material adverse change in any Company’s financial condition, properties or
business or any change in any Company’s accounting procedures.

 

Section 6.15                      Regulations.  No Company is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
of the United States of America).  NeitherNone of the grantingproceeds of any
Loan (or any conversion thereof) or Letter of Credit nor the use of the proceeds
of any Loan or Letter of Creditwill be used to purchase or carry margin stock,
extend credit to others to purchase or carry margin stock or in any manner that
will violate, or be inconsistent with, the provisions of Regulation T, U or X or
any other Regulation of such Board of Governors.

 

Section 6.16                      Material Agreements.  Except as disclosed on
Schedule 6.16 hereto, as of the Closing Date, no Company is a party to any
(a) debt instrument (excluding the Loan Documents); (b) lease (capital,
operating or otherwise), whether as lessee or lessor thereunder; (c) contract,
commitment, agreement, or other arrangement involving the purchase or sale of
any inventory by it, or the license of any right to or by it; (d) contract,
commitment, agreement, or other arrangement with any of its “Affiliates” (as
such term is defined in the Exchange Act) other than a Company; (e) management
or employment contract or contract for personal services with any of its
Affiliates that is not otherwise terminable at will or on less than ninety (90)
days’ notice without liability; (f) collective bargaining agreement; or
(g) other contract, agreement, understanding, or arrangement with a third party;
that, as to subsections (a) through (g), requires the future payment of an
amount in excess of Thirty Million Dollars ($30,000,000) during any twelve-month
period.

 

--------------------------------------------------------------------------------


 

Section 6.17                      Intellectual Property.  Each Company owns, or
has the right to use, all of the material patents, patent applications,
industrial designs, designs, trademarks, service marks, copyrights and licenses,
and rights with respect to the foregoing, necessary for the conduct of its
business without any known conflict with the rights of others that could,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Effect.

 

Section 6.18                      Insurance.  Each Company maintains with
financially sound and reputable insurers insurance with coverage and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companiesin accordance with sound business practices.  Schedule 6.18
hereto sets forth all insurance carried by the Companies on the Closing Date,
setting forth in detail the amount and type of such insurance.

 

Section 6.19                      Deposit and Securities Accounts.  US Borrower
has provided to Agent a list of all banks, other financial institutions and
Securities Intermediaries at which US Borrower and any Domestic Guarantor of
Payment maintain Deposit Accounts or Securities Accounts as of the Closing Date,
which list correctly identifies the name, address and telephone number of each
such financial institution or Securities Intermediary, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

Section 6.20                      Accurate and Complete Statements.  Neither the
Loan Documents nor any written statement made by any Company in connection with
any of the Loan Documents contains, to the best knowledge of such Company,(other
than any projections, forecasts, other forward-looking information, budgets,
estimates and information of a general economic or industry specific nature)
concerning the Companies, taken together as a whole (including any supplements
and updates thereto theretofore delivered) with all other information made
available (taken in combination with the information contained in US Borrower’s
filings with the SEC), when furnished, contained any untrue statement of a
material fact or omitsomited to state a material fact necessary to make the
statements contained therein or in the Loan Documents not misleading.  After due
inquiry by US Borrower, there in light of the circumstances under which such
statements are made (giving effect to all supplements and updates provided
thereto).  There is no known fact that any Company has not disclosed to Agent
and the Lenders that has or is more than likely to have a Material Adverse
Effect.

 

Section 6.21                      Investment Company; Other Restrictions.  No
Company is (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to any foreign, federal, state or local statute or
regulation limiting its ability to incur Indebtedness.

 

Section 6.22                      Defaults.  No Default or Event of Default
exists hereunder, nor will any begin to exist immediately after the execution
and delivery hereof.

 

ARTICLE VII.  EVENTS OF DEFAULT

 

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”) hereunder:

 

Section 7.1                             Payments.  If (a) the interest on any
Loan, any commitment or other fee, or any other Obligation not listed in subpart
(b) hereof, shall not be paid in full when due and payable or within five
Business Days thereafter, or (b) the principal of any Loan or any obligation
under any Letter of Credit shall not be paid in full when due and payable.

 

Section 7.2                             Special Covenants.  If any Company shall
fail or omit to perform and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13 or
5.15 or 5.23 hereof.

 

--------------------------------------------------------------------------------


 

Section 7.3                             Other Covenants.  If any Company shall
fail or omit to perform and observe any agreement or other provision (other than
those referred to in Section 7.1 or 7.2 hereof) contained or referred to in this
Agreement or any Loan Document that is on such Company’s part to be complied
with, and that Default shall not have been fully corrected within thirty (30)
days after the earlier of (a) any Financial Officer of such Company becomes
aware of the occurrence thereof, or (b) the giving of written notice thereof to
Administrative Borrower by Agent or the Required Lenders that the specified
Default is to be remedied.

 

Section 7.4                             Representations and Warranties.  If any
representation, warranty or statement made in or pursuant to this Agreement or,
any Related Writingother Loan Document or any other material information
furnished by any Company to Agent or the Lenders, or any thereof, shall be false
or erroneous in any material respect.

 

Section 7.5                             Cross Default.  If any Company shall
default in the payment of principal or interest due and owing under any Material
Indebtedness Agreement beyond any period of grace provided with respect thereto
or in the performance or observance of any other provision, term or condition
contained in any Material Indebtedness Agreement under which such obligation is
created, if the effect of such default is to allow the acceleration of the
maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity.

 

Section 7.6                             ERISA Default.  The occurrence of one or
more ERISA Events that (a) the Required Lenders determine could reasonably be
expected to have a Material Adverse Effect, or (b) results in a Lien on any of
the assets of any Company.

 

Section 7.7                             Change in Control.  If any Change in
Control shall occur.

 

Section 7.8                             Judgments.  There is entered against any
Company:

 

(a)                                 a final judgment or order for the payment of
money by a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of sixty (60) days after the date on which the right to appeal has
expired; provided that such occurrence shall constitute an Event of Default only
if the aggregate of all such judgments for all such Companies shall exceed
TenTwenty Million Dollars ($10,000,00020,000,000) (less any amount that will be
covered by the proceeds of insurance and is not subject to dispute by the
insurance provider); or

 

(b)                                any one or more non-monetary final judgments
that are not covered by insurance, or, if covered by insurance, for which the
insurance company has not agreed to or acknowledged coverage, and that, in
either case, the Required Lenders reasonably determine have, or could be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by the prevailing
party or any creditor upon such judgment or order, or (ii) there is a period of
threethirty (30) consecutive Business Daysdays during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect.

 

Section 7.9                             Security.  If any Lien granted in this
Agreement or any other Loan Document in favor of Agent, for the benefit of the
Lenders, shall be determined to be (a) void, voidable or invalid, or is
subordinated or not otherwise given the priority contemplated by this Agreement
with respect to any material amount of Collateral and Borrowers have (or the
appropriate Credit Party has) failed to promptly execute appropriate documents
to correct such matters, or (b) unperfected as to any material amount of
Collateral (as determined by Agent, in its reasonable discretion) and Borrowers
have (or the appropriate Credit Party has) failed to promptly execute
appropriate documents to correct such matters.

 

--------------------------------------------------------------------------------


 

Section 7.10                      Validity of Loan Documents.  If (a) any
material provision, in the reasonable opinion of Agent, of any Loan Document
shall at any time cease to be valid, binding and enforceable against any Credit
Party; (b) the validity, binding effect or enforceability of any Loan Document
against any Credit Party shall be contested by any Credit Party; (c) any Credit
Party shall deny that it has any or further liability or obligation under any
Loan Document; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to Agent and the Lenders the benefits purported to be created thereby.

 

Section 7.11                    Insolvency Events.  If any Credit Party shall:

 

(a)                                 generally not pay its debts as such debts
become due;

 

(b)                                make a general assignment for the benefit of
creditors;

 

(c)                                 apply for or consent to the appointment of
an interim receiver, a receiver, a receiver and manager, an administrator,
sequestrator, monitor, a custodian, a trustee, an interim trustee, liquidator,
agent or other similar official of all or a substantial part of its assets or of
such Credit Party;

 

(d)                                be adjudicated a debtor or insolvent or have
entered against it an order for relief under any Debtor Relief Laws, in any
applicable jurisdiction, now or hereafter existing, as any of the foregoing may
be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be;

 

(e)                                 file a voluntary petition under the
Bankruptcy Code or seek relief under any other Debtor Relief Laws in any
jurisdiction outside of the United States, or file a proposal or notice of
intention to file such petition;

 

(f)                                    have an involuntary proceeding under the
Bankruptcy Code filed against it and the same shall not be controverted within
ten (10) days, or shall continue undismissed for a period of sixty (60) days
from commencement of such proceeding or case;

 

(g)                                file a petition, an answer, an application or
a proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other Debtor Relief Law, or admit (by answer, by default
or otherwise) the material allegations of a petition filed against it in any
proceeding under any Debtor Relief Law;

 

(h)                                Section 7.11 Solvency.  If any Credit Party
shall (a) except as permitted pursuant to Section 5.12 hereof, discontinue
business; (b) generally not pay its debts as such debts become due; (c) make a
general assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, sequestrator, monitor, a custodian, a trustee, an interim
trustee, liquidator, agent or other similar official of all or a substantial
part of its assets or of such Credit Party; (e) be adjudicated a debtor or
insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an

 

--------------------------------------------------------------------------------


 

involuntary proceeding under the Bankruptcy Code filed against it and the same
shall not be controverted within ten (10) days, or shall continue undismissed
for a period of sixty (60) days from commencement of such proceeding or case;
(h) file a petition, an answer, an application or a proposal seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal, provincial or state, or, if applicable, other
jurisdiction) relating to relief of debtors, or admit (by answer, by default or
otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors; (i) suffer or permit to continue unstayed and in effect for sixty
(60) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition or an application or a proposal
seeking its reorganization or appoints an interim receiver, a receiver and
manager, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Credit Party; (j) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or of such Credit Party; (k) have assets, the value of which is less
than its liabilities (taking into account prospective and contingent
liabilities, and rights of contribution from other Persons); or (l) have a
moratorium declared in respect of any of its Indebtedness, or any analogous
procedure or step is taken in any jurisdiction.

 

(i)                                    have an administrative receiver appointed
over the whole or substantially the whole of its assets, or of such Credit
Party; or

 

(j)                                    have a moratorium declared in respect of
any of its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.

 

ARTICLE VIII.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 8.1                             Optional Defaults.  If any Event of
Default referred to in Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 or
7.10 hereof shall occur, Agent may, with the consent of the Required Lenders,
and shall, at the written request of the Required Lenders, give written notice
to Borrowers to:

 

(a)                                 terminate the Commitment, if not previously
terminated, and, immediately upon such election, the obligations of the Lenders,
and each thereof, to make any further Loan, and the obligation of the Fronting
Lender to issue any Letter of Credit, immediately shall be terminated; and/or

 

(b)                                accelerate the maturity of all of the
Obligations (if the Obligations are not already due and payable), whereupon all
of the Obligations shall become and thereafter be immediately due and payable in
full without any presentment or demand and without any further or other notice
of any kind, all of which are hereby waived by each Borrower.

 

Section 8.2                             Automatic Defaults.  If any Event of
Default referred to in Section 7.11 hereof shall occur:

 

(a)                                 all of the Commitment shall automatically
and immediately terminate, if not previously terminated, and no Lender
thereafter shall be under any obligation to grant any further Loan, nor shall
the Fronting Lender be obligated to issue any Letter of Credit; and

 

--------------------------------------------------------------------------------


 

(b)                                the principal of and interest then
outstanding on all of the Loans, and all of the other Obligations, shall
thereupon become and thereafter be immediately due and payable in full (if the
Obligations are not already due and payable), all without any presentment,
demand or notice of any kind, which are hereby waived by each Borrower.

 

Section 8.3                             Letters of Credit.  If the maturity of
the Obligations shall be accelerated pursuant to Section 8.1 or 8.2 hereof,
Borrowers shall immediately deposit with Agent, as security for the obligations
of Borrowers and any Guarantor of Payment to reimburse Agent and the Lenders for
any then outstanding Letters of Credit, cash equal to the aggregate undrawn
balance of any then outstanding Letters of Credit.  Agent and the Lenders are
hereby authorized, at their option, to deduct any and all such amounts from any
deposit balances then owing by any Lender (or any affiliate of such Lender) to
or for the credit or account of US Borrower or any Domestic Guarantor of
Payment, as security for the obligations of the appropriate Borrower and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit.

 

Section 8.4                             Offsets.

 

(a)                                 If there shall occur or exist any Event of
Default referred to in Section 7.11 hereof or if the maturity of the Obligations
is accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by US Borrower or a
Domestic Guarantor of Payment to such Lender, or any Foreign Borrower or Foreign
Guarantor of Payment with respect to Obligations of a Foreign Borrower
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special) balances and all
other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of US Borrower or a Domestic Guarantor
of Payment, or any Foreign Borrower or Foreign Guarantor of Payment with respect
to such deposit balances and indebtedness of a Foreign Borrower or Foreign
Guarantor of Payment, all without notice to or demand upon any Borrower or any
other Person, all such notices and demands being hereby expressly waived by each
Borrower.

 

(b)                                Notwithstanding anything in this Agreement to
the contrary, if a Lender acts as a Securities Intermediary or a depository
institution for a Credit Party, and the applicable Securities Accounts or
Deposit Accounts of such Credit Party with such Lender (or an affiliate of a
Lender) are not subject to a Control Agreement, then such Lender agrees that
such accounts are subject to the Lien of Agent (to the extent granted pursuant
to the Security Documents) and it will not set off against or appropriate toward
the payment of, any Indebtedness owing to such Lender that does not constitute
Obligations (other than Customary Setoffs with respect to such Deposit Accounts
or Securities Accounts).

 

Section 8.5                             Equalization Provisions.  Each Lender
agrees with the other Lenders that if it, at any time, shall obtain any
Advantage over the other Lenders or any thereof in respect of the Obligations
(except as to Swing Loans and Letters of Credit prior to Agent’s giving of
notice to participate and except under Article III hereof), it shall purchase
from the other Lenders, for cash and at par, such additional participation in
the Obligations as shall be necessary to nullify the Advantage.  If any such
Advantage resulting in the purchase of an additional participation as aforesaid
shall be recovered in whole or in part from the Lender receiving the Advantage,
each such purchase shall be rescinded, and the purchase price restored (but
without interest unless the Lender receiving the Advantage is required to pay
interest on the Advantage to the Person recovering the Advantage from such
Lender) ratably to the extent of the recovery.  Each Lender further agrees with
the other Lenders that:

 

--------------------------------------------------------------------------------


 

(a)                                 if it at any time shall receive any payment
for or on behalf of any Borrower on any Indebtedness owing by any Borrower (or
through any Guarantor of Payment) pursuant to this Agreement (whether by
voluntary payment, by realization upon security, by reason of offset of any
deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise); or

 

(b)                                if any Lender (or affiliate of a Lender)
(i) maintains Deposit Accounts or Securities Account of any Borrower or any
Domestic Subsidiary, and (ii) exercises a right of offset or takes other action
against such Deposit Accounts or Securities Accounts;

 

then such Lender will apply all such payments (other than Customary Setoffs with
respect to the Deposit Accounts or Securities Accounts referenced in subpart
(b) above) first to any and all Obligations owing by Borrowers to that Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section 8.5 or any other section of this Agreement), and to the
extent not prohibited by law, to the remainder of the Obligations (and the
Secured Obligations in accordance with Section 8.6 hereof).  Each Credit Party
agrees that any Lender so purchasing a participation from the other Lenders or
any thereof pursuant to this Section 8.5, or exercising rights under this
provision, may exercise all of its rights of payment (including the right of
set-off) with respect to such participation or otherwise as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation.

 

Section 8.6                             Other Remedies.  The remedies in this
Article VIII are in addition to, not in limitation of, any other right, power,
privilege, or remedy, either in law, in equity, or otherwise, to which the
Lenders may be entitled.  Agent shall exercise the rights under this
Article VIII and all other collection efforts on behalf of the Lenders and no
Lender shall act independently with respect thereto, except as otherwise
specifically set forth in this Agreement.

 

Section 8.7                             Application of Proceeds.

 

(a)                                 Payments Prior to Exercise of Remedies. 
Prior to the exercise by Agent, on behalf of the Lenders, of remedies under this
Agreement or the other Loan Documents, all monies received by Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that Agent
shall have the right at all times to apply any payment received from US Borrower
first to the payment of all obligations (to the extent not paid by Borrowers)
incurred by Agent pursuant to Section 11.5 hereof and to the payment of Related
Expenses.

 

(b)                                Payments Subsequent to Exercise of Remedies. 
After the exercise by Agent or the Required Lenders of remedies under this
Agreement or the other Loan Documents, all monies received by Agent shall be
applied, unless otherwise required by the terms of the other Loan Documents or
by applicable law, as follows:

 

(i)                                     with respect to:

 

(A)                               payments from assets of Companies organized in
the United States (or a state thereof), (1) first, to the Obligations (and
Secured Obligations if such payments are from proceeds of Collateral) of US
Borrower, and (2) second, to the Obligations (and Secured Obligations if such
payments are from proceeds of Collateral) of any other Borrowers, in each case
applied in accordance with the Waterfall;

 

--------------------------------------------------------------------------------


 

(B)                               payments from assets of Companies that are not
organized in the United States (or a state thereof), to the Obligations (and
Secured Obligations if such payments are from proceeds of Collateral) of the
Foreign Borrowers, applied in accordance with the Waterfall; and

 

(C)                               any other payments, in accordance with the
Waterfall; and

 

(ii)                                  in accordance with the following priority
(the “Waterfall”):

 

(A)                               first, to the extent incurred in connection
with obligations payable by a specific Borrower, to the payment of all
obligations (to the extent not paid by Borrowers) incurred by Agent pursuant to
Section 11.5 hereof and to the payment of Related Expenses;

 

(B)                               second, to the extent incurred in connection
with the obligations payable by a specific Borrower, to the payment pro rata of
(1) interest then accrued and payable on the outstanding Loans, (2) any fees
then accrued and payable to Agent, and (3) any fees then accrued and payable to
the Fronting Lender or the holders of the Letter of Credit Commitment in respect
of the Letter of Credit Exposure;

 

(C)                               third, for payment of (1) principal
outstanding on the Loans and the Letter of Credit Exposure, on a pro rata basis
to the Lenders, based upon each such Lender’s Commitment Percentage, provided
that the amounts payable in respect of the Letter of Credit Exposure shall be
held and applied by Agent as security for the reimbursement obligations in
respect thereof, and, if any Letter of Credit shall expire without being drawn,
then the amount with respect to such Letter of Credit shall be distributed to
the Lenders, on a pro rata basis in accordance with this subsection (C), (2) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of Borrowers under such Hedge Agreement, and (3) the Bank
Product Obligations owing to a Lender (or an entity that is an affiliate of a
then existing Lender) under Bank Product Agreements; with such payment to be pro
rata among (1), (2) and (3) of this subsection (C); and

 

(D)                              finally, any remaining surplus after all of the
Secured Obligations have been paid in full, to Administrative Borrower for
distribution to the appropriate Borrowers, or to whomsoever shall be lawfully
entitled thereto.

 

ARTICLE IX.  THE AGENT

 

The Lenders authorize Wells Fargo and Wells Fargo hereby agrees to act as agent
for the Lenders in respect of this Agreement upon the terms and conditions set
forth elsewhere in this Agreement, and upon the following terms and conditions:

 

Section 9.1                             Appointment and Authorization. 
Effective on the Closing Date, KeyBank National Association hereby resigns as
administrative agent under the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement), and eachEach Lender
hereby irrevocably appoints Wells Fargo as Agent hereunder and authorizes Agent
to take such action as agent on its behalf and to exercise such powers hereunder
as are delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto, including, without limitation, to execute
Additional Foreign

 

--------------------------------------------------------------------------------


 

Borrower Assumption Agreements on behalf of the Lenders, and to execute various
Security Documents pertaining to the Foreign Borrower and Foreign Guarantors of
Payment on behalf of the Lenders.  Neither Agent nor any of its affiliates,
directors, officers, attorneys or employees shall (a) be liable for any action
taken or omitted to be taken by it or them hereunder or in connection herewith,
except for its or their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction), or be responsible in any
manner to any of the Lenders for the effectiveness, enforceability, genuineness,
validity or due execution of this Agreement or any other Loan Documents, (b) be
under any obligation to any Lender to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions hereof or
thereof on the part of Borrowers or any other Company, or the financial
condition of Borrowers or any other Company, or (c) be liable to any of the
Companies for consequential damages resulting from any breach of contract, tort
or other wrong in connection with the negotiation, documentation, administration
or collection of the Loans or Letters of Credit or any of the Loan Documents. 
Notwithstanding any provision to the contrary contained in this Agreement or in
any other Loan Document, Agent shall not have any duty or responsibility except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Agent.  Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in other Loan Documents with reference to Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

Section 9.2                             Note Holders.  Agent may treat the payee
of any Note as the holder thereof (or, if there is no Note, the holder of the
interest as reflected on the books and records of Agent) until written notice of
transfer shall have been filed with Agent, signed by such payee and in form
satisfactory to Agent.

 

Section 9.3                             Consultation With Counsel.  Agent may
consult with legal counsel selected by Agent and shall not be liable for any
action taken or suffered in good faith by Agent in accordance with the opinion
of such counsel.

 

Section 9.4                             Documents.  Agent shall not be under any
duty to examine into or pass upon the validity, effectiveness, genuineness or
value of any Loan Document or any other Related Writing furnished pursuant
hereto or in connection herewith or the value of any collateral obtained
hereunder, and Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

 

Section 9.5                             Agent and Affiliates.  Wells Fargo and
its affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Companies and Affiliates as though Wells Fargo were not Agent hereunder and
without notice to or consent of any Lender.  Each Lender acknowledges that,
pursuant to such activities, Wells Fargo or its affiliates may receive
information regarding any Company or any Affiliate (including information that
may be subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that Agent shall be under no obligation to provide
such information to other Lenders.  With respect to Loans and Letters of Credit
(if any), Wells Fargo and its affiliates shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though
Wells Fargo were not Agent, and the terms “Lender” and “Lenders” include Wells
Fargo and its affiliates, to the extent applicable, in their individual
capacities.

 

--------------------------------------------------------------------------------


 

Section 9.6                             Knowledge or Notice of Default.  Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless Agent has received written notice from a Lender or
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that Agent receives such a notice, Agent shall give notice thereof to the
Lenders. Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders); provided that, unless and until Agent
shall have received such directions, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable, in its discretion, for
the protection of the interests of the Lenders.

 

Section 9.7                             Action by Agent.  Subject to the other
terms and conditions hereof, so long as Agent shall be entitled, pursuant to
Section 9.6 hereof, to assume that no Default or Event of Default shall have
occurred and be continuing, Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights that may be
vested in it by, or with respect to taking or refraining from taking any action
or actions that it may be able to take under or in respect of, this Agreement. 
Agent shall incur no liability under or in respect of this Agreement by acting
upon any notice, certificate, warranty or other paper or instrument believed by
it to be genuine or authentic or to be signed by the proper party or parties, or
with respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent’s acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

Section 9.8                             Release of Collateral or Guarantor of
Payment.  In the event of a merger, sale of assets or other transaction
permitted pursuant to Section 5.12 hereof or otherwise permitted pursuant to
this Agreement, and so long as there is no Default or Event of Default existing,
Agent, at the request and expense of US Borrower, is hereby authorized by the
Lenders to (a) release such Collateral from this Agreement or any other Loan
Document, (b) release a Guarantor of Payment or Foreign Borrower in connection
with such permitted transfer or event, and (c) duly assign, transfer and deliver
to the affected Person (without recourse and without any representation or
warranty) such Collateral as is then (or has been) so transferred or released
and as may be in possession of Agent and has not theretofore been released
pursuant to this Agreement.

 

Section 9.9                             Delegation of Duties.  Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct, as determined by a court of competent jurisdiction.

 

Section 9.10                      Indemnification of Agent.  The Lenders agree
to indemnify Agent (to the extent not reimbursed by Borrowers) ratably,
according to their respective Commitment Percentages, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees and expenses) or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by or asserted
against Agent in its capacity as agent in any way relating to or arising out of
this Agreement or any Loan Document or any action taken or omitted by Agent with
respect to this Agreement or any Loan Document; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction, or from
any action taken or omitted by Agent in any capacity other than as agent under
this Agreement or any other Loan Document.

 

--------------------------------------------------------------------------------


 

No action taken in accordance with the directions of the Required Lenders shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section 9.10.  The undertaking in this Section 9.10 shall survive repayment
of the Loans, cancellation of the Notes, if any, expiration or termination of
the Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of Agent.

 

Section 9.11                      Successor Agent.  Agent may resign as agent
hereunder by giving not fewer than thirty (30) days prior written notice to
Administrative Borrower and the Lenders.  If Agent shall resign under this
Agreement, then either (a) the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders (with the consent of Administrative
Borrower so long as an Event of Default does not exist and which consent shall
not be unreasonably withheld), or (b) if a successor agent shall not be so
appointed and approved within the thirty (30) day period following Agent’s
notice to the Lenders of its resignation, then Agent shall appoint a successor
agent that shall serve as agent until such time as the Required Lenders appoint
a successor agent.  If no successor agent has accepted appointment as Agent by
the date that is thirty (30) days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  Upon its appointment, such successor
agent shall succeed to the rights, powers and duties as agent, and the term
“Agent” means such successor effective upon its appointment, and the former
agent’s rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement.  After any retiring Agent’s resignation as Agent, the provisions
of this Article IX shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

Section 9.12                      Fronting Lender.  The Fronting Lender shall
act on behalf of the Lenders with respect to any Letters of Credit issued by the
Fronting Lender and the documents associated therewith.  The Fronting Lender
shall have all of the benefits and immunities (a) provided to Agent in this
Article IX with respect to any acts taken or omissions suffered by the Fronting
Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent”, as used in this Article IX, included the Fronting Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Fronting Lender.

 

Section 9.13                      Swing Line Lender.  The Swing Line Lender
shall act on behalf of the Lenders with respect to any Swing Loans.  The Swing
Line Lender shall have all of the benefits and immunities (a) provided to Agent
in this Article IX with respect to any acts taken or omissions suffered by the
Swing Line Lender in connection with the Swing Loans as fully as if the term
“Agent”, as used in this Article IX, included the Swing Line Lender with respect
to such acts or omissions, and (b) as additionally provided in this Agreement
with respect to the Swing Line Lender.

 

Section 9.14                      Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise, to (i) file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and
Agent

 

--------------------------------------------------------------------------------


 

(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent) allowed in such judicial
proceedings, and (ii) collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and (b) any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to Agent and, in the event that Agent shall consent
to the making of such payments directly to the Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent.  Nothing
contained herein shall be deemed to authorize Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

Section 9.15                      No Reliance on Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on Agent to carry out
such Lender’s or its affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with
Borrowers, their respective Affiliates or agents, the Loan Documents or the
transactions hereunder:  (a) any identity verification procedures, (b) any
record keeping, (c) any comparisons with government lists, (d) any customer
notices or (e) any other procedures required under the CIP Regulations or such
other laws.

 

Section 9.16                      Other Agents.  Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “arrangers” or
other designations for purposes hereof, but (a) any such designation shall have
no substantive effect, and (b) any such Lender and its affiliates shall have no
additional powers, duties, responsibilities or liabilities as a result thereof.

 

ARTICLE X.  GUARANTY

 

Section 10.1                      The Guaranty.  US Borrower hereby guarantees
to Agent, for the benefit of the Secured Parties, as a primary obligor and not
as a surety, the prompt payment of the Secured Obligations owing by each other
Borrower in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  US Borrower hereby further
agrees that, if any of the Secured Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), US Borrower will promptly pay
the same, without any demand or notice whatsoever, and that, in the case of any
extension of time of payment or renewal of any of the Secured Obligations, the
same will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

Section 10.2                      Obligations Unconditional.  The obligations of
US Borrower under Section 10.1 hereof are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Secured Obligations, and, to the fullest
extent permitted by applicable

 

--------------------------------------------------------------------------------


 

law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.2 that the obligations of US Borrower
hereunder, as a Guarantor, shall be absolute and unconditional under any and all
circumstances.  US Borrower agrees that it shall have no right of subrogation,
indemnity, reimbursement or contribution against any other Borrower or any other
Guarantor of Payment for amounts paid under this Article X until such time as
the Secured Obligations have been irrevocably paid in full (other than
(i) contingent obligations which by their terms survive the termination of this
Agreement and (ii) obligations and liabilities under Bank Product Agreements or
Hedge Agreements as to which arrangements satisfactory to the applicable Lender
(or an entity that is an affiliate of such Lender) shall have been made). 
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of US Borrower as a Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Secured Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)                                any of the acts mentioned in any of the
provisions of any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be done or omitted;

 

(c)                                 the maturity of any of the Secured
Obligations shall be accelerated, or any of the Secured Obligations shall be
modified, supplemented or amended in any respect, or any right under any of the
Loan Documents, or any other agreement or instrument referred to in the Loan
Documents shall be waived or any other guarantee of any of the Secured
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(d)                                any Lien granted to, or in favor of, Agent,
for the benefit of the Lenders, as security for any of the Secured Obligations
shall fail to attach or be perfected; or

 

(e)                                 any of the Secured Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, US Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that Agent or any Lender exhaust any right, power or remedy
or proceed against any Person under any of the Loan Documents or any other
agreement or instrument referred to in the Loan Documents, or against any other
Person under any other guarantee of, or security for, any of the Secured
Obligations.

 

Section 10.3                      Reinstatement.  The obligations of US Borrower
under this Article X shall be automatically reinstated if and to the extent
that, for any reason, any payment by or on behalf of any Person in respect of
the Secured Obligations is rescinded or must be otherwise restored by any holder
of any of the Secured Obligations, whether as a result of any proceedings in
bankruptcy or reorganizationunder any Debtor Relief Laws or otherwise, and US
Borrower agrees that it will indemnify Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) incurred by Agent or such Lender in connection with
such rescission or restoration, including any such reasonable costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference,

 

--------------------------------------------------------------------------------


 

fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar lawDebtor Relief Laws.

 

Section 10.4                      Certain Additional Waivers.  US Borrower
agrees that US Borrower shall have no right of recourse to security for the
Secured Obligations, except through the exercise of rights of subrogation
pursuant to Section 10.2 hereof and through the exercise of rights of
contribution pursuant to Section 11.6 hereof.

 

Section 10.5                      Remedies.  US Borrower agrees that, to the
fullest extent permitted by law, as between US Borrower, on the one hand, and
Agent, on behalf of the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 8.1 or 8.2
hereof (and shall be deemed to have become automatically due and payable in the
circumstances provided in such Sections 8.1 and 8.2) for purposes of
Section 10.1 hereof, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by US Borrower for
purposes of Section 10.1 hereof.

 

Section 10.6                      Guarantee of Payment; Continuing Guarantee. 
The guarantee in this Article X is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Secured Obligations owing by
each other Borrower, whenever arising.

 

Section 10.7                      Payments.  All payments by US Borrower under
this Article X shall be made in Dollars, and free and clear of any Taxes.

 

ARTICLE XI.  MISCELLANEOUS

 

Section 11.1                      Lenders’ Independent Investigation.  Each
Lender, by its signature to this Agreement, acknowledges and agrees that Agent
has made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender.  Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter.  Each Lender further represents
that it has reviewed each of the Loan Documents.

 

Section 11.2                      No Waiver; Cumulative Remedies.  No omission
or course of dealing on the part of Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of Agent) in exercising any right, power or remedy hereunder or
under any of the Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents.  The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held under
any of the Loan Documents or by operation of law, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

Section 11.3                      Amendments, Waivers and Consents.

 

(a)                                 General Rule.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)                                Exceptions to the General Rule. 
Notwithstanding the provisions of subsection (a) of this Section 11.3:

 

(i)                                    Specific Consent Requirements: No
amendment, waiver or consent shall:

 

(A)                               increase the Commitment of any Lender
hereunder or the amount of any Loans of any Lender, in any case, without such
Lender’s written consent;

 

(B)                               waive, extend or postpone the maturity of any
Loan, the payment date of interest or scheduled principal hereunder, or the
payment date of commitment fees payable hereunder, in any case without the
written consent of each Lender directly and adversely affected thereby;

 

(C)                               (i) Unanimous Consent Requirements.  Unanimous
consent of the Lenders shall be required with respect to (A) any increase in the
Commitment hereunder (except as specified in Section 2.9(b) hereof, provided
that no Lender’s Commitment shall be increased without such Lender’s consent),
(B) the extension of maturity of the Loans, the payment date of interest or
scheduled principal hereunder, or the payment date of commitment fees payable
hereunder, (C) any reduction inreduce the stated rate of interest on the
Loansany Loan (provided that the institutionwaiver of the Default Rate or post
default interest and a subsequent removal of the Default Rate or post default
interest shall not constitute a decrease in interest rate pursuant to this
Section 11.3), or in anythe amount of interest or scheduled principal due on any
Loan, or any reduction inreduce the stated rate of commitment fees payable
hereunder or any change in the manner of pro rata application of any payments
made by Borrowers to the Lenders hereunder, (D) any change inin each case,
without the written consent of each Lender directly and adversely affected
thereby,

 

(D)                               change any percentage voting requirement,
voting rights, or the Required Lenders definition in this Agreement, (E) the
release ofin each case, without the consent of each Lender directly and
adversely affected thereby;

 

(E)                               release the US Borrower or any Domestic
Guarantor of Payment or any material amount ofall or substantially all of the
value of the Collateral securing the Secured Obligations, except in connection
with a transaction specifically permitted hereunder, or (F) any amendment toin
each case, without the written consent of each Lender; or

 

(F)                                amend this Section 11.3 or Section 8.5 or 8.7
hereof.8.7, in each case, without the written consent of each Lender directly
and adversely affected thereby.

 

--------------------------------------------------------------------------------


 

(ii)                                  Provisions Relating to Special Rights and
Duties.  No provision of this Agreement affecting Agent in its capacity as such
shall be amended, modified or waived without the consent of Agent.  No provision
of this Agreement relating to the rights or duties of the Fronting Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Fronting Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

 

(iii)                               Incremental Term Loans.  The Loan Documents
may be amended by Agent and US Borrower only to effect Incremental Term Loans
and Incremental Term Loan Commitments pursuant Section 2.9(ab) hereof; provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.

 

(c)                                 Replacement of Non-Consenting Lender.  If,
in connection with any proposed amendment, waiver or consent hereunder, (i) the
consent of all Lenders is required, but only the consent of Required Lenders is
obtained, or (ii) the consent of Required Lenders is required, but the consent
of the Required Lenders is not obtained (any Lender withholding consent as
described in subparts (i) and (ii) hereof being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not the Non-Consenting Lender, Agent may, at
the sole expense of Borrowers, upon notice to such Non-Consenting Lender and
Administrative Borrower, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof) all of its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that such Non-Consenting Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts, including any breakage
compensation under Article III hereof).Non-Consenting Lenders may be replaced
pursuant to the terms of Section 3.4(b) hereof.

 

(d)                                Generally.  Notice of amendments, waivers or
consents ratified by the Lenders hereunder shall be forwarded by Agent to all of
the Lenders.  Each Lender or other holder of a Note (or if there is no Note, the
holder of the interest as reflected on the books and records of Agent) (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

 

Section 11.4                      Notices.  All notices, requests, demands and
other communications provided for hereunder shall be in writing and, if to a
Borrower, mailed or delivered to it, addressed to it at the address specified on
the signature pages of this Agreement (together with a courtesy copy thereof to
US Borrower’s general counsel, mailed or delivered to TeleTech Holdings, Inc.,
9197 South Peoria Street, Englewood, Colorado 80112-5833, Attention: General
Counsel) or at such other address as shall be designated by US Borrower in a
written notice to each of the other parties), if to a Lender, mailed or
delivered to it, addressed to the address of such Lender specified on the
signature pages of this Agreement, or, as to each party, at such other address
as shall be designated by such party in a written notice to each of the other
parties.  All notices, statements, requests, demands and other communications
provided for hereunder shall be deemed to be given or made when hand delivered,
delivered by overnight courier or five Business Days after being

 

--------------------------------------------------------------------------------


 

deposited in the mails with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile with telephonic confirmation of
receipt (if received during a Business Day, otherwise the following Business
Day).  All notices hereunder shall not be effective until received.  For
purposes of Article II hereof, Agent shall be entitled to rely on telephonic
instructions from any person that Agent in good faith believes is an Authorized
Officer and US Borrower shall hold Agent and each Lender harmless from any loss,
cost or expense resulting from any such reliance.

 

Section 11.5                      Costs, Expenses and Documentary Taxes.  US
Borrower agrees to pay on demandwithin thirty (30) days of its receipt of an
invoice (together with reasonable and customary supporting documentation)
therefor, all reasonable costs and expenses of Agent and all Related Expenses,
including but not limited to (a) syndication, administration, travel and
out-of-pocket expenses, including but not limited to reasonable and documented
out-of-pocket attorneys’ fees and expenses, of Agent in connection with the
preparation, negotiation and closing of the Loan Documents (and with respect to
the First Amendment, subject to the limitations set forth in the Fee Letter) and
the administration of the Loan Documents, and the collection and disbursement of
all funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Agent in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c and (b) the reasonable fees and out-of-pocket
expenses of special counsel for Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto.  US Borrower, and any appropriate Foreign Borrower, also agrees to pay
on demand all reasonable costs and expenses (including Related Expenses) of
Agent and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any Related WritingLoan Document.  In addition, US Borrower and any
appropriate Foreign Borrower shall pay any and all stamp, transfer, documentary
and other taxes, assessments, charges and fees payable or determined to be
payable in connection with the execution and delivery of the Loan Documents, and
the other instruments and documents to be delivered hereunder, and agree to hold
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or failure to pay such taxes or
fees, other than those liabilities resulting from the gross negligence or
willful misconduct of Agent, or, with respect to amounts owing to a Lender, such
Lender, in each case as determined by a court of competent jurisdiction.  All
obligations provided for in this Section 11.5 shall survive any termination of
this Agreement.

 

Section 11.6                      Indemnification.  US Borrower, and each
Foreign Borrower to the extent relating to the Loans and other credit extensions
to such Foreign Borrower, agrees to defend, indemnify and hold harmless Agent
and the Lenders (and their respective affiliates, officers, directors,
attorneys, agents and employees) (each, an “indemnified person”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ feesthe
reasonable fees, disbursements and other charges of counsel, but limited, in the
case of legal fees and expenses, to the reasonable and documented out-of-pocket
fees and expenses of one counsel, representing all of the indemnified persons,
taken as a whole, and, if reasonably necessary, of a single local counsel in
each relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all such indemnified persons, taken as whole, and,
in the case of an actual or perceived conflict of interest where the indemnified
person affected by such conflict notifies you of the existence of such conflict
and thereafter retains its own counsel, of another firm of counsel for each such
affected indemnified person) or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against Agent or any
Lenderindemnified person in connection with any investigative, administrative or
judicial proceeding (whether or not such Lender or Agentindemnified person shall
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document or any actual or proposed use of

 

--------------------------------------------------------------------------------


 

proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that no Lender nor Agentindemnified person
shall have the right to be indemnified under this Section 11.6 for its own gross
negligence or willful misconduct, as determinedany cost, expense or liability
(a) to the extent determined by a court of competent jurisdiction in a final,
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such indemnified person or any of such indemnified
person’s controlled or controlling affiliates or any or its or their agents or
representatives, (b) arising from a material breach of such indemnified person’s
(or any of its affiliates, agents or representatives) obligations under the Loan
Documents (as determined in a final, non-appealable judgment by a court of
competent jurisdiction) pursuant to a claim brought by US Borrower, or
(c) arising from any claim, actions, suits, inquiries, litigation, investigation
or proceeding that is brought by an indemnified person against any other
indemnified person (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding (x) against Agent or any indemnified person in their
role as “administrative agent”, “lead arranger”, “bookrunner” or other similar
role under the Loan Documents or (y) arising out of any act or omission on the
part of US Borrower or any of its Subsidiaries or Affiliates).  All obligations
provided for in this Section 11.6 shall survive any termination of this
Agreement.

 

Section 11.7                      Obligations Several; No Fiduciary
Obligations.  The obligations of the Lenders hereunder are several and not
joint.  Nothing contained in this Agreement and no action taken by Agent or the
Lenders pursuant hereto shall be deemed to constitute Agent or the Lenders a
partnership, association, joint venture or other entity.  No default by any
Lender hereunder shall excuse the other Lenders from any obligation under this
Agreement; but no Lender shall have or acquire any additional obligation of any
kind by reason of such default.  The relationship between Borrowers and the
Lenders with respect to the Loan Documents and the Related Writings is and shall
be solely that of debtors and creditors, respectively, and neither Agent nor any
Lender shall have any fiduciary obligation toward any Credit Party with respect
to any such documents or the transactions contemplated thereby.

 

Section 11.8                      Execution in Counterparts.  This Agreement may
be executed in any number of counterparts, and by different parties hereto in
separate counterparts and by facsimile signature, each of which counterparts
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

 

Section 11.9                      Binding Effect; Borrowers’ Assignment.  This
Agreement shall become effective when it shall have been executed by each
Borrower, Agent and each Lender and thereafter shall be binding upon and inure
to the benefit of each Borrower, Agent and each of the Lenders and their
respective successors and permitted assigns, except that no Borrower nor any
other Credit Party shall have the right to assign or otherwise transfer any of
its rights or obligations hereunder or any interest herein without the prior
written consent of Agent and all of the Lenderseach Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(a) to an assignee in accordance with the provisions of Section 11.10(a),
(ii) by way of participation in accordance with the provisions of
Section 11.10(c) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.10(d) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.10(c) and,
to the extent expressly contemplated hereby, any of affiliates, directors,
officers, attorneys or employees of each of Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

--------------------------------------------------------------------------------


 

Section 11.10               Lender Assignments; Participations.

 

(a)                                 Assignments of Commitments.  Each Lender
shall have the right at any time or times to assign to an Eligible Transferee
(other than to a Lender that shall not be in compliance with this Agreement),
without recourse, all or a percentage of all of the following:  (i) such
Lender’s Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s
Notes, and (iv) such Lender’s interest in any Letter of Credit or Swing Loan,
and any participation purchased pursuant to Section 2.2(b) or 2.2(c) or
Section 8.5 hereof.by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any credit
facility hereunder (including the Revolving Credit Commitments and any Loans),
any such assignment shall be subject to the following conditions:

 

(b)                                Prior Consent.  No assignment may be
consummated pursuant to this Section 11.10 without the prior written consent of
Administrative Borrower and Agent (other than an assignment by any Lender to any
affiliate of such Lender which affiliate is an Eligible Transferee and either
wholly-owned by a Lender or is wholly-owned by a Person that wholly owns, either
directly or indirectly, such Lender, or to another Lender), which consent of
Administrative Borrower and Agent shall not be unreasonably withheld; provided
that the consent of Administrative Borrower shall not be required if, at the
time of the proposed assignment, any Default or Event of Default shall then
exist.  Anything herein to the contrary notwithstanding, any Lender may at any
time make a collateral assignment of all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank, and no such assignment shall release
such assigning Lender from its obligations hereunder.

 

(c)                                 Minimum Amount.  Each such assignment shall
be in a minimum amount of the lesser of Five Million Dollars ($5,000,000) of the
assignor’s Commitment and interest herein, or the entire amount of the
assignor’s Commitment and interest herein.

 

(d)                                Assignment Fee.  Unless the assignment shall
be to an affiliate of the assignor or the assignment shall be due to merger of
the assignor or for regulatory purposes, either the assignor or the assignee
shall remit to Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

 

(e)                                 Assignment Agreement.  Unless the assignment
shall be due to merger of the assignor or a collateral assignment for regulatory
purposes, the assignor shall (i) cause the assignee to execute and deliver to
Administrative Borrower and Agent an Assignment Agreement, and (ii) execute and
deliver, or cause the assignee to execute and deliver, as the case may be, to
Agent such additional amendments, assurances and other writings as Agent may
reasonably require.

 

(f)                                   Non-U.S. Assignee.  If the assignment is
to be made to an assignee that is organized under the laws of any jurisdiction
other than the United States or any state thereof, the assignor Lender shall
cause such assignee, at least five Business Days prior to the effective date of
such assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, Agent and Borrowers) that under applicable law and treaties no
taxes will be required to be withheld by Agent, Borrowers or the assignor with
respect to any payments to be made to such assignee in respect of the Loans
hereunder, (ii) to furnish to the assignor Lender (and, in the case of any
assignee registered in the Register (as

 

--------------------------------------------------------------------------------


 

defined below), Agent and Borrowers) either U.S. Internal Revenue Service
Form W-8ECI, Form W-8IMY or U.S. Internal Revenue Service Form W-8BEN, as
applicable (wherein such assignee claims entitlement to complete exemption from
U.S. federal withholding tax on all payments hereunder), and (iii) to agree (for
the benefit of the assignor, Agent and Borrowers) to provide to the assignor
Lender (and, in the case of any assignee registered in the Register, to Agent
and Borrowers) a new Form W-8ECI or Form W-8BEN, as applicable, upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations and
amendments duly executed and completed by such assignee, and to comply from time
to time with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

 

(g)                                Deliveries by Borrowers.  Upon satisfaction
of all applicable requirements specified in subsections (a) through (f) above,
Borrowers shall execute and deliver (i) to Agent, the assignor and the assignee,
any consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by Borrowers in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes.  After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
Administrative Borrower marked “replaced”.

 

(i)                                    Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment and/or
the Loans at the time owing to it (in each case with respect to any credit
facility hereunder) or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in paragraph (a)(i)(B) of this Section 11.10 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in paragraph
(a)(i)(A) of this Section 11.10, the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment Agreement with respect to such
assignment is delivered to Agent or, if “Trade Date” is specified in the
Assignment Agreement, as of the Trade Date) shall not be less than $5,000,000,
unless each of Agent and, so long as no Event of Default has occurred and is
continuing, the Administrative Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Administrative
Borrower shall be deemed to have given its consent ten (10) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through Agent) unless such consent is expressly refused by the Administrative
Borrower prior to such tenth (10th) Business Day;

 

(ii)                                Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and

 

--------------------------------------------------------------------------------


 

obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

 

(iii)                            Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(a)(i)(B) of this Section 11.10 and, in addition:

 

(A)                               the consent of the Administrative Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided, that the Administrative Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to Agent within ten (10) Business Days after having received
notice thereof;

 

(B)                               the consent of Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Revolving Credit
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

(C)                               the consents of the Fronting Lenders and the
Swing Line Lender shall be required for any assignment in respect of the
Revolving Credit Commitments.

 

(iv)                             Assignment and Assumption.  The parties to each
assignment shall execute and deliver to Agent an Assignment Agreement, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  The assignee, if it is not a Lender, shall deliver
to Agent an administrative questionnaire (in form and substance satisfactory to
Agent).

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) any Borrower or any of Subsidiaries or
Affiliates of any Borrower or (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)                             No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

(vii)                         Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and Agent, the
applicable pro rata share of Loans

 

--------------------------------------------------------------------------------


 

previously requested, but not funded by, the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Agent, the Fronting Lenders, the Swing Line Lender and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(h)                                 Effect of Assignment.  Upon satisfaction of
all applicable requirements set forth in subsections (a) through (g) above, and
any other condition contained in this Section 11.10, (i) the assignee shall
become and thereafter be deemed to be a “Lender” for theSubject to acceptance
and recording thereof by Agent pursuant to paragraph (c) of this Section 11.10,
from and after the effective date specified in each Assignment Agreement, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment Agreement, have the rights and obligations
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.2, 3.3, 3.5, 11.5 and 11.6
hereof with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement, (ii) the
assignor shall be released from its obligations hereunder to the extent that its
interest has been assigned, (iii) in the event that the assignor’s entire
interest has been assigned, the assignor shall cease to be and thereafter shall
no longer be deemed to be a “Lender” and (iv) the signature pages hereto and
Schedule 1 hereto shall be automatically amended, without further action, to
reflect the result of any such assignment. as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 11.10 (other than a purported assignment to a natural Person or a
Borrower or any of a Borrower’s Subsidiaries or Affiliates, which shall be null
and void.)

 

(b)                                (i) Agent to Maintain Register.  Agent,
acting solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain at the address for notices referred to in Section 11.4 hereofone of its
offices in Charlotte, North Carolina, a copy of each Assignment Agreement and
each Additional Lender Assumption Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Revolving Credit Commitment of, and principal amount ofamounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, in the absence ofabsent manifest error, and the Borrowers, Agent and
the Lenders mayshall treat each Person whose name is recorded in the Register as
the owner of the Loan recorded thereinpursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrowers orand any Lender (but only to the extent of
entries in the Register that are

 

--------------------------------------------------------------------------------


 

applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

 

(c)                                 Section 11.11 Sale of Participations.  Any
Lender may, in the ordinary course of its commercial banking business and in
accordance with applicable law, at any time sell participations to one or more
Eligible Transferees (each a “Participant”) in all or a portion of its rights or
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Commitment and the Loans and
participations owing to it and the Note, if any, held by it); provided
that:Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or Agent, sell participations to any Person (other than
a natural Person, (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person, or the a
Borrower or any of a Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, Agent, the Fronting Lenders, the Swing Line Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.6 with respect to any payments made by such Lender to its
Participant(s).

 

(a)                                 any such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged;

 

(b)                                such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(c)                                 the parties hereto shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

(d)                                such Participant shall be bound by the
provisions of Section 8.5 hereof, and the Lender selling such participation
shall obtain from such Participant a written confirmation of its agreement to be
so bound; and

 

(e)                                 no Participant (unless such Participant is
itself a Lender) shall be entitled to require such Lender to take or refrain
from taking action under this Agreement or under any other Loan Document, except
that such Lender may agree with such Participant that such Lender will not,
without such Participant’s consent, take action of the type described as
follows:

 

(i)                                     increase the portion of the
participation amount of any Participant over the amount thereof then in effect,
or extend the Commitment Period, without the written consent of each Participant
affected thereby; or

 

(ii)                                  reduce the principal amount of or extend
the time for any payment of principal of any Loan, or reduce the rate of
interest or extend the time for

 

--------------------------------------------------------------------------------


 

payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

 

Borrowers agree that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrowers
shall not increase as a result of such transfer and Borrowers shall have no
obligation to any Participant.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.3(b)(i)(A),
(B) or (C) hereof that directly and adversely affects such Participant.  The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2 and 3.3 hereof (subject to the requirements and limitations
therein, including the requirements under Section 3.2(g) (it being understood
that the documentation required under Section 3.2(g) hereof shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this
Section 11.10; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.4 hereof as if it were an assignee under paragraph
(a) of this Section 11.10; and (B) shall not be entitled to receive any greater
payment under Sections 3.1 or 3.2 hereof, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Administrative Borrower’s
request and the Borrowers’ expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 3.4(b) hereof with respect
to any Participant.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 8.4 hereof as though it were a Lender;
provided that such Participant agrees to be subject to Section 8.5 hereof as
though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(d)                                Section 11.12 Replacement of Affected
Lenders.  Each Lender agrees that, during the time in which any Lender is an
Affected Lender, Agent shall have the right (and

 

--------------------------------------------------------------------------------


 

Agent shall, if requested by Administrative Borrower), at the sole expense of
Borrowers, upon notice to such Affected Lender and Administrative Borrower, to
require that such Affected Lender assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.12 hereof), all of its
interests, rights and obligations under this Agreement to an Eligible
Transferee, approved by Administrative Borrower (unless an Event of Default
shall exist) and Agent, that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that such
Affected Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (recognizing that any Affected Lender
may have given up its rights under this Agreement to receive payment of fees and
other amounts pursuant to Section  2.6(f) and (g) hereof), from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or Administrative Borrower (in the case of all other amounts, including
any breakage compensation under Article III hereof).Certain Pledges.  Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 11.11             Section 11.13 Patriot Act Notice.  Each Lender and
Agent (for itself and not on behalf of any other party) hereby notifies the
Credit Parties that, pursuant to the requirements of the Patriot Act, such
Lender and Agent are required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each of the Credit Parties and other information that will allow such Lender
or Agent, as applicable, to identify the Credit Parties in accordance with the
Patriot Act.  Each Borrower shall provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by Agent or a Lender in order to assist Agent or such Lender in maintaining
compliance with the Patriot Act.

 

Section 11.12             Section 11.14 Severability of Provisions; Captions;
Attachments.  Any provision of this Agreement that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  The several captions to sections and
subsections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement.  Each schedule or exhibit
attached to this Agreement shall be incorporated herein and shall be deemed to
be a part hereof.

 

Section 11.13             Section 11.15 Investment Purpose.  Each of the Lenders
represents and warrants to Borrowers that it is entering into this Agreement
with the present intention of acquiring any Note issued pursuant hereto (or, if
there is no Note, the interest as reflected on the books and records of Agent)
for investment purposes only and not for the purpose of distribution or resale,
it being understood, however, that each Lender shall at all times retain full
control over the disposition of its assets.

 

Section 11.14             Section 11.16 Entire Agreement.  This Agreement, any
Note and any other Loan Document or other agreement, document or instrument
attached hereto or executed on or as of the Closing Date integrate all of the
terms and conditions mentioned herein or incidental hereto and supersede all
oral representations and negotiations and prior writings with respect to the
subject matter hereof.

 

--------------------------------------------------------------------------------


 

Section 11.15             Section 11.17 Limitations on Liability of the Fronting
Lender.  Borrowers assume all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit with respect to its use of such Letters of
Credit.  Neither the Fronting Lender nor any of its officers or directors shall
be liable or responsible for (a) the use that may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the
Fronting Lender against presentation of documents that do not comply with the
terms of a Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the account party on such Letter of Credit shall have a
claim against the Fronting Lender, and the Fronting Lender shall be liable to
such account party, to the extent of any direct, but not consequential, damages
suffered by such account party that such account party proves were caused by
(i) the Fronting Lender’s willful misconduct or gross negligence (as determined
by a court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Fronting Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, the Fronting Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

Section 11.16             Section 11.18 General Limitation of Liability.  No
claim may be made by any Credit Party, any Lender, Agent, the Fronting Lender or
any other Person against Agent, the Fronting Lender, or any other Lender or the
affiliates, directors, officers, employees, attorneys or agents of any of them
for any damages other than actual compensatory damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and Borrowers, each Lender, Agent and the Fronting Lender hereby, to the fullest
extent permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor; provided that nothing in this Section 11.16 shall limit the
indemnity and reimbursement obligations set forth in Section 11.6 hereof to the
extent that such special, consequential or punitive damages are included in any
claim by a third party unaffiliated with any indemnified person with respect to
which the applicable indemnified person is entitled to indemnification under
Section 11.6 hereof.

 

Section 11.17             Section 11.19 No Duty.  All attorneys, accountants,
appraisers, consultants and other professional persons (including the firms or
other entities on behalf of which any such Person may act) retained by Agent or
any Lender with respect to the transactions contemplated by the Loan Documents
shall have the right to act exclusively in the interest of Agent or such Lender,
as the case may be, and shall have no duty of disclosure, duty of loyalty, duty
of care, or other duty or obligation of any type or nature whatsoever to
Borrowers, any other Companies, or to any other Person, with respect to any
matters within the scope of such representation or related to their activities
in connection with such representation.  Each Borrower agrees, on behalf of
itself and its Subsidiaries, not to assert any claim or counterclaim against any
such persons with regard to such matters, all such claims and counterclaims, now
existing or hereafter arising, whether known or unknown, foreseen or
unforeseeable, being hereby waived, released and forever discharged.

 

Section 11.18             Section 11.20 Legal Representation of Parties.  The
Loan Documents were negotiated by the parties with the benefit of legal
representation and any rule of construction or interpretation otherwise
requiring this Agreement or any other Loan Document to be construed

 

--------------------------------------------------------------------------------


 

or interpreted against any party shall not apply to any construction or
interpretation hereof or thereof.

 

Section 11.19             Section 11.21 Judgment Currency.

 

(a)                                 This in an international transaction in
which the obligations of the Credit Parties under this Agreement to make payment
to or for account of Agent or the Lenders in a specified currency (“Original
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency
(“Judgment Currency”) except to the extent that such tender or recovery results
in the effective receipt by Agent or such Lender of the full amount in Original
Currency payable to Agent or such Lender under this Agreement.

 

(b)                                If Agent, on behalf of the Lenders, or any
other holder of the Obligations (the “Applicable Creditor”), obtains a judgment
or judgments against any Credit Party in respect of any sum adjudged to be due
to Agent or the Lenders hereunder or under the Notes (the “Judgment Amount”) in
a Judgment Currency other than the Original Currency, the obligations of such
Credit Party in connection with such judgment shall be discharged only to the
extent that (i) on the Business Day following receipt by the Applicable Creditor
of any sum adjudged to be so due in the Judgment Currency, such Applicable
Creditor, in accordance with the normal banking procedures in the relevant
jurisdiction, can purchase the Original Currency with the Judgment Currency, and
(ii) if the amount of Original Currency so purchased is less than the amount of
Original Currency that could have been purchased with the Judgment Amount on the
date or dates the Judgment Currency was originally due and owing to Agent or the
Lenders hereunder (the “Loss”), such Credit Party or US Borrower, as a separate
obligation and notwithstanding any such judgment, indemnifies Agent or such
Lender, as the case may be, against such Loss.  US Borrower hereby agrees to
such indemnification.  For purposes of determining the equivalent in one
currency of another currency as provided in this Section 11.21,11.19, such
amount shall include any premium and costs payable in connection with the
conversion into or from any currency.  The obligations of the Credit Parties
contained in this Section 11.2111.19 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

 

Section 11.20             Section 11.22 Governing Law; Submission to
Jurisdiction.

 

(a)                                 Governing Law.  This Agreement, each of the
Notes and any Related WritingLoan Document (except as otherwise set forth in any
Loan Document executed by a Foreign Subsidiary) shall be governed by and
construed in accordance with the laws of the State of New York and the
respective rights and obligations of Borrowers, Agent, and the Lenders shall be
governed by New York law, without regard to principles of conflicts of laws.

 

(b)                                Submission to Jurisdiction.  Each Borrower
hereby irrevocably submits to the non-exclusive jurisdiction of the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any Related WritingLoan Document (except as
otherwise set forth in any Loan Document executed by a Foreign Subsidiary), and
each Borrower hereby irrevocably agrees that all claims in respect of such
action or proceeding mayshall be heard and determined in such New York state or
federal court.  Each Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  Each Borrower agrees that a final,

 

--------------------------------------------------------------------------------


 

non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

Section 11.21             Section 11.23 JURY TRIAL WAIVER.  TO THE EXTENT
PERMITTED BY LAW, EACH BORROWER, AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG BORROWERS, AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

Section 11.22             Section 11.24 Amendment and Restatement; No Novation. 
This Agreement constitutes an amendment and restatement of the Existing Credit
Agreement, effective from and after the Closing Date.  The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to the lenders or the administrative agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement.  On the Closing Date, the
credit facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of Borrowers outstanding
as of such date under the Existing Credit Agreement, shall be deemed to be loans
and obligations outstanding under the corresponding facilities described herein,
without any further action by any Person, except that Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such loans, together with any Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitment of the Lenders hereunder.

 

Section 11.23             Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                                    a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                            the variation of the terms of such liability 
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

--------------------------------------------------------------------------------


 

[Signature pages to follow]

 

--------------------------------------------------------------------------------


 

 

ANNEX B

 

Schedule 1

 

Commitments of Lenders

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
AMOUNT

 

Wells Fargo Bank, National Association

 

16.111111111

%

$

145,000,000.00

 

Bank of America, N.A.

 

13.888888889

%

$

125,000,000.00

 

HSBC Bank USA, National Association

 

13.888888889

%

$

125,000,000.00

 

Compass Bank

 

13.888888889

%

$

125,000,000.00

 

Bank of the West

 

13.888888889

%

$

125,000,000.00

 

KeyBank National Association

 

11.111111111

%

$

100,000,000.00

 

U.S. Bank National Association

 

8.333333333

%

$

75,000,000.00

 

The Northern Trust Company

 

4.444444444

%

$

40,000,000.00

 

JPMorgan Chase Bank, N.A.

 

4.444444444

%

$

40,000,000.00

 

Total

 

100.000000000

%

$

900,000,000.00

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Schedule 3

 

Guarantors of Payment

 

Domestic Guarantors of Payment:

 

TELETECH SERVICES CORPORATION, a Colorado corporation

TELETECH GOVERNMENT SOLUTIONS, LLC, a Colorado limited liability company

TECHNOLOGY SOLUTIONS GROUP, INC., an Illinois corporation

TELETECH INTERNATIONAL HOLDINGS, INC., a Delaware corporation

TELETECH SOUTH AMERICA HOLDINGS, LLC, a Delaware limited liability company

REVANA, INC., a Delaware corporation

ELOYALTY, LLC, a Colorado limited liability company

TTEC CONSULTING, INC., a Delaware corporation

TELETECH HEALTHCARE SOLUTIONS, INC., a Delaware corporation

 

Foreign Guarantors of Payment:

 

None

 

--------------------------------------------------------------------------------


 

ANNEX D

 

Exhibit F

 

Form of Assignment and Assumption

 

[See Attached]

 

--------------------------------------------------------------------------------


 

ANNEX E

 

Exhibits I-1-I-4

 

Forms of U.S. Tax Compliance Certificates

 

[See Attached]

 

--------------------------------------------------------------------------------